5(&200(1'(' )25 )8//7(;7 38%/,&$7,21
             3XUVXDQW WR 6L[WK &LUFXLW 5XOH 

     (/(&7521,& &,7$7,21  )(' $SS 3 WK &LU
                 )LOH 1DPH DS




81,7('67$7(6&28572)$33($/6
               )257+(6,;7+&,5&8,7
                 BBBBBBBBBBBBBBBBB


 (,/((1 $ /2*$1                 ;
           3ODLQWLII$SSHOODQW    
                                   
                                     1R
           Y                      
                                    !
                                   
 '(11 ,1&                    
                                   
         'HIHQGDQW$SSHOOHH 
                                   
                                  1
      $SSHDOIURPWKH8QLWHG6WDWHV'LVWULFW&RXUW
     IRUWKH1RUWKHUQ'LVWULFWRI2KLRDW&OHYHODQG
   1R²'RQDOG&1XJHQW'LVWULFW-XGJH
                $UJXHG-DQXDU\
            'HFLGHGDQG)LOHG$XJXVW
  %HIRUH-21(6%$7&+(/'(5DQG&/$&LUFXLW
                     -XGJHV
                   BBBBBBBBBBBBBBBBB
                        &2816(/
$5*8('  'HQQLV 3 =DSND 0$*8,5( 6&+1(,'(5
=$3.$ 	 /(8&+7$* &OHYHODQG 2KLR IRU $SSHOODQW
%ULDQ - .HOO\ )5$17= 	 :$5' &OHYHODQG 2KLR IRU
$SSHOOHH  21 %5,()  'HQQLV 3 =DSND 0$*8,5(
6&+1(,'(5=$3.$	/(8&+7$*&OHYHODQG2KLRIRU

                             
     /RJDQY'HQQ\¶V,QF                        1R      1R                        /RJDQY'HQQ\¶V,QF        

$SSHOODQW  %ULDQ - .HOO\ .HLWK $ $VKPXV )5$17= 	         (YHQLIWKHPDMRULW\ZHUHFRUUHFW WKDW/RJDQFDUULHGKHU
:$5'&OHYHODQG2KLRIRU$SSHOOHH                                EXUGHQLQUHVLVWLQJ'HQQ\¶VPRWLRQIRUVXPPDU\MXGJPHQW
                                                                     WKDWZRXOGQRWZDUUDQWWKHPDMRULW\¶VKDUVKFULWLFLVPRIWKH
   &/$ - GHOLYHUHG WKH RSLQLRQ RI WKH FRXUW LQ ZKLFK   GLVWULFW FRXUW MXGJH DQG GHIHQGDQW¶V FRXQVHO  $W PRVW WKH
-21(6-MRLQHG%$7&+(/'(5-SSGHOLYHUHG            GLVWULFW FRXUW¶V MXGJPHQW PLJKW FRQVWLWXWH OHJDO HUURU DQG
DVHSDUDWHGLVVHQWLQJRSLQLRQ                                       'HQQ\¶VFRXQVHOGLGQRWKLQJPRUHWKDQDJJUHVVLYHO\UHSUHVHQW
                                                                     'HQQ\¶VZKLFKLVSUHFLVHO\ZKDWSURIHVVLRQDOHWKLFVPDQGDWH
                     BBBBBBBBBBBBBBBBB                               WKDW'HQQ\¶VFRXQVHOGRLQRXUDGYHUVDULDOV\VWHP
                         23,1,21                                       )RUDOORIWKHVHUHDVRQV,GLVVHQW
                     BBBBBBBBBBBBBBBBB
  &/$&LUFXLW-XGJH3ODLQWLII(LOHHQ/RJDQIND(LOHHQ
&ODUN DSSHDOV IURP WKH GLVWULFW FRXUW¶V RUGHU JUDQWLQJ
VXPPDU\MXGJPHQWWR'HIHQGDQW'HQQ\¶V,QFRQ3ODLQWLII¶V
UDFHGLVFULPLQDWLRQFODLPEURXJKWXQGHU7LWOH9,,86&
HHWVHT%HFDXVHZHEHOLHYHWKDWWKHGLVWULFWFRXUW
HUUHGLQILQGLQJWKDW3ODLQWLIIIDLOHGWRHVWDEOLVKDSULPDIDFLH
FDVHRIUDFHGLVFULPLQDWLRQDQGHUUHGLQFRQFOXGLQJWKDWQR
JHQXLQH LVVXH RI PDWHULDO IDFW UHPDLQHG DV WR ZKHWKHU
'HIHQGDQW¶VSURIIHUHGUHDVRQIRULWVGLVFLSOLQDU\DFWLRQZDVD
SUHWH[WIRUGLVFULPLQDWLRQZH5(9(56(WKHGLVWULFWFRXUW¶V
RUGHUJUDQWLQJ'HIHQGDQW¶VPRWLRQIRUVXPPDU\MXGJPHQWDQG
5(0$1'WKHFDVHIRUWULDO
                      %$&.*5281'
                     3URFHGXUDO+LVWRU\
   2Q -XQH   3ODLQWLII (LOHHQ /RJDQ DQ $IULFDQ
$PHULFDQIHPDOHZKRKDGEHHQHPSOR\HGE\'HIHQGDQWDVD
VHUYHUIRUPRUHWKDQWHQ\HDUVILOHGDVHYHQFRXQWFRPSODLQW
LQ WKH GLVWULFW FRXUW DOOHJLQJ DPRQJ RWKHU WKLQJV WKDW
'HIHQGDQWYLRODWHGKHUFLYLOULJKWVXQGHU7LWOH9,,RIWKH&LYLO
5LJKWV$FWRIE\HQJDJLQJLQGLVFULPLQDWRU\WUHDWPHQW
ZKLFKOHGWR3ODLQWLII¶VFRQVWUXFWLYHGLVFKDUJH2Q-XO\
'HIHQGDQWILOHGDQDQVZHULQUHVSRQVHWRFRXQWVRQH
WZRVL[DQGSDUWRIFRXQWVHYHQRI3ODLQWLII¶VFRPSODLQWDQG
ILOHGDPRWLRQWRGLVPLVVDVWRFRXQWVWKUHHIRXUILYHDQGSDUW
RIFRXQWVHYHQRIWKHFRPSODLQW7KHGLVWULFWFRXUWWKHUHDIWHU
JUDQWHG'HIHQGDQW¶VPRWLRQWRGLVPLVVWKHVHFRXQWVZKLFK
LQFOXGHG³3ODLQWLII¶VFODLPVRIGLVFULPLQDWLRQLQYLRODWLRQRI
     /RJDQY'HQQ\¶V,QF                               1R         1R                         /RJDQY'HQQ\¶V,QF         

GLVWULFW FRXUW¶V JUDQW RI VXPPDU\ MXGJPHQW WR 'HQQ\¶V                   2+,2 5(9 &2'(   EDUUHG E\ SHULRG RI OLPLWDWLRQ
+RZHYHU , ZRXOG DOVR KROG WKDW /RJDQ ZKROO\ IDLOHG WR                 WRUWLRXVLQWHUIHUHQFHZLWKDQHPSOR\PHQWFRQWUDFWQHJOLJHQW
SUHVHQW HYLGHQFH IURP ZKLFK D MXU\ FRXOG FRQFOXGH WKDW                  LQIOLFWLRQRIHPRWLRQDOGLVWUHVVDQGDVXSHUIOXRXVFODLPIRU
'HQQ\¶VDUWLFXODWHGQRQGLVFULPLQDWRU\UHDVRQIRULWVDFWLRQV                   ZLOOIXODQGZDQWRQFRQGXFW´-$DWQ7KHGLVWULFW
ZDVSUHWH[WXDO7KHPDMRULW\RSLQLRQLPSOLHVWKDW'HQQ\¶V                      FRXUW¶VGHFLVLRQLQWKLVUHJDUGLVQRWDWLVVXHRQDSSHDO
GLGQRWHYHQVXFFHHGLQSUHVHQWLQJVXFKUHDVRQVEHFDXVHLWGLG
QRWSURGXFHWKHVSHFLILFFXVWRPHUFRPSODLQWVRUHYLGHQFHWKDW                      'HIHQGDQW ILOHG D PRWLRQ IRU VXPPDU\ MXGJPHQW RQ
/RJDQZDVFRXQVHOHGDERXWWKHP%XW'HQQ\¶VRIFRXUVH                        $SULO   ZLWK UHVSHFW WR WKH UHPDLQLQJ FRXQWV
ZDVUHTXLUHGRQO\WRSURGXFHVRPHHYLGHQFHWRVXSSRUWLWV                       'HIHQGDQWPDLQWDLQHGWKDW3ODLQWLIIGLGQRWHVWDEOLVKDSULPD
DUWLFXODWHG QRQGLVFULPLQDWRU\ UHDVRQ  6HH 5HHYHV Y                     IDFLH FDVH RI GLVFULPLQDWLRQ XQGHU 7LWOH 9,, LQDVPXFK DV
6DQGHUVRQ3OXPELQJ3URGV,QF866                      3ODLQWLIIIDLOHGWRGHPRQVWUDWHWKHHOHPHQWVRIDFRQVWUXFWLYH
&W     'HQQ\¶V FOHDUO\ GLG VR  $QG WKH             GLVFKDUJHDQGWKHUHIRUHIDLOHGWRHVWDEOLVKWKDWVKHVXIIHUHG
PDMRULW\¶V FRQFOXVLRQ LV IDFLOLWDWHG E\ LWV HDUOLHU PLVWDNHQ             WKH UHTXLVLWH DGYHUVH HPSOR\PHQW DFWLRQ IRU D SULPD IDFLH
KROGLQJ WKDW WKH HYLGHQFH 'HQQ\¶V GLG SURGXFH ZRXOG EH                  FDVH  3ODLQWLII ILOHG D PHPRUDQGXP LQ RSSRVLWLRQ WR
GLVUHJDUGHG/RJDQ¶VFRQFOXVRU\RSLQLRQVWKDWQRQPLQRULW\                     'HIHQGDQW¶VPRWLRQIRUVXPPDU\MXGJPHQW'HIHQGDQWILOHG
VHUYHUVUHFHLYHGEHWWHUWUHDWPHQWWKDQVKHDUHQRWVXIILFLHQWWR                D UHSO\ DQG 'HIHQGDQW WKHUHDIWHU ILOHG D VXSSOHPHQW WR LWV
SURYHSUHWH[WDQGWKHUHFRUGVLPSO\GRHVQRWFRQWDLQIDFWXDO                   PRWLRQ
VXSSRUW IRU WKH PDMRULW\¶V FRQFOXVLRQ WKDW ³D UHDVRQDEOH
SHUVRQFRXOGFRQFOXGHWKDW'HIHQGDQWWRRNFDOFXODWHGHIIRUWV                      2Q 2FWREHU   WKH GLVWULFW FRXUW LVVXHG LWV
WR SRUWUD\ 3ODLQWLII DV EHLQJ D SRRU VHUYHU DQG KXPLOLDWHG            PHPRUDQGXPRSLQLRQDQGRUGHUJUDQWLQJ'HIHQGDQW¶VPRWLRQ
3ODLQWLIILQWRUHVLJQLQJEHFDXVHVKHZDVDEODFNVHUYHUZKR                     IRU VXPPDU\ MXGJPHQW RQ WKH EDVLV WKDW 3ODLQWLII IDLOHG WR
ZDVDFWXDOO\YHU\JRRGDWKHUMREDQGSRVHGDWKUHDWWRKHU                     HVWDEOLVKDSULPDIDFLHFDVHRIUDFHGLVFULPLQDWLRQXQGHU7LWOH
ZKLWHFRXQWHUSDUWV´                                                          9,,  6SHFLILFDOO\ WKH FRXUW IRXQG WKDW 3ODLQWLII IDLOHG WR
                                                                                HVWDEOLVK D FRQVWUXFWLYH GLVFKDUJH IRU SXUSRVHV RI
   ,QVXP/RJDQSUHVHQWHGVRPHHYLGHQFHWKDWWKHSHRSOHDW                     GHPRQVWUDWLQJDQDGYHUVHHPSOR\PHQWDFWLRQ7KHGLVWULFW
'HQQ\¶VLQFOXGLQJVRPHLQPDQDJHPHQWWUHDWHGKHUSRRUO\                       FRXUWUHFRJQL]HGWKDW³>D@FODLPWKDWWKHDGYHUVHHPSOR\PHQW
RULQVHQVLWLYHO\6HH0LOHVY*HQHUDO0RWRUV&RUS1R                   DFWLRQ ZDV DFFRPSOLVKHG YLD FRQVWUXFWLYH GLVFKDUJH LV
:/DWWK&LU0DU³7KH                       FRJQL]DEOHXQGHU7LWOH9,,´KRZHYHUWKHFRXUWRSLQHGWKDW
FRXUWDSSHDUHGWRUHVWRQDJHQHUDOIHHOLQJWKDW0LOHVKDGEHHQ                 3ODLQWLIIIDLOHGWRFRPHIRUZDUGZLWKVXIILFLHQWHYLGHQFHWR
WUHDWHG VKDEELO\ UDWKHU WKDQ RQ DQ\ HYLGHQFH WKDW ZRXOG                HVWDEOLVKWKDWVKHVXIIHUHGDFRQVWUXFWLYHGLVFKDUJHEHFDXVH
MXVWLI\WKHFRQFOXVLRQWKDWPDQDJHPHQW¶VVWDWHGUHDVRQVZHUH                    VKH IDLOHG WR VKRZ WKDW WKH ³ZRUNLQJ FRQGLWLRQV ZHUH VR
QRQH[LVWHQWRUSUHWH[WXDO´%XWVKHZDVUHTXLUHGWRSUHVHQW                 GLIILFXOWRUXQSOHDVDQWWKDWDUHDVRQDEOHSHUVRQLQSODLQWLII¶V
HYLGHQFHWKDWVKHZDVFRQVWUXFWLYHO\GLVFKDUJHGEHFDXVHRI                      VKRHV ZRXOG IHHO FRPSHOOHG WR UHVLJQ´ RU WKDW ³'HIHQGDQW
KHUUDFH6KHGLGQRWFDUU\WKDWEXUGHQ                                       LQWHQGHG WR FDXVH WKH HPSOR\HH WR UHVLJQ RU WKDW >KHU@
                                                                                UHVLJQDWLRQZDVDUHDVRQDEO\IRUHVHHDEOHFRQVHTXHQFHRIWKH
                                                                                'HIHQGDQW¶VDFWLRQ´-$DW7KHFRXUWDGGHGLQD
                                                                                IRRWQRWHWKDW³>H@YHQLI3ODLQWLIIFRXOGPXVWHUDSULPDIDFLH
                                                                                FDVHVKHFRXOGQRW±EDVHGRQWKHHYLGHQFHLQWKHUHFRUG±
                                                                                VKRZ WKDW 'HIHQGDQW¶V UHDVRQ IRU FKDQJLQJ KHU MRE
     
       7KLV ODWWHU REVHUYDWLRQ LV RI FRXUVH D GHWHUPLQDWLRQ RI WKH XOWLPDWH   FODVVLILFDWLRQ3ODLQWLII¶VZRUNSHUIRUPDQFHZDVDSUHWH[WIRU
IDFW DW LVVXH KHUH
     /RJDQY'HQQ\¶V,QF                        1R       1R                        /RJDQY'HQQ\¶V,QF        

LQWHQWLRQDOUDFLDOGLVFULPLQDWLRQ´-$DWQ5HJDUGLQJ     /RJDQWUDQVIHUUHGLQWRWKH+LJKODQG+HLJKWVUHVWDXUDQWZKHUH
3ODLQWLII¶VUHPDLQLQJVWDWHODZFODLPIRULQWHQWLRQDOLQIOLFWLRQ      WKHRWKHUVHUYHUVDQGWKHLUVFKHGXOHVZHUHDOUHDG\HVWDEOLVKHG
RIHPRWLRQDOGLVWUHVVWKHGLVWULFWFRXUWIRXQGWKDWQRJHQXLQH       LV QRW D UHOHYDQW DVSHFW RI /RJDQ¶V HPSOR\PHQW VWDWXV  ,
LVVXH RI PDWHULDO IDFW UHPDLQHG IRU WULDO WKDW 'HIHQGDQW¶V    GLVDJUHH  ,Q P\ YLHZ WKLV LV SUREDEO\ WKH PRVW UHOHYDQW
DFWLRQVGLGQRWULVHWRWKHOHYHORIH[WUHPHDQGRXWUDJHRXV           FRPSDULVRQSDUWLFXODUO\ZLWKUHJDUGWR/RJDQ¶VFODLPWKDWVKH
EHKDYLRUIRUSXUSRVHVRIVDWLVI\LQJWKHUHTXLUHPHQWVRIWKLV          VKRXOGKDYHEHHQJLYHQEHWWHUKRXUVDQGEHWWHUORFDWLRQVLQ
FODLP                                                                WKHUHVWDXUDQW/RJDQ¶VRZQGHSRVLWLRQWHVWLPRQ\LQGLFDWHV
                                                                      WKDWWKHVHUYHUVZHUHYRFDODERXWWKHIDFWWKDWWKH\GLGQRW
  7KH GLVWULFW FRXUW HQWHUHG LWV FRUUHVSRQGLQJ MXGJPHQW         ZDQWWKHLUVFKHGXOHVFKDQJHGEHFDXVHRIDQHZVHUYHU,QDQ\
JUDQWLQJ 'HIHQGDQW¶V PRWLRQ IRU VXPPDU\ MXGJPHQW DQG            HYHQW /RJDQ QDPHG RQO\ RQH &DXFDVLDQ VHUYHU ZKR VKH
GLVPLVVLQJ3ODLQWLII¶VFDVHDQGLWLVIURPWKLVMXGJPHQWWKDW        FODLPHG ZDV JLYHQ PRUH KRXUV DQG EHWWHU ORFDWLRQV LQ WKH
3ODLQWLIIQRZDSSHDOVFKDOOHQJLQJRQO\WKHGLVPLVVDORIKHU           UHVWDXUDQWWKDQVKHZDV+RZHYHU/RJDQDGPLWWHGWKDW-R\
7LWOH9,,FODLP                                                      5HGPRQGDQ$IULFDQ$PHULFDQVHUYHUZKRKDGEHHQDWWKH
                                                                      +LJKODQG+HLJKWVORFDWLRQIRUVRPH\HDUVZDVDOVRJLYHQ
                              )DFWV                                   EHWWHUKRXUVDQGPRUHOXFUDWLYHORFDWLRQVWKDQ/RJDQ7KH
                                                                      PDMRULW\RSLQLRQGLVFRXQWVWKLVDGPLVVLRQRQWKHEDVLVWKDW
   3ODLQWLIIEHJDQZRUNLQJIRU'HIHQGDQWLQ$XJXVWRIDW         5HGPRQGZDVQRWDIXOOWLPHVHUYHUEXWWKHUHFRUGUHIOHFWV
LWV UHVWDXUDQW ORFDWHG LQ 1RUWK 5DQGDOO 2KLR  ,Q      WKDW DIWHU ILUVW LGHQWLI\LQJ 5HGPRQG DV D IXOOWLPH VHUYHU
3ODLQWLII WUDQVIHUUHG WR 'HIHQGDQW¶V UHVWDXUDQW ORFDWHG LQ      /RJDQODWHUVDLGWKDWVKHGLGQRWNQRZZKHWKHU5HGPRQGZDV
+LJKODQG+HLJKWV2KLREHFDXVH'HIHQGDQWFORVHGWKH1RUWK             IXOOWLPHRUSDUWWLPH7KHUHLVQRHYLGHQFHLQWKHUHFRUGWKDW
5DQGDOO IDFLOLW\  7KH UHFRUG LQGLFDWHV WKDW WKURXJKRXW        5HGPRQG ZDV SDUWWLPH  /RJDQ FODLPV WKDW QR VHUYHU
3ODLQWLII¶VWHQXUHDWWKH1RUWK5DQGDOOORFDWLRQDOOEXWRQHRI      UHFHLYLQJD0\VWHU\6KRSSHUUHSRUWVLPLODUWRKHUVZDVHYHU
KHUSHUIRUPDQFHHYDOXDWLRQVEHDUVDQRYHUDOOUDWLQJRI³$7            VXEMHFWHGWRKDYLQJWKHUHSRUWSRVWHG6KHLGHQWLILHVQRRWKHU
67$1'$5'6 ± 3HUIRUPDQFH LV RYHUDOO HTXDO WR RU EHWWHU         VHUYHU KRZHYHU ZKR HYHU UHFHLYHG VXFK D UHSRUW  /RJDQ
WKDQ WKH VWDQGDUG UHTXLUHG´ RU ³$%29( 67$1'$5'6 ±             LGHQWLILHVQRRWKHUVHUYHUZKRUHFHLYHGDUHSRUWVLPLODUWRKHUV
3HUIRUPDQFHLVQRWLFHDEO\EHWWHUWKDQUHTXLUHG´-$DW       ZKR ZDV QRW WROG WKDW KHU FRQWLQXHG HPSOR\PHQW ZDV
7KHHYDOXDWLRQIRUPVWKHPVHOYHVDUHVWDQGDUGL]HGIRUPV          FRQGLWLRQHGRQKHUWDNLQJDSRVLWLRQDVDVHUYLFHDVVLVWDQWQRU
ZKLFK OLVW YDULRXV GXWLHV DWWHQGDQW WR WKH UHVSHFWLYH MRE     GRHVVKHFODLPWKDWVKHDWWHPSWHGWRREWDLQWKLVLQIRUPDWLRQ
SRVLWLRQ DQG UHTXLUH WKH UHYLHZHU WR UDWH WKH HPSOR\HH¶V     WKURXJKGLVFRYHU\EXWZDVGHQLHGWKHRSSRUWXQLW\WRGRVR
SHUIRUPDQFH DV WR WKHVH GXWLHV DV ³%HORZ 6WDQGDUGV´ ³$W      )LQDOO\/RJDQFODLPVWKDWRWKHU$IULFDQ$PHULFDQWUDQVIHUHHV
6WDQGDUGV´ RU $ERYH 6WDQGDUGV´  $W WKH HQG RI WKH          IURP5DQGDOO3DUNGLGQRWODVWORQJDW+LJKODQG+HLJKWVEXW
HYDOXDWLRQ WKH UHYLHZHU UDWHV WKH HPSOR\HH¶V RYHUDOO           VKHSURYLGHVQHLWKHUWKHLGHQWLWLHVRIVXFK SHUVRQVQRUDQ\
SHUIRUPDQFHXVLQJWKHVDPHUDWLQJVFDOH$VLQGLFDWHGRQO\          LQIRUPDWLRQ DERXW WKHLU HPSOR\PHQW DW RU GHSDUWXUH IURP
RQH RI 3ODLQWLII¶V HOHYHQ HYDOXDWLRQV LQFOXGHG LQ WKH MRLQW   'HQQ\¶V  ,Q VKRUW , EHOLHYH WKDW /RJDQ IDLOHG WR SUHVHQW
DSSHQGL[ EHDUV DQ RYHUDOO UDWLQJ RI ³%(/2:                      HYLGHQFH IURP ZKLFK D MXU\ FRXOG FRQFOXGH WKDW VKH ZDV
67$1'$5'6´ DOWKRXJK DW WLPHV VKH ZDV UDWHG EHORZ              WUHDWHG OHVV IDYRUDEO\ WKDQ QRQPLQRULW\ VHUYHUV DW WKH
VWDQGDUGVUHJDUGLQJYDULRXVDVSHFWVRIKHUMRE                       +LJKODQG+HLJKWVVWRUH
  ,QDGGLWLRQWRWKHVWDQGDUGL]HGUDWLQJVWKHHYDOXDWLRQVDOVR         %HFDXVH , WKLQN WKDW /RJDQ IDLOHG WR SUHVHQW VXIILFLHQW
SURYLGH D VSDFH IRU WKH UHYLHZHU WR LQFOXGH KDQGZULWWHQ       HYLGHQFHWRPDNHRXWDSULPDIDFLHFDVH,ZRXOGDIILUPWKH
FRPPHQWV)RUH[DPSOHRQZKDWDSSHDUVWREH3ODLQWLII¶V
    /RJDQY'HQQ\¶V,QF                          1R       1R                         /RJDQY'HQQ\¶V,QF           

   7KH PDMRULW\ RSLQLRQ¶V FKDUDFWHUL]DWLRQ RI WKH ³QHZ WLH´      VL[PRQWKHYDOXDWLRQGDWHG)HEUXDU\WKHUHYLHZHU
LQFLGHQWDVUDFLDOO\PRWLYDWHGLVVLPLODUO\WURXEOLQJ/RJDQ¶V         $VVLVWDQW 0DQDJHU 7LPRWK\ - 0F*XLUH UDWHG 3ODLQWLII DV
GHSRVLWLRQ FOHDUO\ GHPRQVWUDWHV WKDW VKH KDV QR LGHD ZKDW       ³$7 67$1'$5'6´ RYHUDOO DQG SURYLGHG WKH IROORZLQJ
'HQQ\¶V SROLF\ ZLWK UHJDUG WR WLHV ZDV RU ZKDW WKH             KDQGZULWWHQFRPPHQWV
FLUFXPVWDQFHVZHUHZLWKUHJDUGWRWKLVSDUWLFXODUWLH/RJDQ
FDPHWRZRUNZLWKRXWKHUWLH6KHZDVQRWSURYLGHGDQHZ                    ,Q(LOHHQ¶VILUVWPRQWKVVKHKDVEHHQDUHOLDEOHDQG
RQH$ZKLWHHPSOR\HHFDPHWRZRUNDQGZDVJLYHQDQHZ                   HIILFLHQW	FRQFHUQHGHPSOR\HH+HUSOHDVDQWDWWLWXGH
WLH/RJDQDGPLWVWKDWVKHGRHVQRWNQRZDQGGLGQRWLQTXLUH             DQG KHU SURIHVVLRQDO PDQQHU GR QRW JR XQQRWLFHG E\
ZKHWKHU WKH ZKLWH HPSOR\HH KDG HDUOLHU UHTXHVWHG RU EHHQ          PDQDJHPHQW QRU JXHVWV  (LOHHQ KDV VKRZQ IOH[DELOLW\
SURPLVHGDQHZWLHEXWVKHGRHVVD\WKDWWKHZKLWHHPSOR\HH              >VLF@ZLWKKHUKRXUVRQWKHZHHNHQG6KHKDVZRUNHG
WROG KHU ³, ILQDOO\ JRW D QHZ WLH´  1RQHWKHOHVV /RJDQ         ERWKVWDQGQGVKLIW>V@DQGRQPDQ\RFFDVLRQVVKHKDV
FRPSODLQVWKDWLIWKHUHZDVRQO\RQHWLH/RJDQVKRXOGKDYH               KHOSHGPDJPW>PDQDJHPHQW@ZKHQZHKDYHEHHQVKRUW
JRWWHQ LW  7KH HYLGHQFH LQ WKH UHFRUG GRHV QRW VXSSRUW D      VWDIIHG5HFHQWO\(LOHHQKDGKHUKRXUVFKDQJHGDWKHU
UHDVRQDEOHLQIHUHQFHWKDW/RJDQZDVGHQLHGDWLHEHFDXVHRI               RWKHU MRE  6KH WKRXJKW WKDW VKH PLJKW KDYH WR OHDYH
KHUUDFH                                                                 'HQQ\¶V0DQDJHPHQWZRUNHGDURXQGKHUQHZVFKHGXOH
                                                                          WRDVVXUHWKDW(LOHHQFRXOGFRQWLQXHWRZRUNIRU
   )LQDOO\ WKH PDMRULW\ RSLQLRQ KROGV WKDW /RJDQ DGGXFHG          +HUZLOOLQJQHVVWREHIOH[LEOHVKRZHGPDQDJHPHQWWKDW
³FRSLRXV´HYLGHQFHZLWKUHJDUGWRWKHVHFRQGSURQJRIWKH                 WKDW >VLF@ VKH LV D FDULQJ HPSOR\HH DQG WR ORVH DQ
FRQVWUXFWLYHGLVFKDUJHDQDO\VLVZKHWKHU'HQQ\¶VLQWHQGHGE\             HPSOR\HHZLWKWKLVW\SHRIDWWLWXGHZRXOGKDYHEHHQD
LWV DFWLRQV WR IRUFH /RJDQ WR TXLW KHU MRE  7KH RIIHQVLYH     GLVVHUYLFH$VVKRZQDERYH(LOHHQLVQRWZHDNLQDQ\
FRPPHQWVUHIHUULQJWRFXVWRPHUVIURP5DQGDOO3DUN0DOODQG               DUHDV6KHLVFRPSHWHQWLQVHUYLFHWHDPZRUNDQGWKH
'HQQ\¶VWUHDWLQJRWKHUVHUYHUVPRUHIDYRUDEO\WKDQ/RJDQ                 RWKHUDVSHFWVRIWKHMREFRGHVHUYHU
ZKHQWDNHQWRJHWKHUZLWKWKHFKDQJHLQSRVLWLRQWKHPDMRULW\
VD\VDUHPRUHWKDQVXIILFLHQWWRFUHDWHDJHQXLQHLVVXHRIIDFW            (LOHHQ,ZRXOGOLNHWRWDNHWKLVWLPHWRWKDQN\RXIRU
DVWR'HQQ\¶VLQWHQW%XWWKHFRPPHQWVDV,KDYHH[SODLQHG             \RXU HIIRUWV DQG , VXJJHVW WKDW \RX FRQWLQXH WR GR WKH
DUHQRWUDFLDOLQQDWXUHDQG/RJDQSUHVHQWHGOLWWOHHYLGHQFH             WKLQJVWKDW\RXKDYHGRQHLQWKHSDVWWRFRQWLQXHWRJURZ
WKDW'HQQ\¶VLQIDFWWUHDWHGRWKHUVHUYHUVEHWWHUWKDQLWWUHDWHG         ZLWKERWKWKHXQLWDQG'HQQ\¶V
KHU
                                                                        -$DW
   7KHILQDOHOHPHQWLQWKHSULPDIDFLHFDVHLVWKDW'HQQ\¶V
WUHDWHGVLPLODUO\VLWXDWHGLQGLYLGXDOVPRUHIDYRUDEO\WKDQLW             3ODLQWLII¶V QH[W HYDOXDWLRQ GDWHG $XJXVW   VL[
WUHDWHG/RJDQ+HUHDJDLQWKHUHFRUGGRHVQRWVXSSRUWWKH             PRQWKV DIWHU WKH ILUVW HYDOXDWLRQ LQGLFDWHV WKDW D GLIIHUHQW
PDMRULW\RSLQLRQ¶VFRQFOXVLRQWKDW/RJDQSUHVHQWHGVXIILFLHQW           DVVLVWDQW PDQDJHU UDWHG 3ODLQWLII¶V RYHUDOO SHUIRUPDQFH DV
HYLGHQFHWRFUHDWHDJHQXLQHLVVXHRIIDFWZLWKUHJDUGWRWKLV          ³$7 67$1'$5'6´ DQG KH SURYLGHG WKH IROORZLQJ
HOHPHQW7KHPDMRULW\RSLQLRQFRUUHFWO\VD\VWKDWWKLVFRXUW¶V         KDQGZULWWHQFRPPHQW
SUHFHGHQWUHTXLUHVWKDWZHIRFXVRQZKHWKHUWKHSODLQWLIILV
VLPLODUO\ VLWXDWHG LQ DOO RI WKH UHOHYDQW DVSHFWV WR WKRVH       (LOHHQRYHUDOO\RXUSHUIRUPDQFHLV³DWVWDQGDUGV´$OO
HPSOR\HHV WR ZKRP VKH FRPSDUHV KHU VLWXDWLRQ  6HH                \RXUZRUNZLWKWUDLQLQJQHZKLUHVZLWKDOVR\RXU[WUD
(UFHJRYLFKY*RRG\HDU7LUH	5XEEHU&R)G                   HIIRUWVLQZRUNLQJRYHUDQGDVVXULQJJRRGJXHVWVHUYLFH
WK&LU7KHPDMRULW\WKHQKROGVWKDWWKHIDFWWKDW          LVDSSUHFLDWHGDUHGLIIHQWO\>VLF@DELJKHOSWRRXU
                                                                          XQLWV>VLF@RSHUDWLRQV$IHZDUHDVWRFRQVLGHUIRU\RXU
      /RJDQY'HQQ\¶V,QF                           1R       1R                            /RJDQY'HQQ\¶V,QF          

    QH[W UHYLHZ  $ VHJJXVWLYH >VLF@ VHOO VHOO XS HWF        DXWKRULWLHV UDLVLQJ RWKHU NLQGV RI GLVFULPLQDWLRQ FODLPV LQ
    % \RX PD\ ZDQW WR JR DQ H[WUD VWHS WR KHOS RXW FR      DUULYLQJDWLWVFRQFOXVLRQVLQFOXGLQJ5RJHUVY((2&
    ZRUNHUV ZKHQ LQ QHHG & FOHDQLQJ DV \RX JR D OLWWOH        )GWK&LUKROGLQJWKDW³PHUHXWWHUDQFHRI
    PRUH WKURXJKO\ >VLF@ ZLQGRZV VHDWV OHGJHV HWF>@           DQHWKQLFRUUDFLDOHSLWKHWZKLFKHQJHQGHUVRIIHQVLYHIHHOLQJ
    (LOHHQ FRQWLQXH WR LPSURYH WKDQNV IRU DOO \RXU JRRG         LQ DQ HPSOR\HH´ GRHV QRW ULVH WR WKH OHYHO RI D 7LWOH 9,,
    HIIRUWV                                                              YLRODWLRQDQG%/LQGHUPDQQ	3*URVVPDQ(PSOR\PHQW
                                                                          'LVFULPLQDWLRQ /DZ  G HG  FLWLQJ FDVHV
-$DW                                                       LQVWUXFWLQJ DPRQJ RWKHU WKLQJV WKDW ³D ODFN RI UDFLDO
                                                                          VHQVLWLYLW\ GRHV QRW DORQH DPRXQW WR DFWLRQDEOH
  7KHQH[WHYDOXDWLRQSURYLGHGLQWKHMRLQWDSSHQGL[LVGDWHG             KDUDVVPHQW´)DUDJKHU86DW7KH&RXUWQRWHG
)HEUXDU\RILWLVIURPWKHVDPHDVVLVWDQWPDQDJHUDQG               WKDW³>D@OWKRXJKUDFLDODQGVH[XDOKDUDVVPHQWZLOORIWHQWDNH
UDWHV3ODLQWLIIDV³$767$1'$5'6´RYHUDOOEXWGRHVQRW                   GLIIHUHQW IRUPV DQG VWDQGDUGV PD\ QRW EH HQWLUHO\
EHDU DQ\ KDQGZULWWHQ FRPPHQWV  -$ DW   7KH           LQWHUFKDQJHDEOH ZH WKLQN WKHUH LV JRRG VHQVH LQ VHHNLQJ
IROORZLQJ HYDOXDWLRQ GDWHG 0D\   IURP $VVLVWDQW             JHQHUDOO\ WR KDUPRQL]H WKH VWDQGDUGV RI ZKDW DPRXQWV WR
0DQDJHU 0LFKDHO $ /HZLV DOVR UDWHV 3ODLQWLII DV ³$7             DFWLRQDEOHKDUDVVPHQW´,GDWQ$QGWKLVFLUFXLWKDV
67$1'$5'6´RYHUDOODQGSURYLGHVDKDQGZULWWHQFRPPHQW                    DSSOLHGWKH)DUDJKHUVWDQGDUGLQUDFHFDVHVVLQFHVKRUWO\DIWHU
LQGLFDWLQJDUHDVLQZKLFK3ODLQWLIIQHHGHGWRLPSURYHDVZHOO             WKDWFDVHZDVGHFLGHG6HHHJ-DFNVRQY4XDQH[&RUS
DVWKHFRPPHQW³KDYHD>VLF@JRRGFXVWRPHUUHODWLRQV               )GWK&LUFLWLQJ)DUDJKHUIRUWKH
NHHS XS WKH JRRG VHUYLFH´  -$ DW   3ODLQWLII¶V QH[W   SURSRVLWLRQ WKDW ³µVLPSOH WHDVLQJ¶ RIIKDQG FRPPHQWV DQG
HYDOXDWLRQGDWHG2FWREHUIURP$VVLVWDQW0DQDJHU                  LVRODWHGLQFLGHQWV´RUGLQDULO\GRQRWDPRXQWWRGLVFULPLQDWLRQ
*LQD +LQGH UDWHV 3ODLQWLII DV ³$%29( 67$1'$5'6´                    XQGHU7LWOH9,,
RYHUDOODQGSURYLGHVVXJJHVWHGDUHDVRILPSURYHPHQWLQWKH
FRPPHQWVVHFWLRQDORQJZLWKWKHQRWDWLRQ³2YHUDOO\RX¶UH                   1RQH RI WKH FRPPHQWV WKH PDMRULW\ FKDUDFWHUL]HV DV
GRLQJJUHDW±.HHSLWXS´-$DW6LPLODUO\3ODLQWLII¶V        FDUU\LQJWKHLQIHUHQFHRILQYLGLRXVGLVFULPLQDWLRQLVRYHUWO\
HYDOXDWLRQGDWHG2FWREHURIIURPDGLIIHUHQWDVVLVWDQW              UDFLDOLQFKDUDFWHU7KHFRPPHQW³ZHGRQ¶WVHUYHJULWVKHUH´
PDQDJHUUDWHV3ODLQWLIIDV³$%29(67$1'$5'6´                            ZKLFK HYHQ /RJDQ DGPLWV ZDV PDGH LQ UHVSRQVH WR KHU
                                                                          TXHVWLRQ DERXW WKH DYDLODELOLW\ RI YDULRXV EUHDNIDVW LWHPV
  3ODLQWLII¶VQH[WWZRHYDOXDWLRQVGDWHG$XJXVWDQG             FDUULHVDUDFLDORYHUWRQHRQO\LIJULWVZHUHIRRGHQMR\HGRQO\
-DQXDU\HDFKUDWH3ODLQWLII¶VRYHUDOOSHUIRUPDQFHDV            RUHYHQSULPDULO\E\$IULFDQ$PHULFDQV7KHRWKHUWZR
³$7 67$1'$5'6´  3ODLQWLII¶V HYDOXDWLRQ LQ $XJXVW RI               FRPPHQWVRIZKLFK/RJDQFRPSODLQV³SUREDEO\XVHG
IURP\HWDGLIIHUHQWDVVLVWDQWPDQDJHUUDWHV3ODLQWLIIDV            WKDWµILUVWRIWKHPRQWKUXVK¶´DQG³7KHVHPXVWKDYHEHHQ
³$767$1'$5'6´DQGLVHPEHOOLVKHGZLWKFRPPHQWVVXFK                     VRPH RI\RXUSHRSOHIURP5DQGDOO´DUHWKHPDMRULW\VD\V
DV³*RRG-RE´DQG³:HQHHG\RXPRUH´LQWKHPDUJLQVRI               LQYLGLRXVEHFDXVHWKHFOLHQWHOHDW5DQGDOOZDVORZLQFRPH
WKHHYDOXDWLRQDORQJZLWKWKHIROORZLQJFRPPHQW                         DQG³PDQ\PD\KDYHEHHQ´RIPLQRULW\UDFH7KLVLVVLPSO\
                                                                          QRW VXIILFLHQW WR SHUPLW D ³UHDVRQDEOH LQIHUHQFH´ WKDW WKH
    (LOHHQWKDQN\RXIRUKHOSLQJDQGEHLQJDPHPEHURIRXU                FRPPHQWVZHUHUDFLDOLQQDWXUH
    ZHHNHQG WHDP LW¶V HQFRXUDJLQJ WR NQRZ WKDW ZH FDQ
    GHSHQGRQ\RXFRQVLVWHQWO\RQZHHNHQGV2QHELJDUHD
    WR IRFXV RQ LV VLGHZRUN GXWLHV FRPSOHWHG LQ D PRUH               
    WLPHO\PDQQHUDQGZHZLVK\RXZHUHPRUHDYDLODEOHEXW
                                                                                 6XFK D FRQWHQWLRQ ZRXOG FRPH DV TXLWH D VKRFN , ZRXOG WKLQN WR
                                                                          WKH SHRSOH RI DOO UDFHV ZKR KDYH JURZQ XS LQ WKH 6RXWK QRW WR PHQWLRQ
    ZHGRXQGHUVWDQG\RXUFLUFXPVWDQFHV2QFHDJDLQ>WKDQN               WKH SHRSOH LQ WKH UHVW RI WKH FRXQWU\ ZKR KDYH OHDUQHG WKH YLUWXH RI JULWV
    /RJDQY'HQQ\¶V,QF                         1R       1R                        /RJDQY'HQQ\¶V,QF            

W\SLFDO GLVFULPLQDWRU\ FRQVWUXFWLYH GLVFKDUJH FDVH WKH             \RX@ IRU DOO WKH GHGLFDWHG DQG HIIHFWLYH WHDP ZRUN
HPSOR\HU GRHV QRW RYHUWO\ VHHN D GLVFRQWLQXDWLRQ LQ WKH          +DYHDQLFHGD\
HPSOR\PHQW UHODWLRQVKLS EXW WKH HPSOR\HH FODLPV WR EH
VXEMHFWHG WR LQWROHUDEOH ZRUNLQJ FRQGLWLRQV GXH WR               -$DW7KLVHYDOXDWLRQDOVRLQGLFDWHVWKDW3ODLQWLIIZDV
GLVFULPLQDWRU\EHKDYLRU´,VHHQRUHDVRQWRORRNWRWKHODZ          UHFHLYLQJ D SD\ LQFUHDVH IURP  SHU KRXU WR  SHU
RIWKH)LIWK&LUFXLWDVWKHPDMRULW\GRHVWRGHWHUPLQHZKDW          KRXU)LQDOO\3ODLQWLII¶VHYDOXDWLRQIURPDSSDUHQWO\LQ
FRQVWLWXWHVDFRQVWUXFWLYHGLVFKDUJH                                  6HSWHPEHU RI  LQGLFDWHV WKDW VKH UHFHLYHG DQ ³$7
                                                                       67$1'$5'6´UDWLQJ
  7KHPDMRULW\RSLQLRQFRQFOXGHV²LQSDUWE\WDNLQJMXGLFLDO
QRWLFHRIWKH³IDFW´WKDWWKHEXVER\SRVLWLRQZRXOGQHFHVVDULO\           ,WZDVQRWXQWLOZKDWDSSHDUVWREH3ODLQWLII¶VODVWHYDOXDWLRQ
EHDGHPRWLRQDQGE\KROGLQJLQDGPLVVLEOHDOORIWKHDIILGDYLW         DW'HIHQGDQW¶V1RUWK5DQGDOOIDFLOLW\GDWHG-DQXDU\
WHVWLPRQ\ RI 'HQQ\¶V ZLWQHVVHV²WKDW /RJDQ KDV                     WKDWVKHUHFHLYHGD³%(/2:67$1'$5'6´UDWLQJ)RUWKH
GHPRQVWUDWHGWKDW'HQQ\¶V³FRQGLWLRQLQJ3ODLQWLII¶VFRQWLQXHG          ILUVWWLPHRQDQ\RIKHUHYDOXDWLRQVDVSURYLGHGLQWKHMRLQW
HPSOR\PHQWRQKHUEHFRPLQJDEXVER\FUHDWHGDQLQWROHUDEOH             DSSHQGL[ 3ODLQWLII ZURWH D FRPPHQW LQ WKH ³HPSOR\HH
ZRUN FRQGLWLRQ VXFK WKDW D UHDVRQDEOH SHUVRQ VWDQGLQJ LQ       FRPPHQWV´VHFWLRQRIWKHHYDOXDWLRQ6SHFLILFDOO\3ODLQWLII
3ODLQWLII¶VVKRHVZRXOGKDYHIHOWFRPSHOOHGWRUHVLJQ´7KH           ZURWHDVIROORZV
FODLP RI FRQVWUXFWLYH GLVFKDUJH LV EROVWHUHG WKH RSLQLRQ
FRQFOXGHV EHFDXVH WKH FODLPHG FRQVWUXFWLYH GLVFKDUJH               7KLVHYDOXDWLRQLVYHU\LQFRUUHFW,KDYHSXW1$¶VQH[W
RFFXUUHGDIWHU/RJDQZDVVXEMHFWHGWR³GLVSDUDJLQJFRPPHQWV              WR DOO WKH WKLQJV , DP LQFRUUHFWO\ PDUNHG RQ  3OHDVH
DQG DOOHJHG LQFLGHQWV RI XQIDLU WUHDWPHQW´  %XW XQOHVV WKH     UHYLHZ FRUUHFWO\  , DP YHU\ LQVXOWHG LQ WKLV UHYLHZ
LQWROHUDEOHZRUNFRQGLWLRQZDVVKRZQWRKDYHEHHQFUHDWHG                7KLVLVWKHZRUVWRQH,¶YHJRWWHQDW'HQQ\¶VVLQFHP\
EHFDXVHRI/RJDQ¶VUDFHWKHFRQVWUXFWLYHGLVFKDUJHLVQRWRQH           KLUHGDWHLQ,ZLOOIROORZXSRQWKLV0U&URVV
IRUZKLFK/RJDQKDVDQ\UHPHG\XQGHU7LWOH9,,
                                                                       -$DW7KH³0U&URVV´WRZKLFK3ODLQWLIIPDNHV
   ,W LV WKHUHIRUH LPSRUWDQW WR H[DPLQH WKH FRPPHQWV DQG       UHIHUHQFHLQKHUFRPPHQWLVLGHQWLILHGRQWKHHYDOXDWLRQDVWKH
LQFLGHQWVZKLFK/RJDQFODLPVDQGWKHPDMRULW\ILQGVZHUH             ³0DQDJHU´  $SSDUHQWO\ XQOLNH LQ 3ODLQWLII¶V SUHYLRXV
UDFLDOLQQDWXUH,ZRXOGKROGWKDWWKHGLVWULFWFRXUWGLGQRWHUU    HYDOXDWLRQV LW ZDV 0DQDJHU &URVV DQG QRW WKH DVVLVWDQW
LQGHWHUPLQLQJWKDWWKHUHFRUGVLPSO\GRHVQRWVXSSRUWVXFKD          PDQDJHUZKRODWHUVLJQHGWKHHYDOXDWLRQRQ0DUFK
FRQFOXVLRQEXWHYHQLILWGLGWKHVHFRPPHQWVGRQRWULVHWR          ZKR DFWXDOO\ FRQGXFWHG WKH HYDOXDWLRQ EHFDXVH &URVV¶
WKHOHYHOUHTXLUHGWRFUHDWHDKRVWLOHZRUNHQYLURQPHQW,Q           VLJQDWXUH EHDUV WKH VDPH GDWH DV WKDW RI WKH HYDOXDWLRQ
)DUDJKHUY%RFD5DWRQ86WKH6XSUHPH               -DQXDU\,QWHUHVWLQJO\KRZHYHUERWK3ODLQWLIIDQG
&RXUW PDGH LW FOHDU WKDW D KRVWLOHZRUNHQYLURQPHQW FODLP       WKHDVVLVWDQWPDQDJHUZKRDWWKLVSRLQWZDV/LQGD7D\ORUGLG
PXVWEHVXSSRUWHGE\HYLGHQFHRIH[WUHPHFRQGXFWDQGWKDW             QRWVLJQWKHHYDOXDWLRQXQWLO0DUFKGHVSLWHWKHIDFW
WKH³VWDQGDUGVRIMXGJLQJKRVWLOLW\DUHVXIILFLHQWO\GHPDQGLQJ         WKDW WKH HYDOXDWLRQ EHDUV WKH -DQXDU\ GDWH DV GRHV &URVV¶
WRHQVXUHWKDW7LWOH9,,GRHVQRWEHFRPHDµJHQHUDOFLYLOLW\           VLJQDWXUH
FRGH¶  3URSHUO\ DSSOLHG WKH\ ZLOO ILOWHU RXW FRPSODLQWV
DWWDFNLQJµWKHRUGLQDU\WULEXODWLRQVRIWKHZRUNSODFHVXFKDV           ,Q)HEUXDU\RI3ODLQWLIIDQGWKHRWKHUHPSOR\HHVRI
WKHVSRUDGLFXVHRIDEXVLYHODQJXDJHJHQGHUUHODWHGMRNHV            WKH1RUWK5DQGDOOIDFLOLW\ZHUHQRWLILHGWKDW'HIHQGDQWZDV
DQGRFFDVLRQDOWHDVLQJ¶´,GDW$OWKRXJK)DUDJKHUZDV          FORVLQJ WKH IDFLOLW\ SHUPDQHQWO\  3ODLQWLII DQG WKH RWKHU
D VH[XDOKDUDVVPHQW FDVH WKH &RXUW H[SOLFLWO\ UHOLHG RQ        HPSOR\HHVZHUHJLYHQWKHRSWLRQRIWUDQVIHUULQJWRDQRWKHU
                                                                       RQHRI'HIHQGDQW¶VUHVWDXUDQWVLQWKHGLVWULFW±WKHUHVWDXUDQW
       /RJDQY'HQQ\¶V,QF                             1R         1R                       /RJDQY'HQQ\¶V,QF       

LQ*DUILHOG+HLJKWVRUWKHUHVWDXUDQWLQ+LJKODQG+HLJKWV±                   SHUVRQVWDQGLQJLQ3ODLQWLII¶VVKRHVZRXOGKDYHIHOWFRPSHOOHG
LIWKH\GHVLUHG,QUHVSRQVHWRWKHQHZV3ODLQWLIIGLVFXVVHG                 WRUHVLJQ´7KHPDMRULW\RSLQLRQOHDYHVQRWKLQJIRUWKHILQGHU
KHU RSWLRQV ZLWK KHU JHQHUDO PDQDJHU DW WKH WLPH /LQGD               RIIDFWWRGRRQUHPDQG
7D\ORU DV ZHOO DV ZLWK WKH JHQHUDO PDQDJHU RI +LJKODQG
+HLJKWVDWWKHWLPH-RKQ+DODV]3ODLQWLIIFODLPVWKDW+DODV]                  7XUQLQJWRWKHVXEVWDQFHRI/RJDQ¶VFRPSODLQW,DJUHHZLWK
ZKRDWRQHWLPHKDGEHHQWKHPDQDJHURIWKH1RUWK5DQGDOO                      WKHPDMRULW\RSLQLRQWKDW/RJDQSUHVHQWHGVXIILFLHQWHYLGHQFH
IDFLOLW\WROGKHUWKDWKHZRXOGEHKRQRUHGWRKDYH3ODLQWLII                  DVWRWKHILUVWDQGVHFRQGSURQJVRIWKHSULPDIDFLHFDVH,
WUDQVIHU WR WKH +LJKODQG +HLJKWV IDFLOLW\  :KHQ 3ODLQWLII             GLVDJUHH ZLWK WKH PDMRULW\ RSLQLRQ¶V UHDVRQLQJ DQG
DVNHG7D\ORUZKHWKHUVKHVKRXOGWUDQVIHUWR*DUILHOG+HLJKWV                   FRQFOXVLRQVZLWKUHJDUGWRWKHWKLUGDQGIRXUWKHOHPHQWVRI
RUWR+LJKODQG+HLJKWV3ODLQWLIIFODLPVWKDW7D\ORUDGYLVHG                   /RJDQ¶V SULPD IDFLH FDVH  WKDW VKH VXIIHUHG DQ DGYHUVH
KHUWRWUDQVIHUWRWKH+LJKODQG+HLJKWVIDFLOLW\EHFDXVH³LW¶V                 HPSOR\PHQWDFWLRQDQGWKDWVKHZDVWUHDWHGOHVVIDYRUDEO\
DIDVWHUHQYLURQPHQW´7D\ORUUHLWHUDWHGWR3ODLQWLIIWKDWVKH                WKDQDVLPLODUO\VLWXDWHGLQGLYLGXDORXWVLGHKHUSURWHFWHGFODVV
VKRXOGWUDQVIHUWRWKH+LJKODQG+HLJKWVIDFLOLW\EHFDXVHLWZDV                6HH.RFVLVY0XOWL&DUH0JPW,QF)GWK
DIDVWHUHQYLURQPHQWDQGVKHIHOWWKDW3ODLQWLIIZRXOGGRZHOO                 &LU7REHJLQZLWKWKLVFLUFXLWKDVZHOOHVWDEOLVKHG
WKHUH3ODLQWLIIVWDWHGWKDWPRVWRIWKHHPSOR\HHVIURPWKH                   SUHFHGHQWJRYHUQLQJWKHGHWHUPLQDWLRQRIZKHWKHUD7LWOH9,,
1RUWK5DQGDOOIDFLOLW\ZKRGHFLGHGWRUHPDLQHPSOR\HGZLWK                     SODLQWLIIKDVVDWLVILHGWKHWKLUGSURQJZKHQWKHSODLQWLIIFODLPV
'HIHQGDQWWUDQVIHUUHGWRWKH*DUILHOG+HLJKWVIDFLOLW\EHFDXVH                 FRQVWUXFWLYHGLVFKDUJHDVWKHDGYHUVHHPSOR\PHQWDFWLRQ,Q
WKH\GLGQRWKDYHDXWRPRELOHVDQG*DUILHOG+HLJKWVZDVRQ                     :LOVRQY)LUHVWRQH7LUH	5XEEHU&RPSDQ\)G
WKHEXVOLQHEXW+LJKODQG+HLJKWVZDVQRW                                    WK&LUZHKHOGWKDW³>D@GHPRWLRQZLWKLQDFRPSDQ\
                                                                               GRHV QRW DPRXQW WR D FRQVWUXFWLYH GLVFKDUJH XQOHVV WKH
  3ODLQWLIIEHJDQZRUNLQJDWWKH+LJKODQG+HLJKWVIDFLOLW\RQ                  SURIIHUHGHPSOR\PHQWRSWLRQVZRXOGKDYHEHHQµVRGLIILFXOW
0DUFK   DQG DFNQRZOHGJHG WKDW VKH ZDV ³YHU\                    RU XQSOHDVDQW WKDW D UHDVRQDEOH SHUVRQ LQ WKH HPSOR\HH¶V
KDSS\´DQG³YHU\H[FLWHG´WREHJLQZRUNLQJWKHUH'HIHQGDQW                   VKRHV ZRXOG KDYH IHOW FRPSHOOHG WR UHVLJQ¶´  ,G DW 
FODLPV WKDW 3ODLQWLII ZDV DOORZHG WR WUDQVIHU WR +LJKODQG              TXRWLQJY$YFR&RUS)GWK&LU
+HLJKWVHYHQWKRXJKWKHIDFLOLW\ZDVIXOOVWDIIHG:LWKLQWZR                 DQG+HOGY*XOI2LO&R)GWK&LU
ZHHNVRIEHJLQQLQJZRUNDVDVHUYHUDWWKH+LJKODQG+HLJKWV                    7KDWVWDQGDUGKDVEHHQIROORZHGFRQVLVWHQWO\LQWKLV
IDFLOLW\ 3ODLQWLII UHFHLYHG DQ ³DERYH VWDQGDUGV´ HYDOXDWLRQ             FLUFXLW6HHHJ.RFVLV)GDW,Q0RRUHY.XND
DQGDILYHFHQWVSHUKRXUSD\LQFUHDVH                                        :HOGLQJ6\VWHPV)GWK&LUZH
                                                                               H[SODLQHG
  6KRUWO\ DIWHU EHJLQQLQJ ZRUN DW WKH +LJKODQG +HLJKWV
IDFLOLW\ KRZHYHU 3ODLQWLII FRQWHQGV WKDW VKH EHJDQ                        7RFRQVWLWXWHDGLVFKDUJHWKHHPSOR\HUPXVWGHOLEHUDWHO\
H[SHULHQFLQJGLVSDUDJLQJFRPPHQWVIURPKHUFRZRUNHUVVXFK                       FUHDWHLQWROHUDEOHZRUNLQJFRQGLWLRQVDVSHUFHLYHGE\D
DV³:HGRQ¶WVHUYHµJULWV¶KHUH´³SUREDEO\XVHGWR                       UHDVRQDEOH SHUVRQ ZLWK WKH LQWHQWLRQ RI IRUFLQJ WKH
WKDW µILUVW RI WKH PRQWK UXVK¶´ LPSO\LQJ WKDW PDQ\ RI WKH             HPSOR\HHWRTXLWDQGWKHHPSOR\HHPXVWDFWXDOO\TXLW
FXVWRPHUV IURP WKH IDFLOLW\ ZKHUH 3ODLQWLII KDG EHHQ                      7RGHWHUPLQHLIWKHUHLVDFRQVWUXFWLYHGLVFKDUJHERWKWKH
HPSOR\HGLQ1RUWK5DQGDOOZHUHRQSXEOLFDVVLVWDQFHDQG                         HPSOR\HU¶VLQWHQWDQGWKHHPSOR\HH¶VREMHFWLYHIHHOLQJV
                                                                                 PXVWEHH[DPLQHG
    
     ,Q KHU GHSRVLWLRQ 3ODLQWLII UHIHUV WR WKH +LJKODQG +HLJKWV IDFLOLW\ DV
                                                                               $QGLQ6FRWWY*RRG\HDU7LUH	5XEEHU&RPSDQ\)G
³:LOVRQ 0LOOV´ DSSDUHQWO\ EHFDXVH WKH UHVWDXUDQW LV ORFDWHG RQ :LOVRQ          WK&LUZHPDGHLWFOHDUWKDW³>L@QWKH
0LOOV 5RDG LQ +LJKODQG +HLJKWV 2KLR
       /RJDQY'HQQ\¶V,QF                             1R         1R                       /RJDQY'HQQ\¶V,QF        

SUHVHQWHG²DQGYHU\SUREDEO\QRWDGPLVVLEOH²LQHYLGHQFH                         ³7KHVHPXVWKDYHEHHQVRPHRI\RXUSHRSOHIURP5DQGDOO´
LQGHWHUPLQLQJZKHWKHUWKHHYLGHQFHEHIRUHWKDWFRXUWSUHVHQWV                  LQUHIHUHQFHWRVRPHFXVWRPHUVZKRGLGQRWZDQWWRSD\IRU
DJHQXLQHLVVXHRIPDWHULDOIDFW7KHPDMRULW\RSLQLRQKDV                     WKHLUEUHDNIDVW-$DW7KHODWWHUFRPPHQWZDVPDGH
WKXVHIIHFWHGDWUDQVPRJULILFDWLRQRIWKHVWDQGDUGRIUHYLHZ                   E\3ODLQWLII¶VPDQDJHU*UHJ0DOORQ,QDGGLWLRQ3ODLQWLII
DWOHDVWIRU7LWOH9,,GHIHQGDQWVZKLFKPD\KDYHEHHQVXHGIRU                  FRQWHQGV WKDW WKH ZKLWH VHUYHUV ZHUH SURYLGHG ZLWK PRUH
UDFLDOO\ GLVFULPLQDWRU\ SUDFWLFHV DW RWKHU WLPHV DQG XQGHU               KRXUV RI HPSOR\PHQW WKDQ VKH ZDV SURYLGHG DQG WKDW WKH
GLIIHUHQWFLUFXPVWDQFHV                                                        ZKLWHVHUYHUVFRQWLQXDOO\WROG3ODLQWLIIWKDWWKHLUKRXUVZHUH
                                                                                QRWJRLQJWREHFXWEHFDXVHVKHZDVDOORZHGWRWUDQVIHUWR
   7KHPDMRULW\RSLQLRQPDNHVQXPHURXVILQGLQJVRIIDFWLQ                      +LJKODQG +HLJKWV 0RUHRYHU WR WKH EHVW RI 3ODLQWLII¶V
UHDFKLQJLWVFRQFOXVLRQWKDWWKHGLVWULFWFRXUWHUUHGLQJUDQWLQJ               NQRZOHGJH QR ZKLWH VHUYHUV WUDQVIHUUHG WR WKH +LJKODQG
VXPPDU\MXGJPHQWWR'HQQ\¶V,WILQGVIRUH[DPSOHWKDWWKH                   +HLJKWVIDFLOLW\IURPWKH1RUWK5DQGDOOIDFLOLW\7KHUHZDV
MRE FKDQJH RIIHUHG WR /RJDQ ZDV D GHPRWLRQ WKDW /RJDQ                 RQO\ RQH RWKHU EODFN VHUYHU EHVLGHV 3ODLQWLII DW +LJKODQG
ZRXOG KDYH VXIIHUHG D UHGXFWLRQ LQ VDODU\ LQ WKH QHZ DQG              +HLJKWVDQGVKHZDVSDUWWLPH
OHVVHUSRVLWLRQWKDWWKHMREFKDQJHZDVKXPLOLDWLQJDQGWKDW
'HQQ\¶VGHVLJQDWLRQRI/RJDQ¶VDVVLJQHGVWDWLRQRQ$SULO                        3ODLQWLIIFRPSODLQHGWRPDQDJHPHQW*UHJ0DOORQDQG-RKQ
DV³VWDWLRQHLJKW´ZDVOLNHO\LQWHQGHGWRUHIHUWRWKHPLOLWDU\                 +DODV]DERXWDOZD\VEHLQJDVVLJQHGWRWKHEDFNVWDWLRQVRI
WHUPIRUPHQWDOLQVWDELOLW\DQGWKXVZDVLQWHQGHGWRKXPLOLDWH                  WKHUHVWDXUDQWEHFDXVHLIQRKRVWHVVZDVRQGXW\WKHVHUYHUV
/RJDQ  ,W HYHQ LQIHUV WKDW 'HQQ\¶V KDG E\ LWV DFWLRQV             ZLWKWKHIURQWVWDWLRQVZRXOGJHWPRUHFXVWRPHUV,QUHVSRQVH
³FUHDWHGDQLQWROHUDEOHZRUNFRQGLWLRQVXFKWKDWDUHDVRQDEOH                   WR3ODLQWLII¶VFRPSODLQWPDQDJHPHQWEHJDQDVVLJQLQJZRUN
                                                                                VWDWLRQVLQDURWDWLQJIDVKLRQ+RZHYHULQWLPHWKLVSUDFWLFH
                                                                                VWRSSHG3ODLQWLIIDOVRUHFDOOHGDQLQFLGHQWLQ0DUFKRI
                                                                               ZKHQ DIWHU GULYLQJ WZHQW\ILYH PLQXWHV WR ZRUN LQ
       ,W LV RQH WKLQJ WR DWWHPSW WR RIIHU VXFK HYLGHQFH DW WULDO ZKHUH WKH    XQVHDVRQDEOHZHDWKHUVKHUHDOL]HGXSRQDUULYLQJIRUGXW\WKDW
GHIHQGDQW ZRXOG DW OHDVW KDYH WKH RSSRUWXQLW\ WR REMHFW QRW RQO\ EHFDXVH
LW LV SDWHQWO\ KHDUVD\ EXW RQ JURXQGV IRU H[DPSOH WKDW LW YLRODWHV 5XOH
                                                                                VKHKDGOHIWWKHQHFNWLHWKDWZDVSDUWRIKHUXQLIRUPDWKRPH
E RI WKH )HGHUDO 5XOHV RI (YLGHQFH 6HH %HFNHU Y $5&2 &KHP
                                                                                3ODLQWLIIZHQWWR0DOORQH[SODLQHGZKDWKDGKDSSHQHGDQG
&R  )G   G &LU  ³$FFRUGLQJO\ EHFDXVH %HFNHU KDV         DVNHGLIKHKDGDVSDUHWLHWKDWVKHFRXOGERUURZIRUKHUVKLIW
IDLOHG WR DUWLFXODWH KRZ WKH 6HDYHU HYLGHQFH ILWV LQWR D FKDLQ RI ORJLFDO       0DOORQLQIRUPHG3ODLQWLIIWKDWKHGLGQRWKDYHDVSDUHWLHDQG
LQIHUHQFHV SRLQWLQJ WRZDUGV $5&2¶V LQWHQW ZLWKRXW LQYROYLQJ WKH                 WKDWVKHZRXOGKDYHWRUHWXUQKRPHLIVKHZDVQRWSURSHUO\
LQIHUHQFH WKDW EHFDXVH $5&2 FRPPLWWHG WKH ILUVW DFW LW ZDV PRUH OLNHO\
                                                                                DWWLUHG3ODLQWLIIUHPHPEHUHGWKDWVKHKDGDQROGWLHLQWKH
WR KDYH FRPPLWWHG WKH VHFRQG    ZH FDQQRW DJUHH ZLWK WKH GLVWULFW
FRXUW¶V FRQFOXVLRQ WKDW WKH HYLGHQFH ZDV DGPLVVLEOH XQGHU 5XOH E WR
                                                                                WUXQN RI KHU FDU VR VKH ZHQW RXWVLGH JRW WKH WLH DQG
HVWDEOLVK $5&2¶V LQWHQW WR GLVFULPLQDWH DJDLQVW %HFNHU´ $QG HYHQ LI          SURFHHGHG ZLWK KHU VKLIW  $ERXW DQ KRXU ODWHU 3ODLQWLII
WKLV HYLGHQFH ZHUH IRXQG WR EH DGPLVVLEOH XQGHU 5XOH E DV UHOHYDQW         QRWLFHGWKDWDRQHRIWKHRWKHUVHUYHUV±ZKRKDSSHQHGWREH
LQWHQW  VHH +RJDQ Y $PHULFDQ 7HO 	 7HO     )G  WK &LU     ZKLWH±DSSHDUHGIURPWKHEDFNRIILFHZLWKDEUDQGQHZWLH
WKH GHIHQGDQW ZRXOG EH HQWLWOHG WR D GHWHUPLQDWLRQ XQGHU 5XOH  WKDW LWV      7KHVHUYHUFDPHXSWR3ODLQWLIIDQGH[FLWHGO\WROG3ODLQWLII
SUREDWLYH YDOXH VXEVWDQWLDOO\ RXWZHLJKV LWV SUHMXGLFLDO HIIHFW +HUH WKH
PDMRULW\ DGYRFDWHV WKH FRQVLGHUDWLRQ RI VXFK HYLGHQFH ZLWKRXW QRWLFH WR
                                                                                WKDWVKHKDGMXVWJRWWHQDQHZWLHIURP0DOORQ3ODLQWLIIGLG
WKH GHIHQGDQW DQG HYHQ FULWLFL]HV WKH GLVWULFW FRXUW IRU IDLOLQJ WR FRQVLGHU   QRWUHVSRQGKRZHYHUVKHFODLPVWKDWKHUIHHOLQJVZHUHKXUW
WKH HYLGHQFH VXD VSRQWH                                                        SDUWLFXODUO\ZKHQVKHUHDOL]HGWKDWVKHFRXOGKDYHPLVVHGD
                                                                                GD\¶VSD\ZKHQGHVSLWHKLVDVVHUWLRQV0DOORQKDGDQH[WUDWLH
                                                                               DOODORQJ
      1RZKHUH LQ WKH UHFRUG ZDV , DEOH WR ILQG DQ\ LQGLFDWLRQ WKDW DQ\RQH
RWKHU WKDQ WKH SDQHO PDMRULW\ HYHQ UHFRJQL]HG WKLV SRVVLELOLW\ OHW DORQH
GUHZ WKH LQIHUHQFH
    /RJDQY'HQQ\¶V,QF                        1R       1R                             /RJDQY'HQQ\¶V,QF          

   6KRUWO\DIWHU3ODLQWLIIEHJDQH[SHULHQFLQJWKHVHGLVSDUDJLQJ       'HIHQGDQWLVQRVWUDQJHUWRUDFHGLVFULPLQDWLRQVXLWVDQGWKH
FRPPHQWV DQG LQFLGHQWV ZKDW 'HIHQGDQW UHIHUV WR DV D         GLVWULFWFRXUW¶VIDLOXUHWRVHHWKURXJK'HIHQGDQW¶VWDFWLFVDQG
³0\VWHU\6KRSSHU´DUULYHGDWWKH+LJKODQG+HLJKWVIDFLOLW\            UHFRJQL]H WKH PDQ\ JHQXLQH LVVXHV RI PDWHULDO IDFW LV
GXULQJ 3ODLQWLII¶V VKLIW DQG VDW LQ 3ODLQWLII¶V VHFWLRQ IRU   GLVWXUELQJ´0DMRULW\2SDW%XW'HQQ\¶VUHFRUGRISDVW
VHUYLFH'HIHQGDQWFODLPVWKDWWKH0\VWHU\6KRSSHU3URJUDP           GLVFULPLQDWLRQ²ZKLFK LV QRW DQG FDQQRW EH DW LVVXH
LV DQ H[WHUQDO WRRO XWLOL]HG E\ 'HIHQGDQW WR PRQLWRU WKH     KHUH²KDVEHHQPDGHDFHQWUDOLVVXHLQWKHPDMRULW\RSLQLRQ¶V
TXDOLW\RILWVEXVLQHVV7KH0\VWHU\6KRSSHU3URJUDPZDV             FULWLFLVPRIWKHGLVWULFWFRXUW
GHYHORSHGDQGSHUIRUPHGE\WKH13'*URXS,QF³1'3´
ZKLFKLQYROYHGVHQGLQJ³VKRSSHUV´WR'HIHQGDQW¶VYDULRXV                7KHUHLVQRHYLGHQFHZKDWHYHUWKDWWKHGLVWULFWFRXUWKDG
IDFLOLWLHVZKRZRXOGSUHVHQWWKHPVHOYHVDVJXHVWVEXWZHUH           DQ\DFWXDONQRZOHGJHRI'HQQ\¶VUHSXWHGLQLTXLWLHVEH\RQG
DFWXDOO\ HYDOXDWLQJ 'HIHQGDQW¶V VHUYLFHV  7KH 0\VWHU\          WKRVH DOOHJHG LQ WKLV ODZVXLW  (YHQ LI LW GLG ZKDW , ILQG
6KRSSHUZRXOGFRPSOHWHDIRUPEDVHGRQKLVH[SHULHQFHDW              GLVWXUELQJLVWKDWLQUHYLHZLQJWKHGLVWULFWFRXUW¶VGHFLVLRQWKH
WKHIDFLOLW\SURYLGH13'ZLWKWKHUHVXOWVDQG13'LQWXUQ           PDMRULW\UHOLHVXSRQRXWVLGHWKHUHFRUGKHDUVD\HYLGHQFHRI
ZRXOGSURYLGHWKHLQIRUPDWLRQWR'HIHQGDQW¶VKHDGTXDUWHUVLQ          SULRUEDGDFWVRIWKHGHIHQGDQW7KHHYLGHQFHWKDWWKHGLVWULFW
6SDUWDQEXUJ6RXWK&DUROLQD                                          FRXUWLVSHUPLWWHGWRUHYLHZRQVXPPDU\MXGJPHQWLVFOHDUO\
                                                                      GHOLQHDWHGE\5XOH
  7KHUHVXOWVRIWKH0\VWHU\6KRSSHU¶V5HSRUW³WKH5HSRUW´
FRQFHUQLQJWKHYLVLWWR+LJKODQG+HLJKWVGXULQJ3ODLQWLII¶V             7KHMXGJPHQWVRXJKWVKDOOEHUHQGHUHGIRUWKZLWKLIWKH
VKLIW LQGLFDWHG DFFRUGLQJ WR 'HIHQGDQW WKDW 3ODLQWLII¶V         SOHDGLQJV GHSRVLWLRQ DQVZHUV WR LQWHUURJDWRULHV DQG
³VHUYLFHIHOOVKRUWRIWKHUHTXLUHV>VLF@VWDQGDUGVLQVHYHUDO          DGPLVVLRQVRQILOHWRJHWKHUZLWKWKHDIILGDYLWVLIDQ\
DUHDV´-$DW7KH5HSRUWZDVSURYLGHGWR5DQGDOO             VKRZWKDWWKHUHLVQRJHQXLQHLVVXHDVWRDQ\PDWHULDOIDFW
3RSOLQ 'HIHQGDQW¶V $UHD 0DQDJHU DQG ZDV SRVWHG LQ WKH         DQGWKDWWKHPRYLQJSDUW\LVHQWLWOHGWRDMXGJPHQWDVD
HPSOR\HHVHFWLRQRIWKH+LJKODQG+HLJKWVIDFLOLW\DQGERUH              PDWWHURIODZ
KDQGZULWWHQFRPPHQWVPDGHE\PDQDJHPHQW
                                                                      )(' 5 &,9 3F7KLVFRXUWPXVWDGKHUHWRWKHVDPH
  3RSOLQDYHUVWKDWEHFDXVHKHKDGKHDUGWKDWPDQDJHPHQW              VWDQGDUG$IILGDYLWVRIFRXUVHPXVW³EHPDGHRQSHUVRQDO
KDG UHFHLYHG FRPSODLQWV DERXW 3ODLQWLII¶V ZRUN KH              NQRZOHGJHVKDOOVHWIRUWKVXFKIDFWVDVZRXOGEHDGPLVVLEOH
FRLQFLGHQWDOO\ DSSHDUHG DW +LJKODQG +HLJKWV WR REVHUYH          LQHYLGHQFHDQGVKDOOVKRZDIILUPDWLYHO\WKDWWKHDIILDQWLV
3ODLQWLII DW DERXW WKH VDPH WLPH WKDW WKH 0\VWHU\ 6KRSSHU    FRPSHWHQWWRWHVWLI\WRWKHPDWWHUVVWDWHGWKHUHLQ´)(' 5
DSSHDUHG  ,Q KLV DIILGDYLW 3RSOLQ VXPPDUL]HG KLV             &,9 3H7KHPDMRULW\SRLQWVWRQRDXWKRULW\WKDWZRXOG
REVHUYDWLRQVDVIROORZV                                              SHUPLWOHWDORQHUHTXLUHWKHGLVWULFWFRXUWWRWDNHQRWLFHRI
                                                                      XQUHODWHG ODZVXLWV DQG DUWLFOHV LQ WKH QHZV PHGLD QRW
     %DVHGRQP\SHUVRQDOREVHUYDWLRQVLWZDVP\RSLQLRQ
  LQ $SULO RI  WKDW 0V /RJDQ ZDV QRW PHHWLQJ WKH
  OHJLWLPDWHH[SHFWDWLRQVZKLFK,KDGIRUKHUDVD6HUYHU                
  ,QSDUWLFXODU0V/RJDQZDVQRWSHUIRUPLQJKHUMREXS                    7KH PDMRULW\¶V FLWDWLRQ WR ,HUDGL Y 0\ODQ /DEV ,QF  )G 
  WRWKH&RPSDQ\VWDQGDUGVLQDQXPEHURIDUHDVLQFOXGLQJ             Q G &LU  DQG WKH FDVHV FLWHG WKHUHLQ GRHV QRW VXSSRUW WKH

  PHHWLQJVHUYLFHVWDQGDUGVGHOLYHULQJIRRGDQGEHYHUDJHV            PDMRULW\¶V XVH RI QHZVSDSHU DUWLFOHV WR EULQJ 'HQQ\¶V UDFLDO
                                                                      GLVFULPLQDWLRQ OLWLJDWLRQ KLVWRU\ WR WKH IRUH LQ WKLV FDVH ,Q HDFK RI WKRVH
  ZLWKLQSUHVFULEHGWLPHVDVVLVWLQJRWKHUVDQGSUHEXVVLQJ           FDVHV WKH DUWLFOHV RU ERRNV RI ZKLFK WKH DSSHOODWH FRXUW WRRN MXGLFLDO
  WDEOHV                                                             QRWLFH ZHUH PDWHULDO WR WKH VSHFLILF IDFWXDO DOOHJDWLRQV DQG OHJDO LVVXHV
                                                                      UDLVHG LQ WKH FDVH LQ ZKLFK WKDW QRWLFH ZDV WDNHQ
       /RJDQY'HQQ\¶V,QF                             1R       1R                          /RJDQY'HQQ\¶V,QF         

   (YHQPRUHGLVWXUELQJKRZHYHULVWKHPDMRULW\RSLQLRQ¶V                   -$ DW   3RSOLQ IXUWKHU DYHUV WKDW DV D UHVXOW RI WKH
UHIHUHQFHWRDUWLFOHVIURPWKHQHZVPHGLDDQGWKHSXUSRUWHG                   DOOHJHG FRPSODLQWV WKDW PDQDJHPHQW KDG UHFHLYHG DERXW
OLWLJDWLRQKLVWRU\RI'HQQ\¶VUHVWDXUDQWVWRLQFUHDVHWKHEXUGHQ              3ODLQWLII¶VSHUIRUPDQFHKLVSHUVRQDOREVHUYDWLRQVRI3ODLQWLII
XSRQGHIHQGDQWVDQGWRFKDQJHWKHVWDQGDUGRIUHYLHZWKDWWKH                 DV ZHOO DV WKH 0\VWHU\ 6KRSSHU¶V 5HSRUW KH GHFLGHG WKDW
GLVWULFWFRXUWPXVWXVHLQUHYLHZLQJWKHUHFRUGRQVXPPDU\                    ³FRUUHFWLYH´ PHDVXUHV QHHGHG WR EH WDNHQ DV WR 3ODLQWLII¶V
MXGJPHQW7KHVWDQGDUGRIUHYLHZIRUVXPPDU\MXGJPHQWLV                    HPSOR\PHQWDVDVHUYHU
ZHOOVHWWOHGWKHFRXUWPXVWYLHZWKHHYLGHQFHLQWKHUHFRUG
LQ WKH OLJKW PRVW IDYRUDEOH WR WKH QRQPRYLQJ SDUW\ WR                  3RSOLQFODLPVWKDW³>E@HFDXVH0V/RJDQZDVDORQJWLPH
GHWHUPLQHZKHWKHUWKHUHLVDJHQXLQHLVVXHRIPDWHULDOIDFW                   HPSOR\HH>KH@GHFLGHGWKDWWKHPRVWDSSURSULDWHVWHSWRWDNH
UHPDLQLQJIRUWULDO6HH0F.HQ]LHY%HOO6RXWK7HOHFRPP                    ZRXOGEHWRRIIHUKHUDQRSSRUWXQLW\WRPRYHWHPSRUDULO\LQWR
,QF)GWK&LU³>7@KHUHPXVWH[LVW                  D GLIIHUHQW SRVLWLRQ SHUKDSV DV D +RVWHVV RI >VLF@ 6HUYLFH
LQ WKH UHFRUG D JHQXLQH LVVXH RI PDWHULDO IDFW´ FLWLQJ            $VVLVWDQW´  -$ DW   3RSOLQ MXVWLILHG KLV GHFLVLRQ DV
$QGHUVRQY/LEHUW\/REE\,QF86                    IROORZV
6&W7KHPDMRULW\RSLQLRQZLWKRXWFLWDWLRQ
WRDQ\DXWKRULW\DGGVDVLJQLILFDQWHOHPHQW                                   %\GRLQJVR0V/RJDQZRXOGEHDEOHWRERWKDFFOLPDWH
                                                                                KHUVHOIWRWKHIDVWHUSDFHG+LJKODQG+HLJKWVUHVWDXUDQW
   :H DUH DOVR WURXEOHG E\ WKH GLVWULFW FRXUW¶V DSSDUHQW                DQGOHDUQZD\VWRUDLVHKHUSHUIRUPDQFHWRWKHQHFHVVDU\
   FRPSODFHQF\UHJDUGLQJ'HIHQGDQW¶VPLVUHSUHVHQWDWLRQV                         OHYHO7KHUHDVVLJQPHQWZRXOGQRWKDYHLPSDFWHG0V
   DVZHOODVWKHGLVWULFWFRXUW¶VRYHUDOOKDQGOLQJRIWKHFDVH                /RJDQ¶V LQFRPH DV VKH ZRXOG KDYH UHFHLYHG D KLJKHU
   'HIHQGDQW¶VSDVWKLVWRU\RIGLVFULPLQDWRU\FRQGXFWERWK                     KRXUO\UDWHWRDFFRXQWIRUWKHORVVRIWKHDELOLW\WRHDUQ
   WR LWV PLQRULW\ SDWURQV DQG HPSOR\HHV DOLNH LV ZHOO                 WLSV
   NQRZQ LQ WKH MXULVSUXGHQFH DQG SXEOLF IRUXPV
   ([DPSOHV RI KLJKO\ SXEOLFL]HG FDVHV LQYROYLQJ                             ,WZDVP\LQWHQWLRQWRDOORZ0V/RJDQWRUHWXUQWRD
   'HIHQGDQW¶VGLVFULPLQDWRU\FRQGXFWLQFOXGH                           6HUYHUSRVLWLRQLIVKHLPSURYHGWRWKHSRLQWZKHUHVKH
                                                                                FRXOGGRVRZLWKRXWFRPSURPLVLQJWKHTXDOLW\RIVHUYLFH
0DMRULW\2SDW                                                             WRWKHJXHVWVDWWKH+LJKODQG+HLJKWVUHVWDXUDQW
  7KH RSLQLRQ WKHQ FLWHV VHYHUDO FDVHV LQ ZKLFK 'HQQ\¶V               -$ DW   3RSOLQ FODLPV WKDW KH WKHQ SUHSDUHG DQ
SXUSRUWHGO\HQWHUHGLQWRFRQVHQWGHFUHHVWRVHWWOHFODLPVRI                  (PSOR\HH3HUIRUPDQFH5HFRUG³(35´³LQRUGHUWRSURYLGH
UDFLDO GLVFULPLQDWLRQ WKH RSLQLRQ DOVR FLWHV DQG GLVFXVVHV            0V /RJDQ ZLWK ZULWWHQ QRWLFH RI WKH RSWLRQV ZKLFK ZHUH
QHZV DUWLFOHV ZLWK UHJDUG WR GLVFULPLQDWLRQ FODLPV PDGH                EHLQJSURYLGHGWRKHU´3RSOLQDOVRFODLPVWKDWEHFDXVHKH
DJDLQVW'HQQ\¶V7KHRSLQLRQFRQFOXGHVWKLVGLVFXVVLRQWKXV                 ZDVXQDEOHWRPHHWZLWK3ODLQWLIIDWWKHUHVWDXUDQWGXULQJKHU
³$OWKRXJK ZH UHFRJQL]H WKDW 'HIHQGDQW¶V SDVW UHFRUG RI                 QH[W VFKHGXOHG VKLIW KH GHOLYHUHG WKH (35 WR RQH RI WKH
GLVFULPLQDWLRQ LV QRW DW LVVXH KHUH WKH IDFW UHPDLQV WKDW           PDQDJHUVDW+LJKODQG+HLJKWV³ZLWKLQVWUXFWLRQVWRLVVXHWKH
                                                                              (35 WR 0V /RJDQ ZKHQ VKH UHSRUWHG WR ZRUN  7KH (35
                                                                              SUHSDUHGVWDWHGWKDWLWZDVEHLQJLVVXHGGXHWRVHUYLFHUHODWHG
                                                                             SHUIRUPDQFHLVVXHVDQGWKDW0V/RJDQZDVEHLQJJLYHQWKH
      , GR QRW TXHVWLRQ WKDW 'HQQ\¶V KDV D KLVWRU\ RI UDFLDOGLVFULPLQDWLRQ
                                                                              RSWLRQRIPRYLQJLQWRHLWKHUD+RVWHVVRUD6HUYLFH$VVLVWDQW
OLWLJDWLRQ   %XW DQ\ HYLGHQFH RI WKDW OLWLJDWLRQ ZDV QHLWKHU EHIRUH WKH
GLVWULFW FRXUW LQ WKH UHFRUG RQ VXPPDU\ MXGJPHQW QRU UHOHYDQW WR WKHVH
                                                                              SRVLWLRQ´-$DW
SURFHHGLQJV , XVH WKH ZRUG ³SXUSRUWHG´ WR XQGHUVFRUH WKH LPSURSULHW\ RI
WKH PDMRULW\¶V YHQWXULQJ RXWVLGH WKH UHFRUG LQ WKLV FDVH
    /RJDQY'HQQ\¶V,QF                        1R      1R                            /RJDQY'HQQ\¶V,QF             

  ,QKHUDIILGDYLW0DU\-DQHGHOD9HJDWKHPDQDJHUWRZKRP             :LWKDOOGXHUHVSHFWWRP\SDQHOFROOHDJXHVYLHZLQJWKH
3RSOLQDVVLJQHGWKHWDVNRIUHYLHZLQJWKH(35ZLWK3ODLQWLII        HYLGHQFHLQWKHOLJKWPRVWIDYRUDEOHWR/RJDQGRHVQRWSHUPLW
SURYLGHGDQDFFRXQWRIKHUPHHWLQJZLWK3ODLQWLIIGHOD9HJD¶V       XVDVDUHYLHZLQJFRXUWWRWDNHMXGLFLDOQRWLFHRIIDFWVRIWKH
DIILGDYLWLVFRQVLGHUDEO\VKRUWHUWKDQ3RSOLQ¶VDIILGDYLWDQG       W\SHQRWLFHGE\WKHPDMRULW\7KHPDMRULW\RSLQLRQVD\VWKDW
SURYLGHVLQUHOHYDQWSDUW                                           ³ZH FDQ WDNH MXGLFLDO QRWLFH WKDW D EXVER\ RU µVHUYLFH
                                                                     DVVLVWDQW¶DV'HIHQGDQWHQWLWOHVLWLVDMREFODVVLILFDWLRQEHORZ
     7KH(35SUHSDUHGE\0U3RSOLQVWDWHGWKDWLWZDV             WKDW RI D ZDLWHU RU VHUYHU SDUWLFXODUO\ DW WKLV W\SH RI
  EHLQJLVVXHGGXHWRVHUYLFHUHODWHGSHUIRUPDQFHLVVXHV             UHVWDXUDQW´  ,Q P\ YLHZ WKH H[DFW VWDWXV RI D ³VHUYLFH
  DQG WKDW 0V /RJDQ ZDV EHLQJ JLYHQ WKH RSWLRQ RI          DVVLVWDQW´RU³EXVER\´DWWKLVSDUWLFXODU'HQQ\¶VUHVWDXUDQWRU
  PRYLQJLQWRD+RVWHVVRUD6HUYLFH$VVLVWDQWSRVLWLRQ             DQ\ZKHUHHOVHLVQRWWKHNLQGRIDGMXGLFDWLYHIDFWRIZKLFK
                                                                     MXGLFLDO QRWLFH FDQ EH WDNHQ E\ WKLV FRXUW XQGHU WKH
     :KHQ 0V /RJDQ DUULYHG DW ZRUN RQ $SULO            UHTXLUHPHQWVRIWKH)HGHUDO5XOHVRI(YLGHQFH $OWKRXJK
  ,PHWSULYDWHO\ZLWKKHULQWKHRIILFHLQWKHEDFNRI        WKH 5XOHV RI (YLGHQFH GR SURYLGH WKDW XQGHU DSSURSULDWH
  WKH5HVWDXUDQWLQRUGHUWRSUHVHQWWKH(35WRKHU                 FLUFXPVWDQFHVMXGLFLDOQRWLFHPD\EHWDNHQDWDQ\VWDJHRIWKH
                                                                     SURFHHGLQJV FRXUWV RI DSSHDOV DUH QRW LQ WKH EXVLQHVV RI
     ,SUHVHQWHGWKH(35WR0V/RJDQDQGJDYHKHUWKH             ILQGLQJGLVSXWHGIDFWVDWDOODQGFHUWDLQO\WKHPDMRULW\¶VXVH
  RSSRUWXQLW\WRUHDGLWDQGVLJQLW0V/RJDQUHDGWKH            RIMXGLFLDOQRWLFHLJQRUHVWKHUHTXLUHPHQWWKDWWKHSDUWLHVKDYH
  (35DQGWKHQOHIWZLWKRXWVLJQLQJLW                              WKH RSSRUWXQLW\ WR EH KHDUG ZLWK UHJDUG WR LW 6HH 5RVH Y
                                                                     +DUWIRUG8QGHUZULWHUV,QV&R)GWK&LU
-$DW                                                       ³5XOHHUHTXLUHVWKHGLVWULFWFRXUWWRJLYHDSDUW\
   3ODLQWLII SURYLGHV D PXFK GLIIHUHQW DFFRXQW RI ZKDW        DQ RSSRUWXQLW\ WR EH KHDUG LI MXGLFLDO QRWLFH LV WDNHQ´
KDSSHQHGRQ$SULO6SHFLILFDOO\3ODLQWLIIUHFRXQWHG       6LJQLILFDQWO\ZKHWKHUE\UHPRYLQJ/RJDQIURPKHUSRVLWLRQ
LQKHUGHSRVLWLRQWKDWRQWKHGD\LQTXHVWLRQVKHUHSRUWHGIRU      DVDVHUYHUDQGRIIHULQJKHUDQRWKHUSRVLWLRQ'HQQ\¶VGHPRWHG
ZRUNDQGFKHFNHGWKHVFKHGXOHWRDVFHUWDLQZKLFKVWDWLRQRI          KHULVFULWLFDOWRWKHGHWHUPLQDWLRQRIWKHFODLPRIFRQVWUXFWLYH
WKH UHVWDXUDQW VKH KDG EHHQ DVVLJQHG WR ZRUN  3ODLQWLII    GLVFKDUJH
QRWLFHGWKDWWKHVFKHGXOHUHDGWKDWVKHKDGEHHQDVVLJQHGWR
³VWDWLRQ HLJKW´ KRZHYHU 3ODLQWLII ZDV FRQIXVHG E\ WKLV
DVVLJQPHQWEHFDXVHWRWKHEHVWRIKHUNQRZOHGJHWKHUHZDV
QR VWDWLRQ HLJKW DW WKH UHVWDXUDQW  %HFDXVH RI WKLV RGG       
                                                                          7KH WDNLQJ RI MXGLFLDO QRWLFH LV JRYHUQHG E\ 5XOH  RI WKH )HGHUDO
DVVLJQPHQW3ODLQWLIIZHQWWRWKHPDQDJHU¶VRIILFH±GHOD9HJD        5XOHV RI (YLGHQFH DQG SURYLGHV LQ SHUWLQHQW SDUW
ZDVRQGXW\DWWKHWLPH3ODLQWLIINQRFNHGRQWKHGRRUDQG
VKHVDLGWRGHOD9HJD³0DU\-HDQKHOSPHRXWKHUH          E .LQGV RI IDFWV $ MXGLFLDOO\ QRWLFHG IDFW PXVW EH RQH QRW

ZKHUHLVVWDWLRQHLJKW´-$DW$FFRUGLQJWR3ODLQWLII        VXEMHFW WR UHDVRQDEOH GLVSXWH LQ WKDW LW LV HLWKHU  JHQHUDOO\
                                                                         NQRZQ ZLWKLQ WKH WHUULWRULDO MXULVGLFWLRQ RI WKH WULDO FRXUW RU
GHOD9HJDMXVWVKRRNKHUKHDGDQGWROG3ODLQWLIIWRFRPHLQWR              FDSDEOH RI DFFXUDWH DQG UHDG\ GHWHUPLQDWLRQ E\ UHVRUW WR
WKHRIILFHEHFDXVHVKHQHHGHGWRWDONWR3ODLQWLII3ODLQWLIIGLG       VRXUFHV ZKRVH DFFXUDF\ FDQQRW UHDVRQDEO\ EH TXHVWLRQHG
DVGHOD9HJDUHTXHVWHGDQGFORVHGWKHGRRUEHKLQGKHU
                                                                         H 2SSRUWXQLW\ WR EH KHDUG $ SDUW\ LV HQWLWOHG XSRQ WLPHO\
  GHOD9HJDWKHQSURFHHGHGWRDVN3ODLQWLIILIVKHKDGVHHQWKH           UHTXHVW WR DQ RSSRUWXQLW\ WR EH KHDUG DV WR WKH SURSULHW\ RI WDNLQJ

5HSRUW IURP WKH 0\VWHU\ 6KRSSHU RQ WKH ERDUG WR ZKLFK          MXGLFLDO QRWLFH DQG WKH WHQRU RI WKH PDWWHU QRWLFHG ,Q WKH
                                                                         DEVHQFH RI SULRU QRWLILFDWLRQ WKH UHTXHVW PD\ EH PDGH DIWHU
3ODLQWLIIUHSOLHGWKDWRIFRXUVHVKHKDGVHHQLW³\RXFDQ¶WPLVV        MXGLFLDO QRWLFH KDV EHHQ WDNHQ
       /RJDQY'HQQ\¶V,QF                                1R         1R                            /RJDQY'HQQ\¶V,QF         

P\ YLHZ KDV QR VXSSRUW LQ WKH HVWDEOLVKHG ODZ  6HH                    LW´-$DW$WWKDWSRLQWGHOD9HJDORRNHGDW3ODLQWLII
7KXUVWRQ0RWRU/LQHV,QFY-RUGDQ.5DQG/WG86                       VKRRNKHUKHDGDQGVDLG³,MXVWZDQW\RXWRNQRZWKLVLVDOO
6&W³1HHGOHVVWRVD\                          5DQG\¶V >3RSOLQ¶V@GRLQJV´-$DWGHOD9HJDWKHQ
RQO\WKLV&RXUWPD\RYHUUXOHRQHRILWVSUHFHGHQWV8QWLOWKDW                    KDQGHG 3ODLQWLII D RQHSDJH GRFXPHQW ZKLFK 3ODLQWLII
RFFXUV >RXU SULRU SUHFHGHQW@ LV WKH ODZ DQG WKH GHFLVLRQ               UHIHUUHGWRDVD³FRQILUPDWLRQFRQILUPHU´WKH(35DV3RSOLQ
EHORZFDQQRWEHUHFRQFLOHGZLWKLW´                                             UHIHUV WR LW ZKLFK DFFRUGLQJ WR 3ODLQWLII VWDWHG WKDW D
                                                                                   0\VWHU\ 6KRSSHU KDG FRPH LQWR WKH UHVWDXUDQW DQG ZDV
   7KH PDMRULW\ GHIHQGV LWV ILQGLQJ RI IDFWV RQ DSSHDO DV                 GLVSOHDVHGZLWKWKHVHUYLFHWKDW3ODLQWLIISURYLGHGEHFDXVHWKH
PHUHO\EULQJLQJ³WRWKHIRUH´HYLGHQFHWKDW/RJDQDGGXFHG                         VKRSSHU ZDLWHG WRR ORQJ WR EH VHUYHG ZDV QRW DVNHG LI KH
DQG VD\V WKDW WKLV FRPSRUWV ZLWK YHQHUDEOH SUHFHGHQW                        ZRXOG OLNH D UHILOO RQ KLV EHYHUDJH DQG ZDV QRW DVNHG WR
FRQFHUQLQJVXPPDU\MXGJPHQWUHYLHZ³%ULQJLQJHYLGHQFH                            UHWXUQIRUDQRWKHUYLVLW3ODLQWLIIFODLPVWKDWWKHGRFXPHQW
WRWKHIRUH´DPRXQWVWRPRUHWKDQYLHZLQJWKHHYLGHQFHLQD                        DGGHG WKDW EHFDXVH RI WKH 5HSRUW LI 3ODLQWLII ZLVKHG WR
OLJKWPRVWIDYRUDEOHWRWKHQRQPRYDQWDQGWKHPDMRULW\KDV                        FRQWLQXH KHU HPSOR\PHQW ZLWK 'HIHQGDQW KHU MRE
JRQHEH\RQGHYHQWKDWE\SURYLGLQJDQLQWHUSUHWDWLRQRIWKDW                       FODVVLILFDWLRQZDVEHLQJFKDQJHGWR³VHUYLFHDVVLVWDQW´ZKLFK
HYLGHQFHZKLFK/RJDQKDVQHLWKHUSURYLGHGQRUVXJJHVWHG                           LV'HIHQGDQW¶VWHUPLQRORJ\IRUZKDWLVFRPPRQO\NQRZQDV
7KHPDMRULW\KDVFRXFKHGWKRVHLQWHUSUHWDWLRQVLQWHUPVRI                         DEXVER\
WKDWZRXOGDSSHDUWRWKHDYHUDJHUHDGHUDVPDNLQJILQGLQJVRI
IDFW                                                                                3ODLQWLII FODLPV WKDW DIWHU UHDGLQJ WKH GRFXPHQW WKH
                                                                                   IROORZLQJHYHQWVWUDQVSLUHG
                                                                                     6R,ORRNHGDWKHUDQG,VDLG³0DU\-HDQ´,VDLG³\RX
     
                                                                                     NQRZWKLVLVQRWHYHQFRUUHFWWKLVLVQ¶WWUXHWKHVHDUH
      7R FRPSDUH WKH SUHVHQWDWLRQ RI IDFWV LQ 'HQQ\¶V EULHI WR WKH IDFWV LQ          OLHV´,VDLG³WKLVGLGQ¶WKDSSHQ´,VDLG³QRRQHFRPHV
&XQQLQJKDP Y 6HDUV 5RHEXFN DQG &R        )G  WK &LU  WKH        LQWRWKLVVWRUHDQGZDLWVPLQXWHV$VKXQJU\DVWKHVH
FDVH WKH PDMRULW\ FLWHV WR VXSSRUW LWV ILQGLQJ RI ³GHOLEHUDWH
PLVUHSUHVHQWDWLRQ´ LV WR FRPSRXQG WKH HUURU &XQQLQJKDP ZDV D FDVH LQ
                                                                                     VHUYHUVDUHIRUWLSV\RXFDQ¶WHYHQJHWDSHUVRQWRZDON
ZKLFK WKH SODLQWLII GXULQJ WKH FRXUVH RI WULDO OHDUQHG WKDW D MXURU KDG
                                                                                     LQ DQG ZDLW IRU  VHFRQGV \HW DORQH  PLQXWHV IRU
IDOVHO\ WHVWLILHG GXULQJ YRLU GLUH 1RW XQWLO DIWHU WKH MXU\ UHWXUQHG LWV            FRIIHH´  $QG VKH FRXOGQ¶W VD\ DQ\WKLQJ  $QG , VDLG
YHUGLFW² ZKLFK ZDV DGYHUVH WR WKH SODLQWLII² GLG WKH SODLQWLII RU KLV                ³ZHOO´,VDLG³,GRQ¶WNQRZZKDWWRVD\´6R,WXUQHG
FRXQVHO DGYLVH WKH WULDO FRXUW RI WKLV IDFW 7KH WULDO FRXUW GHQLHG SODLQWLII¶V      DURXQGWRZDONRXWDQGVKHVDLG³ZHOO,QHHG\RXWRVLJQ
PRWLRQ IRU D QHZ WULDO EDVHG RQ WKH MXURU¶V IDOVH WHVWLPRQ\ DQG WKH
SODLQWLII DSSHDOHG ,Q WKH SODLQWLII¶V DSSHOODWH EULHI FRXQVHO PDGH QR
                                                                                     WKLV´DQG,>VLF@VDLG³VLJQLW´,VDLG³,FDQ¶WVLJQWKLV
PHQWLRQ RI KLV FOLHQW¶V NQRZOHGJH GXULQJ WKH WULDO WKDW WKH MXURU¶V
WHVWLPRQ\ ZDV IDOVH GLG QRW LQFOXGH LQ WKH MRLQW DSSHQGL[ WKH WULDO FRXUW¶V
ILQGLQJV RQ WKH PDWWHU DQG VWDWHG RQO\ WKDW ³>Z@LWKLQ VHYHUDO GD\V DIWHU WKH
FRQFOXVLRQ RI WKH VHFRQG WULDO RI WKLV DFWLRQ LW ZDV OHDUQHG WKDW D MXURU   
                                                                                       
KDG IDLOHG WR FRPSOHWHO\ DQG FRUUHFWO\ DQVZHU D TXHVWLRQ SRVHG E\ WKH                    GHOD9HJD FODULILHG LQ KHU GHSRVLWLRQ WHVWLPRQ\ WKDW ³FRQYHUVDWLRQ
&RXUW GXULQJ WKH YRLU GLUH´ ,G DW  HPSKDVLV RPLWWHG 7KLV FRXUW             FRQILUPHUV´ DV WKDW WHUP LV XVHG E\ 'HIHQGDQW LV DERXW WKH VDPH WKLQJ DV
IRXQG FRXQVHO¶V UHQGLWLRQ D ³VHULRXV PLVUHSUHVHQWDWLRQ RI WKH IDFWV´ ,G          DQ (35 H[FHSW WKDW WKH IRUPHU LV XVHG IRU FRDFKLQJ ZKLOH WKH ODWWHU LV
7KDW LV D IDU FU\ IURP WKH FRQGXFW RI FRXQVHO KHUH                                XVHG IRU GLVFLSOLQH -$ DW 

                                                                                      
      6HH DOVR 5RELQVRQ Y &HQWUDO %UDVV 0IJ &R   )G                     GHOD9HJD FRQILUPHG LQ KHU GHSRVLWLRQ WHVWLPRQ\ WKDW 'HIHQGDQW XVHV
Q WK &LU  ³0RUH LPSRUWDQW ZH KDYH QR DXWKRULW\ WR RYHUUXOH WKH         WKH WLWOH ³VHUYLFH DVVLVWDQW´ IRU ZKDW LV FRPPRQO\ NQRZQ DV ³D EXVER\
6XSUHPH &RXUW´                                                                  EXV JLUO´ -$ DW 
    /RJDQY'HQQ\¶V,QF                            1R       1R                        /RJDQY'HQQ\¶V,QF        

  WKLVLVQ¶WHYHQWUXH´6R,ZDONHGRXWDQGFORFNHGRXW                SUHVHQWLQJLQLWVEULHIDOLVWRIWKHSODLQWLII¶VVKRUWFRPLQJVDV
  ZKLFKLVDERXWTXDUWHUDIWHUHLJKWDQGZHQWKRPH                      WKH\ DUH UHIOHFWHG LQ KHU SHUIRUPDQFH UHYLHZV  $QG , ILQG
                                                                          VXUSULVLQJWKHPDMRULW\RSLQLRQ¶VVWDWHPHQWWKDW³>U@HYLHZLQJ
-$DW                                                            'HIHQGDQW¶VEULHIOHDGVRQHWRFRQFOXGHWKDW3ODLQWLII¶VRYHUDOO
                                                                          SHUIRUPDQFHDVDVHUYHUKDVEHHQSRRUVLQFHVKHEHJDQKHU
   $IWHUIXUWKHUTXHVWLRQLQJ IURPGHIHQVHFRXQVHO3ODLQWLII             HPSOR\PHQWZLWK'HIHQGDQW´7KHWDEOHLQWKDWEULHIWKDWWKH
DGGHGWKDWVKHDVNHGGHOD9HJDLIWKHUHZHUHDQ\RWKHURSWLRQV             PDMRULW\ ILQGV GHOLEHUDWHO\ PLVOHDGLQJ LV SUHIDFHG E\ WKHVH
WR KHU UHPDLQLQJ HPSOR\HG ZLWK WKH FRPSDQ\ RWKHU WKDQ             ZRUGV
EHFRPLQJDEXVER\WRZKLFKGHOD9HJDDOOHJHGO\UHVSRQGHG
WKDW ³WKLV LV 5DQG\¶V GRLQJ WKLV LV WKH RSWLRQ ULJKW KHUH´     3ODLQWLII¶VSHUIRUPDQFHZDVFRQVLVWHQWO\EHORZ&RPSDQ\
3ODLQWLIIFODLPVWKDWVKHSURIHVVHGWRGHOD9HJDWKDWDIWHUEHLQJ            VWDQGDUGV LQ D QXPEHU RI DUHDV  ,Q DFFRUGDQFH ZLWK
D VHUYHU IRU HOHYHQ \HDUV VKH GLG QRW ZDQW WR ZHDU UXEEHU       &RPSDQ\SURFHGXUHV3ODLQWLII¶VVXSHUYLVRUVSHUIRUPHG
ERRWV DQG EH D EXVER\ SDUWLFXODUO\ ZKHQ WKH MRE HQWDLOHG          SHULRGLFSHUIRUPDQFHHYDOXDWLRQVWRDGYLVHKHURIWKHVH
OLIWLQJGLVKHVWKHFKDQJHZDVGHJUDGLQJDQGWKHUHZHUHQR                 SUREOHPV DQG UHFRPPHQG DSSURSULDWH FRUUHFWLYH
RWKHU IHPDOH EXVER\V  3ODLQWLII DOVR FODLPV WR KDYH DVNHG         PHDVXUHV7KHIROORZLQJLVDVDPSOHRIWKHSHUIRUPDQFH
GHOD9HJDLIVKHFRXOGJRWKURXJKVRPHWUDLQLQJIRUKHUVHUYHU               SUREOHPVEURXJKWWR3ODLQWLII¶VDWWHQWLRQWKURXJKWKHVH
SRVLWLRQLI'HIHQGDQWIRXQGKHUSHUIRUPDQFHODFNLQJRULIVKH              SHUIRUPDQFHUHYLHZV
FRXOGWUDLQWREHFRPHDKRVWHVVWRZKLFKGHOD9HJDUHLWHUDWHG
WKDW WKH RQO\ RSWLRQ ZDV ZKDW ZDV EHIRUH 3ODLQWLII ± WKH        HPSKDVLVDGGHG
VHUYLFHDVVLVWDQWSRVLWLRQ3ODLQWLIIVWDWHGWKDWLIGHOD9HJDKDG
RIIHUHGKHUDKRVWHVVSRVLWLRQVKHZRXOGKDYHDFFHSWHGWKH                 6LPLODUO\ WKH PDMRULW\ UHSULPDQGV 'HQQ\¶V FRXQVHO IRU
RIIHU                                                                   PLVUHSUHVHQWLQJ WKH UHFRUG ZLWK UHJDUG WR WKH LQIRUPDWLRQ
                                                                          JLYHQ WR /RJDQ DERXW WUDQVIHUULQJ WR WKH +LJKODQG +HLJKWV
   3ODLQWLIIGLGQRWUHWXUQWRZRUNDW+LJKODQG+HLJKWVDQG              ORFDWLRQVWDWLQJWKDWWKHWHVWLPRQ\SRLQWHGWRLQ'HQQ\¶VEULHI
WHUPLQDWHGKHUHPSOR\PHQWZLWK'HIHQGDQWDIWHUWKH$SULO               ³LQ QR ZD\ VXSSRUWV´ 'HQQ\¶V FRQWHQWLRQ WKDW /RJDQ ZDV
LQFLGHQW+DYLQJUHFHLYHGDULJKWWRVXHOHWWHUIURPWKH(TXDO           ³ZDUQHG´ DERXW WKH FRQGLWLRQV DW +LJKODQG +HLJKWV
(PSOR\PHQW2SSRUWXQLW\&RPPLVVLRQ³((2&´3ODLQWLII                     6LJQLILFDQWO\WKHPDMRULW\RSLQLRQGRHVQRWGLVSXWHDQ\RIWKH
ILOHGWKHSUHVHQWODZVXLW                                                VSHFLILFLQIRUPDWLRQWRZKLFK'HQQ\¶VEULHIUHIHUVUDWKHUWKH
                                                                          PDMRULW\UHVWVLWVFULWLFLVPHQWLUHO\RQWKHIDFWWKDW'HQQ\¶V
                          ',6&866,21                                      EULHIVD\VWKDW/RJDQZDV³ZDUQHG´DERXWWKHVHFRQGLWLRQV
                                                                          ZKHQWKHPDMRULW\EHOLHYHVWKDWLQIDFW/RJDQZDVPHUHO\
   :HUHYLHZDJUDQWRIVXPPDU\MXGJPHQWGHQRYR'H3LHUR                ³DGYLVHG´DERXWWKHP%XWZKHWKHU/RJDQZDVZDUQHG RU
Y &LW\ RI 0DFHGRQLD  )G   WK &LU         DGYLVHGWKHUHFRUGGRHVUHIOHFWWKDW/RJDQZDVWROGWKDWVKH
6XPPDU\ MXGJPHQW LV DSSURSULDWH ZKHUH ³WKH SOHDGLQJV               ZRXOG ILQG WKH ZRUNLQJ FRQGLWLRQV DW +LJKODQG +HLJKWV
GHSRVLWLRQV DQVZHUV WR LQWHUURJDWRULHV DQG DGPLVVLRQV RQ          GLIIHUHQW IURP WKRVH DW 5DQGDOO  7KLV UHTXLUHPHQW WKDW
ILOHWRJHWKHUZLWKWKHDIILGDYLWVLIDQ\VKRZWKDWWKHUHLVQR         'HQQ\¶V SUHVHQW WKH HYLGHQFH VXSSRUWLQJ LWV PRWLRQ IRU
JHQXLQHLVVXHDVWRDQ\PDWHULDOIDFWDQGWKDWWKHPRYLQJSDUW\           VXPPDU\MXGJPHQWLQWKHOLJKWPRVWIDYRUDEOHWR/RJDQLQ
LVHQWLWOHGWRDMXGJPHQWDVDPDWWHURIODZ´)(' 5 &,9 3
F  $V WKH SDUW\ PRYLQJ IRU VXPPDU\ MXGJPHQW
'HIHQGDQWV EHDU WKH EXUGHQ RI VKRZLQJ WKH DEVHQFH RI D
JHQXLQH LVVXH RI PDWHULDO IDFW DV WR DW OHDVW RQH HVVHQWLDO
        /RJDQY'HQQ\¶V,QF                             1R         1R                         /RJDQY'HQQ\¶V,QF         

GLVFKDUJH DUH LQDGPLVVLEOH LQ WKHLU HQWLUHWLHV EHFDXVH WKH              HOHPHQWRI3ODLQWLII¶VFODLP6HH&HORWH[&RUSY&DWUHWW
(PSOR\PHQW 3HUIRUPDQFH 5HSRUW ³(35´ SUHSDUHG ZLWK                         862QFH'HIHQGDQWPHHWVLWVEXUGHQ
UHJDUGWR/RJDQDQGUHIHUUHGWRLQWKRVHDIILGDYLWVZDVQRW                      RI SURGXFWLRQ 3ODLQWLII DV WKH QRQPRYLQJ SDUW\ PXVW E\
SURGXFHG7KLVUHSRUWZDVFHQWUDOWR'HQQ\¶VDUWLFXODWHGQRQ                   GHSRVLWLRQDQVZHUVWRLQWHUURJDWRULHVDQGDGPLVVLRQVRQILOH
GLVFULPLQDWRU\UHDVRQIRUUHPRYLQJ/RJDQIURPKHUSRVLWLRQ                       VKRZVSHFLILFIDFWVWKDWUHYHDODJHQXLQHLVVXHIRUWULDO,G
DVDZDLWUHVV7KHUHFRUGGRHVQRWUHIOHFWQRUGRHV/RJDQ                      :H PXVW DFFHSW 3ODLQWLII¶V HYLGHQFH DV WUXH DQG GUDZ DOO
FODLPWKDWVKHUDLVHGDQ\REMHFWLRQWRWKDWWHVWLPRQ\EHIRUH                    UHDVRQDEOHLQIHUHQFHVLQKHUIDYRUVHH$QGHUVRQY/LEHUW\
WKHWULDOFRXUWHLWKHURQWKHJURXQGWKDWWKH(35KDGQRWEHHQ                  /REE\,QF86YLHZLQJDOOIDFWVDQG
SURGXFHG RU RQ DQ\ RWKHU JURXQG  1HLWKHU GLG VKH ILOH D              LQIHUHQFHV GUDZQ WKHUHIURP LQ WKH OLJKW PRVW IDYRUDEOH WR
PRWLRQEHIRUHWKHWULDOFRXUWSXUVXDQWWR5XOHIDVNLQJIRU                  3ODLQWLII  'H3LHUR  )G DW   7KLV &RXUW OLNH WKH
DGGLWLRQDOGLVFRYHU\EHIRUHWKHFRXUWUXOHGRQWKHPRWLRQIRU                    GLVWULFWFRXUWPD\QRWPDNHFUHGLELOLW\GHWHUPLQDWLRQVQRU
VXPPDU\ MXGJPHQW  7KH PDMRULW\ RSLQLRQ FLWHV DV LWV                     ZHLJKWKHHYLGHQFHEHIRUHLWZKHQGHWHUPLQLQJZKHWKHUDQ
DXWKRULW\IRUGLVUHJDUGLQJWKHVHDIILGDYLWV0RRUHY+ROEURRN                   LVVXHRIIDFWUHPDLQVIRUWULDO6HH$KOHUVY6FKHELO)G
 )G   WK &LU   %XW 0RRUH KHOG WKDW                 WK&LUFLWLQJ$QGHUVRQ86DW
DOWKRXJK WKH HYLGHQFH ZDV QRW DGPLVVLEOH EHFDXVH WKH
VXSSRUWLQJGRFXPHQWVKDGQRWEHHQVXEPLWWHGQRREMHFWLRQ                         3ODLQWLIIILOHGVXLWXQGHUVHFWLRQHDRI7LWOH9,,
WRLWVDGPLVVLELOLW\KDGEHHQUDLVHGEHIRUHWKHWULDOFRXUWDQG                 ZKLFKSURYLGHVLQUHOHYDQWSDUW
WKHLVVXHZDVWKHUHIRUHQRWUHYLHZDEOH,G0RRUHQRWRQO\
GRHV QRW VXSSRUW WKH PDMRULW\¶V VXD VSRQWH DFWLRQ KHUH LW                  ,W VKDOO EH DQ XQODZIXO HPSOR\PHQW SUDFWLFH IRU DQ
VXSSRUWVDFRQWUDU\YLHZ                                                         HPSOR\HU±

  7KHUHLVQRTXHVWLRQWKDWLQUHYLHZLQJDJUDQWRIVXPPDU\                                 WR IDLO RU UHIXVH WR KLUH RU WR GLVFKDUJH DQ\
MXGJPHQW ZH PXVW YLHZ WKH HYLGHQFH LQ WKH OLJKW PRVW                     LQGLYLGXDO RU RWKHUZLVH WR GLVFULPLQDWH DJDLQVW DQ\
IDYRUDEOH WR WKH QRQPRYLQJ SDUW\  7KH ODZ GRHV QRW                     LQGLYLGXDO ZLWK UHVSHFW WR KLV FRPSHQVDWLRQ WHUPV
KRZHYHUUHTXLUHWKHPRYLQJSDUW\WRSUHVHQWLWVHYLGHQFHLQ                       FRQGLWLRQVRUSULYLOHJHVRIHPSOR\PHQWEHFDXVHRIVXFK
WKH OLJKW PRVW IDYRUDEOH WR WKH QRQPRYLQJ SDUW\  7KH                    LQGLYLGXDO¶VUDFHFRORUUHOLJLRQVH[RUQDWLRQDORULJLQ
PDMRULW\ RSLQLRQ SRLQWV WR QR DXWKRULW\ IRU LWV YLHZ WKDW                 
FRXQVHO IRU 'HQQ\¶V KDV DFWHG ³XQFRQVFLRQDEO>\@´ E\
                                                                                 86&HD$SODLQWLIIPD\HVWDEOLVKDFODLP
                                                                                 RI GLVFULPLQDWLRQ HLWKHU E\ LQWURGXFLQJ GLUHFW HYLGHQFH RI
                                                                                GLVFULPLQDWLRQRUE\SURYLQJFLUFXPVWDQWLDOHYLGHQFHZKLFK
      7KH PDMRULW\¶V FLWDWLRQ WR 7DIW %URDGFDVWLQJ &RPSDQ\ Y 8QLWHG             ZRXOGVXSSRUWDQLQIHUHQFHRIGLVFULPLQDWLRQ6HH.OLQHY
6WDWHV )G  WK &LU  WR EROVWHU LWV SRVLWLRQ H[DFHUEDWHV WKH     7HQQ9DOOH\$XWK)GWK&LU³7KH
HUURU 7DIW GLG QRW DGGUHVV DQ DSSHOODQW¶V UDLVLQJ DQ LVVXH IRU WKH ILUVW WLPH
RQ DSSHDO LQ WKH UHSO\ EULHI ZKLFK LV WKH ODVW ZRUG LQ DSSHOODWH EULHILQJ
                                                                                 GLUHFW HYLGHQFH DQG WKH FLUFXPVWDQWLDO HYLGHQFH SDWKV DUH
DQG 7DIW PDGH YHU\ FOHDU WKDW RXU IRUJLYLQJ ZKDW LV RUGLQDULO\ D ZDLYHU LV       PXWXDOO\ H[FOXVLYH D SODLQWLII QHHG RQO\ SURYH RQH RU WKH
WKH H[FHSWLRQ QRW WKH UXOH :H LQYRNH WKDW H[FHSWLRQ WR ³µSUHYHQW               RWKHUQRWERWK´,G
PDQLIHVW LQMXVWLFH DQG WR SURPRWH SURFHGXUDO HIILFLHQF\¶´ 7DIW  )G
DW  TXRWLQJ 8QLWHG 6WDWHV Y %DNHU  )G   WK &LU              8QGHUWKHFLUFXPVWDQWLDOHYLGHQFHDSSURDFK±WKHDSSURDFK
 DQG RQO\ ZKHQ GRLQJ VR ³VHUYHV DQ RYHUDUFKLQJ SXUSRVH EH\RQG
                                                                                 XVHGLQWKHPDWWHUDWKDQG±WKHWKUHHSDUWWHVWRI0F'RQQHOO
WKDW RI DUULYLQJ DW WKH FRUUHFW UHVXOW LQ DQ LQGLYLGXDO FDVH´ )RVWHU Y
%DULORZ  )G   WK &LU  7KH PDMRULW\¶V LQYRNLQJ WKDW
                                                                                 'RXJODV LV HPSOR\HG  6HH 0F'RQQHOO 'RXJODV &RUS Y
H[FHSWLRQ KHUH GRHV QRW SDVV PXVWHU XQGHU HLWKHU 7DIW RU )RVWHU                 *UHHQ86DVODWHUFODULILHGE\7H['HS¶W
    /RJDQY'HQQ\¶V,QF                         1R       1R                                 /RJDQY'HQQ\¶V,QF                

RI &RPW\ $IIDLUV Y %XUGLQH  86    7KLV      SDUW\  %HFDXVH WKH GLVWULFW FRXUW PD\ JUDQW VXPPDU\
SDUDGLJPILUVWUHTXLUHV3ODLQWLIIWRHVWDEOLVKDSULPDIDFLHFDVH      MXGJPHQWRQO\LILWLVFOHDUWKDWRQWKHXQGLVSXWHGIDFWVRURQ
RIGLVFULPLQDWLRQ6HH0F'RQQHOO'RXJODV86DW            WKHIDFWVYLHZHGLQWKHOLJKWPRVWIDYRUDEOHWRWKHQRQPRYLQJ
7RHVWDEOLVKDSULPDIDFLHFDVHRIGLVFULPLQDWLRQXQGHU7LWOH          SDUW\WKHPRYLQJSDUW\LVHQWLWOHGWRMXGJPHQWWKHGLVWULFW
9,, 3ODLQWLII PXVW VKRZ WKDW  VKH LV D PHPEHU RI D       FRXUW PD\ QRW ZHLJK WKH HYLGHQFH RU PDNH FUHGLELOLW\
SURWHFWHG FODVV  VKH ZDV TXDOLILHG IRU WKH MRE DQG         GHWHUPLQDWLRQV RUPDNHDQ\ILQGLQJVRIIDFWLQUXOLQJRQD
SHUIRUPHGLWVDWLVIDFWRULO\GHVSLWHKHUTXDOLILFDWLRQVDQG         PRWLRQIRUVXPPDU\MXGJPHQW$QGWKLVFRXUWPD\QRWGRVR
SHUIRUPDQFHVKHVXIIHUHGDQDGYHUVHHPSOR\PHQWDFWLRQDQG            HLWKHU
VKHZDVUHSODFHGE\DSHUVRQRXWVLGHWKHSURWHFWHGFODVVRU
ZDVWUHDWHGOHVVIDYRUDEO\WKDQDVLPLODUO\VLWXDWHGLQGLYLGXDO           7KH UHYLHZ RI WKLV MXGJPHQW XQGHUWDNHQ E\ WKH PDMRULW\
RXWVLGHKHUSURWHFWHGFODVV6HHLG0LWFKHOOY7ROHGR+RVS       RSLQLRQKRZHYHULVVRPHWKLQJRWKHUWKDQWKHGHQRYRUHYLHZ
)GWK&LU                                   UHTXLUHG E\ WKH 6XSUHPH &RXUW DQG WKH SUHFHGHQW RI WKLV
                                                                       FLUFXLW,QFRPLQJWRLWVFRQFOXVLRQWKDWJHQXLQHLVVXHVRI
   ,I3ODLQWLIILVDEOHWRHVWDEOLVKDSULPDIDFLHFDVHWKHQXQGHU    PDWHULDO IDFW UHPDLQ IRU WULDO WKH PDMRULW\ RSLQLRQ WDNHV
WKHQH[WVWHSRIWKHWULSDUWLWHWHVWDPDQGDWRU\SUHVXPSWLRQRI       MXGLFLDO QRWLFH RI ³IDFWV´ QRW LQ HYLGHQFH H[FRULDWHV WKH
GLVFULPLQDWLRQLVFUHDWHGDQGWKHEXUGHQVKLIWVWR'HIHQGDQW           GHIHQGDQWIRUIDLOLQJWRSUHVHQWWKHHYLGHQFHLQWKHOLJKWPRVW
WR³DUWLFXODWHVRPHOHJLWLPDWHQRQGLVFULPLQDWRU\UHDVRQIRU           IDYRUDEOHWRWKHSODLQWLIIKROGVLQDGPLVVLEOHHYLGHQFHQHYHU
WKH HPSOR\HH¶V UHMHFWLRQ´  6HH  86 DW   )LQDOO\   REMHFWHGWRE\WKHSODLQWLIIHLWKHUEHIRUHWKHGLVWULFWFRXUWRU
XQGHU WKH WKLUG VWHS LI 'HIHQGDQW FDUULHV LWV EXUGHQ LQ      EHIRUHWKLVFRXUWDQGPDNHVILQGLQJVRIIDFW3HUKDSVPRVW
DUWLFXODWLQJDQRQGLVFULPLQDWRU\UHDVRQIRUWKHDFWLRQWKHQ           XQVHWWOLQJWKHPDMRULW\RSLQLRQVD\VWKDWWKHGLVWULFWFRXUWZDV
3ODLQWLIIPXVWSURYHWKDWWKHSURIIHUHGUHDVRQZDVDFWXDOO\D          UHTXLUHG WR UHYLHZ WKH GHIHQGDQW¶V PRWLRQ IRU VXPPDU\
SUHWH[W IRU LQYLGLRXV GLVFULPLQDWLRQ  ,G  3ODLQWLII PD\      MXGJPHQWLQOLJKWRI'HQQ\¶V³SDVWKLVWRU\RIGLVFULPLQDWRU\
HVWDEOLVK WKDW WKH SURIIHUHG UHDVRQ ZDV D PHUH SUHWH[W E\     FRQGXFW ERWK WR LWV PLQRULW\ SDWURQV DQG HPSOR\HHV DOLNH
VKRZLQJWKDWWKHVWDWHGUHDVRQKDGQREDVLVLQIDFWWKH         >ZKLFK@ LV ZHOO NQRZQ LQ WKH MXULVSUXGHQFH DQG SXEOLF
VWDWHGUHDVRQZDVQRWWKHDFWXDOUHDVRQDQGWKDWWKHVWDWHG        IRUXPV´
UHDVRQZDVLQVXIILFLHQWWRH[SODLQ'HIHQGDQW¶VDFWLRQ6HH
:KHHOHUY0F.LQOH\(QWHUV)GWK&LU               7KHVWDQGDUGRIUHYLHZRIDJUDQWRIVXPPDU\MXGJPHQW
  ³$ UHDVRQ FDQQRW EH SURYHG WR EH µD SUHWH[W IRU     UHTXLUHVWKDWZHYLHZWKHHYLGHQFHLQWKHOLJKWPRVWIDYRUDEOH
GLVFULPLQDWLRQ¶XQOHVVLWLVVKRZQERWKWKDWWKHUHDVRQZDV            WR WKH QRQPRYLQJ SDUW\ LW GRHV QRW SHUPLW XV WR H[FOXGH
IDOVHDQGWKDWGLVFULPLQDWLRQZDVWKHUHDOUHDVRQ´6W0DU\¶V       DGPLVVLEOHHYLGHQFHRUWKDWWRZKLFKQRREMHFWLRQZDVUDLVHG
+RQRU&WUY+LFNV86                         EHORZ7KHPDMRULW\KROGVWKDWWKHDIILGDYLWVRI5DQG\3RSOLQ
                                                                       DQG0DU\-HDQGHOD9HJDWKHWZR'HQQ\¶VHPSOR\HHVZLWKWKH
  $ 3ULPD )DFLH &DVH RI 'LVFULPLQDWLRQ 8QGHU                  PRVW NQRZOHGJH DERXW /RJDQ¶V FODLP RI FRQVWUXFWLYH
     86&H
  7KHGLVWULFWFRXUWEHJDQLWVDQDO\VLVE\DFNQRZOHGJLQJWKDW             
DV DQ $IULFDQ $PHULFDQ 3ODLQWLII ZDV D PHPEHU RI D                 7KDW 'HQQ\¶V PD\ KDYH SUHYLRXVO\ VHWWOHG RU KDYH EHHQ WKH ORVHU LQ

SURWHFWHGFODVV7KHFRXUWWKHQIRFXVHGRQZKHWKHU3ODLQWLII          DQRWKHU SURFHHGLQJ EDVHG XSRQ GLVFULPLQDWLRQ FKDUJHV LQYROYLQJ HQWLUHO\


VXIIHUHG DQ DGYHUVH HPSOR\PHQW DFWLRQ IRU SXUSRVHV RI           GLIIHUHQW   SDUWLHV   DQG   HQWLUHO\   GLIIHUHQW   IDFWV   DQG   HYHQ   D
                                                                       JHRJUDSKLF ORFDOH LV LUUHOHYDQW DW WULDO LQ D VXEVHTXHQW SURFHHGLQJ ,Q WKLV
                                                                                                                                                    GLIIHUHQW


VDWLVI\LQJ WKH WKLUG HOHPHQW RI D SULPD IDFLH FDVH RI         FDVH WKH GHFLVLRQ DW LVVXH ZDV UHQGHUHG DW WKH VXPPDU\ MXGJPHQW VWDJH
                                                                       ZLWK QR HYLGHQFH RI DQ\ SULRU GLVFULPLQDWRU\ FRQGXFW E\ 'HQQ\¶V
    /RJDQY'HQQ\¶V,QF                         1R       1R                        /RJDQY'HQQ\¶V,QF       

                      BBBBBBBBBBBBBBBB                                 GLVFULPLQDWLRQXQGHU7LWOH9,,7KHFRXUWUHFRJQL]HGWKDWLQ
                                                                       RUGHUWRVDWLVI\WKLVHOHPHQW3ODLQWLIIKDGWRVKRZWKDWVKH
                          ',66(17                                      VXIIHUHGDPDWHULDOO\DGYHUVHFKDQJHLQKHUHPSOR\PHQWDQG
                      BBBBBBBBBBBBBBBB                                 QRWHGWKDW3ODLQWLIIVRXJKWWRGRVRKHUHE\FODLPLQJWKDWVKH
                                                                       VXIIHUHGDFRQVWUXFWLYHGLVFKDUJH7KHFRXUWDOVRDFFXUDWHO\
  $/,&(0%$7&+(/'(5&LUFXLW-XGJHGLVVHQWLQJ$V                  UHFRJQL]HG WKDW LQ RUGHU WR VKRZ WKDW VKH VXIIHUHG D
WKH PDMRULW\ RSLQLRQ HPSKDVL]HV WKLV DSSHDO FRQFHUQV WKH       FRQVWUXFWLYH GLVFKDUJH 3ODLQWLII KDG WR FRPH IRUZDUG ZLWK
SURSULHW\RIWKHGLVWULFWFRXUW¶VJUDQWRIGHIHQGDQW'HQQ\¶V           HYLGHQFHWRGHPRQVWUDWHWKDWWKHZRUNLQJFRQGLWLRQVXQGHU
PRWLRQIRUVXPPDU\MXGJPHQWRQSODLQWLII/RJDQ¶V7LWOH9,,             ZKLFKVKHODERUHGZHUHVRGLIILFXOWWKDWDUHDVRQDEOHSHUVRQ
FODLPRIUDFLDOGLVFULPLQDWLRQEDVHGXSRQDOOHJHGFRQVWUXFWLYH         VWDQGLQJLQKHUVKRHVZRXOGKDYHIHOWFRPSHOOHGWRUHVLJQ
GLVFKDUJH3ODLQWLIIGRHVQRWFKDOOHQJHRQDSSHDOGLVPLVVDORI        DQGWKDW'HIHQGDQWLQWHQGHGWRFDXVH3ODLQWLIIWRUHVLJQRUWKDW
KHURWKHUFODLPVLQFOXGLQJVWDWHODZFODLPVEDVHGXSRQWKH            KHUUHVLJQDWLRQZDVDUHDVRQDEO\IRUHVHHDEOHFRQVHTXHQFHRI
VDPH VHW RI IDFWV DVVHUWHG DV D EDVLV IRU KHU 7LWOH 9,,     'HIHQGDQW¶VDFWLRQV
FRQVWUXFWLYHGLVFKDUJH DOOHJDWLRQ  7KH PDMRULW\
DFNQRZOHGJHVWKDWWKHGLVWULFWFRXUW                                    +RZHYHU GHVSLWH LWV DFFXUDWH UHFLWDWLRQ RI WKH ODZ WKH
                                                                       GLVWULFWFRXUWHUUHGLQLWVDQDO\VLVEHFDXVHWKHGLVWULFWFRXUW
  >$@FFXUDWHO\UHFRJQL]HGWKDWLQRUGHUWRVKRZWKDWVKH               IDLOHG WR FRQVLGHU DQ\ HYLGHQFH UHODWLQJ WR WKH $SULO 
  VXIIHUHGDFRQVWUXFWLYHGLVFKDUJH3ODLQWLIIKDGWRFRPH             LQFLGHQW ZKLFK VHUYHG DV WKH LPSHWXV WR 3ODLQWLII¶V
  IRUZDUGZLWKHYLGHQFHWRGHPRQVWUDWHWKDWWKHZRUNLQJ                UHVLJQDWLRQ,QVWHDGWKHFRXUWOLPLWHGLWVFRQVLGHUDWLRQWRWKH
  FRQGLWLRQV>EHFDXVHRIUDFLDOGLVFULPLQDWLRQ@XQGHUZKLFK            YDULRXV FRPPHQWV PDGH WR 3ODLQWLII GXULQJ KHU WHQXUH DW
  VKH ODERUHG ZHUH VR GLIILFXOW WKDW D UHDVRQDEOH SHUVRQ       +LJKODQG+HLJKWVVXFKDVWKH³JULWV´FRPPHQWWKH³ILUVWRI
  VWDQGLQJ LQ KHU VKRHV ZRXOG KDYH IHOW FRPSHOOHG WR           WKH PRQWK´ FRPPHQW DQG WKH ³VRPH RI \RXU SHRSOH´
  UHVLJQ                                                              FRPPHQW DV ZHOO DV RWKHU DFWV VXFK DV 'HIHQGDQW¶V DFW RI
                                                                       SRVWLQJWKH5HSRUWLQWKHHPSOR\HHVHFWLRQRIWKHUHVWDXUDQW
0DMRULW\2SDW                                                    DQG FRQFOXGHG WKDW 3ODLQWLII IDLOHG WR GHPRQVWUDWH WKH
                                                                       UHTXLUHPHQWVRIDFRQVWUXFWLYHGLVFKDUJH7KHQGHVSLWHWKH
   ,QWKLV7LWOH9,,DFWLRQ(LOHHQ/RJDQFODLPVWKDWRQFHVKH         IDFWWKDWWKHGLVWULFWFRXUWFRPSOHWHO\LJQRUHGHYLGHQFHRIWKH
WUDQVIHUUHGLQWRWKH'HQQ\¶V5HVWDXUDQWLQ+LJKODQG+HLJKWV           $SULOLQFLGHQWLQUHODWLRQWR3ODLQWLII¶VSULPDIDFLHFDVH
'HQQ\¶V GLVFULPLQDWHG DJDLQVW KHU DQG VXEMHFWHG KHU WR D       WKH FRXUW IRXQG LQ D IRRWQRWH WKDW 'HIHQGDQW¶V SURIIHUHG
KRVWLOHZRUNHQYLURQPHQWEHFDXVHVKHLV$IULFDQ$PHULFDQ              UHDVRQIRUWDNLQJLWVGLVFLSOLQDU\DFWLRQ±FKDQJLQJ3ODLQWLII¶V
DQGWKDWEHFDXVHRI'HQQ\¶VWUHDWPHQWRIKHUVKHFRXOGQR             MREFODVVLILFDWLRQ±ZDVQRWDSUHWH[WIRUUDFHGLVFULPLQDWLRQ
ORQJHUZRUNWKHUHDQGZDVLQIDFWFRQVWUXFWLYHO\GLVFKDUJHG         ,QRWKHUZRUGVWKHFRXUWZDVDZDUHRI'HIHQGDQW¶VFODLPRI
7KH PDMRULW\ RSLQLRQ KROGV WKDW WKH GLVWULFW FRXUW HUUHG LQ   3ODLQWLII¶V SRRU SHUIRUPDQFH LQ UHODWLRQ WR WKH $SULO 
JUDQWLQJ'HQQ\¶VPRWLRQIRUVXPPDU\MXGJPHQW%HFDXVH,               LQFLGHQW DQG DOORZHG 'HIHQGDQW WR XVH WKLV HYLGHQFH DV D
EHOLHYH WKDW WKH PDMRULW\ RSLQLRQ LV FRQWUDU\ WR ODZ LQ D    OHJLWLPDWHQRQGLVFULPLQDWRU\UHDVRQIRULWVDFWLRQVEXWWKH
QXPEHU RI VLJQLILFDQW DQG WURXEOLQJ UHVSHFWV , PXVW            FRXUWUHIXVHGWRFRQVLGHUWKHHYLGHQFHDVDEDVLVIRU3ODLQWLII¶V
UHVSHFWIXOO\GLVVHQW                                                  FRQVWUXFWLYH GLVFKDUJH FODLP  :H ILQG WKH GLVWULFW FRXUW¶V
                                                                       DQDO\VLV HUURQHRXV DQG LQ FRPSOHWH FRQWUDYHQWLRQ WR WKH
  $QDSSHOODWHFRXUWUHYLHZVGHQRYRDGLVWULFWFRXUW¶VRUGHU          UHTXLUHPHQW WKDW ZKHQ GHFLGLQJ D PRWLRQ IRU VXPPDU\
JUDQWLQJVXPPDU\MXGJPHQW/LNHWKHGLVWULFWFRXUWZHPXVW
YLHZWKHIDFWVLQWKHOLJKWPRVWIDYRUDEOHWRWKHQRQPRYLQJ
       /RJDQY'HQQ\¶V,QF                                        1R          1R                             /RJDQY'HQQ\¶V,QF          

MXGJPHQWWKHHYLGHQFH±DOORIWKHHYLGHQFH±EHYLHZHGLQ                                 ³7KH XQLW 'HQQ\¶V FKDLQ D GLYLVLRQ RI $GYDQWLFD
WKHOLJKWPRVWIDYRUDEOHWRWKHQRQPRYLQJSDUW\                                           5HVWDXUDQW *URXS DJUHHG WR UHWUDLQ PDQDJHUV DW FRPSDQ\
                                                                                            ORFDWLRQV DIWHU IDFLQJ 86 -XVWLFH 'HSDUWPHQW FKDUJHV RI
   +DYLQJ SRLQWHG RXW WKHVH GHILFLHQFLHV DQG HUURUV LQ WKH                          GLVFULPLQDWRU\KLULQJSUDFWLFHV´
GLVWULFWFRXUW¶VPHPRUDQGXPRSLQLRQZHZLOOQRZDQDO\]H
3ODLQWLII¶V FDVH LQ WKH SURSHU OLJKW  $V VWDWHG XQGHU WKH                          $OWKRXJK ZH UHFRJQL]H WKDW 'HIHQGDQW¶V SDVW UHFRUG RI
FLUFXPVWDQWLDO HYLGHQWLDU\ SDWKZD\ 3ODLQWLII PXVW ILUVW                               GLVFULPLQDWLRQ LV QRW DW LVVXH KHUH WKH IDFW UHPDLQV WKDW
HVWDEOLVK SURYH DSULPD IDFLH FDVH RI GLVFULPLQDWLRQ XQGHU                           'HIHQGDQWLVQRVWUDQJHUWRUDFHGLVFULPLQDWLRQVXLWVDQGWKH
7LWOH9,,6HH-RKQVRQY8QLYRI&LQFLQQDWL)G                               GLVWULFWFRXUW¶VIDLOXUHWRVHHWKURXJK'HIHQGDQW¶VWDFWLFVDQG
 WK &LU   2QH RI WKH HOHPHQWV VKH PXVW                                UHFRJQL]HWKHPDQ\JHQXLQHLVVXHVRIPDWHULDOIDFWLQWKLVFDVH
GHPRQVWUDWH±WKHHOHPHQWZKLFKWKHGLVWULFWEHOLHYHG3ODLQWLII                             LVGLVWXUELQJ
IDLOHGWRHVWDEOLVKDQGWKHUHIRUHIRXQGGLVSRVLWLYHLQJUDQWLQJ
VXPPDU\ MXGJPHQW ± LV WKDW 3ODLQWLII VXIIHUHG DQ DGYHUVH                                                       &21&/86,21
HPSOR\PHQWDFWLRQ,G3ODLQWLIIPD\HVWDEOLVKDQDGYHUVH
HPSOR\PHQW DFWLRQ E\ GHPRQVWUDWLQJ WKDW VKH ZDV                                         7KHGLVWULFWFRXUWHUUHGLQJUDQWLQJ'HIHQGDQW¶VPRWLRQIRU
FRQVWUXFWLYHO\GLVFKDUJHG6HH.RFVLVY0XOWL&DUH0JPW                                 VXPPDU\MXGJPHQWZKHUH3ODLQWLIIHVWDEOLVKHGDSULPDIDFLH
 )G   WK &LU   7R GHPRQVWUDWH D                            FDVHRIGLVFULPLQDWLRQXQGHU7LWOH9,,DQGFDPHIRUZDUGZLWK
FRQVWUXFWLYH GLVFKDUJH 3ODLQWLII PXVW DGGXFH HYLGHQFH WR                             VXIILFLHQWHYLGHQFHWRVKRZWKDW'HIHQGDQW¶VDOOHJHGUHDVRQ
                                                                                            IRULWVDFWLRQZDVSUHWH[WXDO:HWKHUHIRUH5(9(56(WKH
                                                                                            GLVWULFW FRXUW¶V RUGHU JUDQWLQJ 'HIHQGDQW¶V PRWLRQ IRU
                                                                                           VXPPDU\MXGJPHQWDQG5(0$1'WKHFDVHIRUWULDO
     :H QRWH WKDW WKH GLVVHQW FULWLFL]HV WKH PDMRULW\ IRU LQDSSURSULDWHO\
HQJDJLQJ LQ IDFW ILQGLQJ DV ZHOO DV IRU LPSURSHUO\ UHTXLULQJ 'HIHQGDQW WR
SUHVHQW WKH HYLGHQFH LQ WKH OLJKW PRVW IDYRUDEOH WR 3ODLQWLII +RZHYHU D
UHYLHZ RI WKH PDMRULW\ RSLQLRQ UHYHDOV WKDW WKH GLVVHQW LV ZURQJ RQ ERWK
DFFRXQWV     )LUVW DV ZLOO EH VKRZQ EHFDXVH WKH GLVWULFW FRXUW FRPSOHWHO\
IDLOHG   WR   FRQVLGHU   HYLGHQFH   RI   WKH   $SULO      LQFLGHQW   LQ   UHODWLRQ   WR
3ODLQWLII¶V FRQVWUXFWLYH GLVFKDUJH FODLP ZH KDYH SURSHUO\ EURXJKW WR WKH
IRUH WKH HYLGHQFH DGGXFHG E\ 3ODLQWLII LQ WKLV UHJDUG DQG GHPRQVWUDWHG
RXU EHOLHI DV WR ZK\ WKH HYLGHQFH LV VXIILFLHQW WR FUHDWH DQ LQIHUHQFH RI
GLVFULPLQDWLRQ LQ WKH PLQGV RI D UHDVRQDEOH MXURU               7KLV DQDO\VLV RI
FRXUVH LV SUHFLVHO\ WKH W\SH WKDW ZH DUH UHTXLUHG WR PDNH XQGHU D       /0 34;4
UHYLHZ DW WKH VXPPDU\ MXGJPHQW VWDJH          800 'H3LHUR Y &LW\ RI 0DFHGRQLD
 )G   WK &LU  QRWLQJ WKDW WKH UHYLHZLQJ FRXUW PXVW
UHYLHZ DOO RI WKH IDFWV DQG LQIHUHQFHV GUDZQ WKHUHIURP LQ WKH OLJKW PRVW
IDYRUDEOH WR WKH QRQPRYLQJ SDUW\ DQG EULQJLQJ HYLGHQFH DGGXFHG E\
3ODLQWLII EXW HUURQHRXVO\ GLVUHJDUGHG E\ WKH GLVWULFW FRXUW WR WKH IRUH
                                                                                                
FDQQRW DFFXUDWHO\ EH FKDUDFWHUL]HG DV IDFW ILQGLQJ ,Q DGGLWLRQ WKH                              6HH ,HUDGL Y 0\ODQ /DEV ,QF  )G   Q G &LU
PDMRULW\ LQ QR ZD\ LPSOLHV WKDW 'HIHQGDQW PXVW SUHVHQW WKH HYLGHQFH LQ                       WDNLQJ MXGLFLDO QRWLFH RI DUWLFOH LQ WKH 1HZ  QRU GRHV WKH PDMRULW\ DGPRQLVK                       VHWWOHPHQW UHDFKHG LQ VHSDUDWH PDWWHU LQ ZKLFK WKH DSSHOOHH ZDV LQYROYHG
'HIHQGDQW IRU IDLOLQJ WR GR VR 5DWKHU WKH PDMRULW\ SURSHUO\ WDNHV LVVXH                   ZKLOH QRWLQJ WKDW LW ZDV SURSHU IRU DQ DSSHOODWH FRXUW WR WDNH MXGLFLDO
                                                                  See
ZLWK ZKDW ZH ILQG WR EH 'HIHQGDQW¶V PLVUHSUHVHQWDWLRQ RI WKH UHFRUG                        QRWLFH RI QHZVSDSHU DUWLFOHV HYHQ ZKHQ WKH DUWLFOHV ZHUH QRW EHIRUH WKH
Cunningham v. Sears, Roebuck & Co., 854 F.2d 914, 916 (6th Cir. 1988).                      GLVWULFW FRXUW FLWLQJ 3HWHUV Y 'HO 5LYHU 3RUW $XWK  )G  
([DPSOHV RI ZKDW WKH PDMRULW\ EHOLHYHV WR                         EH     'HIHQGDQW¶V         G &LU  8QLWHG 6WDWHV Y 3R]VJDL  )G   G &LU
PLVUHSUHVHQWDWLRQV RI WKH UHFRUG DUH VHW IRUWK LQIUD                                       
       /RJDQY'HQQ\¶V,QF                           1R        1R                        /RJDQY'HQQ\¶V,QF        

&XQQLQJKDPY6HDUV5RHEXFN	&R)GWK                   VKRZ WKDW  ³WKH HPSOR\HU    GHOLEHUDWHO\ FUHDWH>G@
&LU                                                                  LQWROHUDEOHZRUNLQJFRQGLWLRQVDVSHUFHLYHGE\DUHDVRQDEOH
                                                                             SHUVRQ´ DQGWKHHPSOR\HUGLGVR³ZLWKWKHLQWHQWLRQRI
 :H DUH DOVR WURXEOHG E\ WKH GLVWULFW FRXUW¶VDSSDUHQW               IRUFLQJWKHHPSOR\HHWRTXLW´0RRUHY.XND:HOGLQJ
FRPSODFHQF\ UHJDUGLQJ 'HIHQGDQW¶V PLVUHSUHVHQWDWLRQV DV                  6\V)GWK&LU³7RGHWHUPLQHLI
ZHOO DV WKH GLVWULFW FRXUW¶V RYHUDOO KDQGOLQJ RI WKH FDVH          WKHUHLVDFRQVWUXFWLYHGLVFKDUJHERWKWKHHPSOR\HU¶VLQWHQW
'HIHQGDQW¶VSDVWKLVWRU\RIGLVFULPLQDWRU\FRQGXFWERWKWRLWV              DQGWKHHPSOR\HH¶VREMHFWLYHIHHOLQJVPXVWEHH[DPLQHG´,G
PLQRULW\SDWURQVDQGHPSOR\HHVDOLNHLVZHOONQRZQLQWKH                   FLWLQJ +HOG Y *XOI 2LO &R  )G   WK &LU
MXULVSUXGHQFH DQG SXEOLF IRUXPV  ([DPSOHV RI KLJKO\                  
SXEOLFL]HG FDVHV LQYROYLQJ 'HIHQGDQW¶V GLVFULPLQDWRU\
FRQGXFW LQFOXGH WZR  FODVV DFWLRQ VXLWV DOOHJLQJ UDFH              7KH)LIWK&LUFXLWKDVVHWIRUWKDQXPEHURIIDFWRUVWKDWD
GLVFULPLQDWLRQXQGHU86&D±'\VRQY)ODJVWDU                   FRXUWVKRXOGFRQVLGHUIRUSXUSRVHVRIVDWLVI\LQJWKHILUVWSURQJ
&RUS &$ 1R  IURP WKH 8QLWHG 6WDWHV 'LVWULFW              RIWKHFRQVWUXFWLYHGLVFKDUJHLQTXLU\
&RXUWLQ0DU\ODQGDQG5LGJHZD\Y)ODJVWDU&RUS&LY1R
 IURP WKH 8QLWHG 6WDWHV       'LVWULFW &RXUW IRU WKH           :KHWKHUDUHDVRQDEOHSHUVRQZRXOGKDYHIHHOFRPSHOOHG
1RUWKHUQ'LVWULFWRI&DOLIRUQLD±ZKLFK'HIHQGDQWVHWWOHGIRU                 WR UHVLJQ GHSHQGV RQ WKH IDFWV RI HDFK FDVH EXW ZH
PRUHWKDQILIW\IRXUPLOOLRQGROODUVSXUVXDQWWRWZRFRQVHQW                   FRQVLGHU WKH IROORZLQJ IDFWRUV UHOHYDQW VLQJO\ RU LQ
GHFUHHV 6HH 6DYDJH Y 'HQQ\¶V ,QF 1R &LY $              FRPELQDWLRQ   GHPRWLRQ  UHGXFWLRQ LQ VDODU\
 :/  DW  (' 3D $SU                           UHGXFWLRQLQMREUHVSRQVLELOLWLHVUHDVVLJQPHQWWR
XQSXEOLVKHG &KULV :LQVWRQ $GYDQWLFD 3UHVLGHQW 6WHSV                   PHQLDO RU GHJUDGLQJ ZRUN  UHDVVLJQPHQW WR ZRUN
'RZQ6SDUWDQEXUJ+HUDOG-DQDW$7KHVWDWHG                     XQGHUD\RXQJHUVXSHUYLVRUEDGJHULQJKDUDVVPHQW
SXUSRVH RI WKHVH GHFUHHV LV WR LQVXUH WKDW ³µDOO IXWXUH               RUKXPLOLDWLRQE\WKHHPSOR\HUFDOFXODWHGWRHQFRXUDJH
FXVWRPHUVRIFRPSDQ\RZQHGDQGIUDQFKLVHRZQHG'HQQ\¶V                         WKH HPSOR\HH¶V UHVLJQDWLRQ RU  RIIHUV RI HDUO\
5HVWDXUDQWV DUH DFFRUGHG HTXDO WUHDWPHQW DQG VHUYLFH                     UHWLUHPHQW RU FRQWLQXHG HPSOR\PHQW RQ WHUPV OHVV
UHJDUGOHVV RI UDFH DQGRU FRORU¶´  6HH 0F&RR Y 'HQQ\¶V             IDYRUDEOHWKDQWKHHPSOR\HH¶VIRUPHUVWDWXV
,QF1R&29$5'5:/DW'
.DQ)HE6DYDJH:/DW  ,Q                    %URZQ Y %XQJH &RUS  )G   WK &LU 
DGGLWLRQ'HIHQGDQWKDVFRPHXQGHUILUHIRULWVGLVFULPLQDWRU\               DOWHUDWLRQV RPLWWHG TXRWLQJ %DUURZ Y 1HZ 2UOHDQV
KLULQJ SUDFWLFHV DV ZHOO  6HH 5RQ 5XJJOHVV   LQ          6WHDPVKLS $VV¶Q  )G   WK &LU   7KLV
5HYLHZ  1DWLRQ¶V 5HVWDXUDQW 1HZV  'HF                 &RXUW KDV HPEUDFHG VRPH RI WKH DERYHPHQWLRQHG IDFWRUV
                                                                             ZKHQUHYLHZLQJDFODLPRIFRQVWUXFWLYHGLVFKDUJHVXFK DV
                                                                             ZKHWKHUWKHWUDQVIHUSURYLGHGIRUWKHVDPHGXWLHVSD\DQG
     
      7KH 0DU\ODQG FDVH ZDV PXFK SXEOLFL]HG DQG LQYROYHG D JURXS RI
                                                                             JUDGHOHYHOVHH.RFVLV)GDWWRGD\ZHH[SUHVVO\
EODFN 6HFUHW 6HUYLFH DJHQWV ZKR UHFHLYHG H[WUHPHO\ SRRU VHUYLFH DQG
                                                                             DGRSW WKH )LIWK &LUFXLW¶V DSSURDFK DQG VKDOO FRQVLGHU WKH
PLVWUHDWPHQW E\ D VHUYHU DW 'HIHQGDQW¶V UHVWDXUDQW LQ $QQDSROLV ZKLOH D     YDULRXVIDFWRUVVWDWHGDERYHZKHQUHYLHZLQJ3ODLQWLII¶VFODLP
JURXS RI ZKLWH DJHQWV ZKR RUGHUHG WKH VDPH IRRG UHFHLYHG WRSQRWFK
VHUYLFH  :KHQ WKH EODFN DJHQWV DWWHPSWHG WR FRPSODLQ PHPEHUV RI               3ODLQWLII FRQWHQGV WKDW 'HIHQGDQW¶V GLVSDUDWH WUHDWPHQW
'HIHQGDQW¶V VWDII DOOHJHGO\ DWWHPSWHG WR KLGH WKH FRPSODLQW 7KH FDVH        VODQGHURXV VWDWHPHQWV PDGH WR KHU E\ FRZRUNHUV DQG
HYHQWXDOO\ VHWWOHG IRU IRUW\ILYH PLOOLRQ GROODUV 6HH& .DOLPDK 5HGG
                                                                             PDQDJHUVDQG'HIHQGDQW¶VGHPRWLRQRI3ODLQWLIIIURPVHUYHU
.LQJ   'D\  %DWWOH VKLIWV EXW ILJKW IRU ULJKWV HQGXUHV 0RUH WKDQ 
                                                                             WREXVER\UHQGHUHG3ODLQWLII¶VZRUNHQYLURQPHQWLQWROHUDEOH
SHRSOH WXUQ RXW LQ 3RUWODQG WR KRQRU 0DUWLQ /XWKHU .LQJ -U 3RUWODQG
3UHVV +HUDOG -DQ   IURQW SDJH                                     IRUSXUSRVHVRIVDWLVI\LQJWKHILUVWSURQJRIWKHFRQVWUXFWLYH
       /RJDQY'HQQ\¶V,QF                           1R        1R                             /RJDQY'HQQ\¶V,QF          

GLVFKDUJH LQTXLU\  :H EHJLQ E\ IRFXVLQJ RQ WKH $SULO            DIDUWKHUFRPPXWHIRU3ODLQWLII±EHFDXVHLWZDVDIDVWHUSDFHG
LQFLGHQW ZKHUHLQ 'HIHQGDQW FKDQJHG 3ODLQWLII¶V MRE                      IDFLOLW\DQG7D\ORUEHOLHYHGWKDW3ODLQWLIIZRXOGGRZHOOWKHUH
FODVVLILFDWLRQEHFDXVHWKLVLQFLGHQWDSSHDUVWRKDYHEHHQWKH                7KLVVDPHGHSRVLWLRQWHVWLPRQ\FLWHGE\'HIHQGDQWLQGLFDWHV
HYHQW ZKLFK XOWLPDWHO\ SUHFLSLWDWHG 3ODLQWLII¶V UHVLJQDWLRQ            WKDW3ODLQWLIIDOVRVRXJKWWKHDGYLFHRI-RKQ+DODV]ZKRZDV
3ODLQWLIIFRQWHQGVWKDWWKH(35SUHSDUHGE\3RSOLQDQGVKRZQ                 WKHPDQDJHUDW+LJKODQG+HLJKWVDQGDWRQHWLPHPDQDJHG
WR KHU E\ GHOD9HJD RQO\ PDGH UHIHUHQFH WR FKDQJLQJ                   3ODLQWLIIDW1RUWK5DQGDOODQGWKDW+DODV]LQIRUPHG3ODLQWLII
3ODLQWLII¶V MRE FODVVLILFDWLRQ WR VHUYLFH DVVLVWDQW 3ODLQWLII         WKDW KH ZRXOG EH ³KRQRUHG´ WR KDYH 3ODLQWLII WUDQVIHU WR
VZRUHLQKHUGHSRVLWLRQWHVWLPRQ\WKDW'HIHQGDQWGLGQRWRIIHU               +LJKODQG+HLJKWV
KHUWKHRSWLRQRIEHFRPLQJDKRVWHVVDQGWKDWGHOD9HJDWROG
3ODLQWLIIWKDWWKHRSWLRQEHIRUHKHU±WKHEXVER\RSWLRQ±ZDV                 %DVLFDOO\ D UHYLHZ RI WKH UHFRUG FLWHG E\ 'HIHQGDQW LQ
KHURQO\FKRLFH'HIHQGDQWFRQWHQGVWKDWWKH(35RIIHUHG                    VXSSRUWRILWVFRQWHQWLRQVUHJDUGLQJ3ODLQWLII¶VDELOLWLHVDQG
3ODLQWLII WKH FKRLFH RI EHFRPLQJ D KRVWHVV RU D VHUYLFH             GHFLVLRQWRWUDQVIHUWR+LJKODQG+HLJKWVLQQRZD\UHSUHVHQWV
DVVLVWDQWEXVER\KRZHYHU'HIHQGDQWKDVQRWSURGXFHGWKH                  ZKDW 'HIHQGDQW VXJJHVWV  5DWKHU WKH UHFRUG ± ZKLFK LV
(35DQGDGPLWWHGDWRUDODUJXPHQWWKDWWKH(35KDVEHHQORVW                 XQGLVSXWHG ± LV LQ VKDUS FRQWUDGLVWLQFWLRQ WR 'HIHQGDQW¶V
RUPLVSODFHG$VDUHVXOW'HIHQGDQWVXSSRUWVLWVFRQWHQWLRQ                FRQWHQWLRQV:HILQG'HIHQGDQW¶VPLVFKDUDFWHUL]DWLRQRIWKH
E\ZD\RIDIILGDYLWIURP3RSOLQDQGGHOD9HJDZKHUHLQHDFK                    UHFRUGZKLFKVHUYHVQRXVHIXOSXUSRVHDQGVLPSO\PLVOHDGV
PDNHVUHIHUHQFHWRWKH(35                                                 WKHFRXUWWREHXQFRQVFLRQDEOH7KLV&RXUWKDVIRXQGWKDW
                                                                             PLVUHSUHVHQWDWLRQV RI WKH UHFRUG PDGH E\ WKH DSSHOODQW¶V
   )HGHUDO5XOHRI&LYLO3URFHGXUHHVWDWHVWKDWDIILGDYLWV              FRXQVHO VXJJHVWV EDG IDLWK DQG ZLOO QRW EH WROHUDWHG  6HH
VXSSRUWLQJDPRWLRQIRUVXPPDU\MXGJPHQW³VKDOOEHPDGHRQ
SHUVRQDONQRZOHGJH VKDOOVHWIRUWKVXFKIDFWVDVZRXOGEH
DGPLVVLEOHLQHYLGHQFHDQGVKDOOVKRZDIILUPDWLYHO\WKDWWKH
DIILDQWLVFRPSHWHQWWRWHVWLI\WRWKHPDWWHUVVWDWHGWKHUHLQ´                  
7KHUXOHDOVRPDQGDWHVWKDW³>V@ZRUQRUFHUWLILHGFRSLHVRIDOO                     7KH GLVVHQW¶V FODLP WKDW WKH PDMRULW\ ³GRHV QRW GLVSXWH DQ\ RI WKH
SDSHUV RU SDUWV WKHUHRI UHIHUUHG WR LQ DQ DIILGDYLW VKDOO EH       VSHFLILF LQIRUPDWLRQ WR ZKLFK 'HQQ\¶V EULHI UHIHUV´ LV EDIIOLQJ :H PRVW

DWWDFKHGWKHUHWRRUVHUYHGWKHUHZLWK´)(' 5 &,9 3 H               FHUWDLQO\ GLVSXWH 'HQQ\¶V VWDWHPHQWV LQ LWV EULHI WKDW ³0V 7D\ORU ZDUQHG
                                                                             3ODLQWLII WKDW VKH ZRXOG ILQG WKH +LJKODQG +HLJKWV XQLW WR EH GLIIHUHQW
³7KLVFRXUWKDVUXOHGWKDWGRFXPHQWVVXEPLWWHGLQVXSSRUWRI                 IURP WKH 1RUWK 5DQGDOO XQLW´ DQG WKDW ³>G@HVSLWH WKHVH ZDUQLQJV 3ODLQWLII
DPRWLRQIRUVXPPDU\MXGJPHQWPXVWVDWLVI\WKHUHTXLUHPHQWV                  GHFLGHG WR WUDQVIHU WR WKH +LJKODQG +HLJKWV XQLW>@´ 7KH FOHDU DQG H[SUHVV
RI5XOHHRWKHUZLVHWKH\PXVWEHGLVUHJDUGHG´0RRUH                  LPSOLFDWLRQ RI WKHVH VWDWHPHQWV SDUWLFXODUO\ ZKHQ WDNHQ LQ FRQWH[W ZLWK
Y+ROEURRN)GWK&LUFLWLQJ'ROHY                 WKH RWKHU VWDWHPHQWV DV TXRWHG DERYH LV WR PLVOHDG WKH FRXUW LQWR EHOLHYLQJ
(OOLRWW7UDYHO	7RXUV,QF)GWK&LU                 WKDW 'HIHQGDQW DWWHPSWHG WR FDXWLRQ 3ODLQWLII IURP WUDQVIHUULQJ WR
                                                                             +LJKODQG +HLJKWV EHFDXVH RI WKH IDVWHU SDFH RQ WKH EHOLHI WKDW 3ODLQWLII
                                                                             ZRXOG QRW EH DEOH WR KDQGOH WKH IDVWHUSDFHG HQYLURQPHQW ,QGHHG WKLV
                                                                             SUHPLVH VXSSRUWV 'HIHQGDQW¶V WKHRU\ RI WKH FDVH +RZHYHU ZKHQ ZH
                                                                             H[DPLQHG WKH XQUHIXWHG GHSRVLWLRQ WHVWLPRQ\ ZKLFK 'HIHQGDQW FLWHV LQ
                                                                             VXSSRUW RI WKLV FRQWHQWLRQ WKH UHFRUG LQGLFDWHV QRW WKDW 3ODLQWLII ZDV
     
      6SHFLILFDOO\ 3RSOLQ DYHUUHG WKDW ³>W@KH (35 SUHSDUHG VWDWHG WKDW LW   ³ZDUQHG´ RU FDXWLRQHG DJDLQVW WUDQVIHUULQJ WR +LJKODQG +HLJKWV EHFDXVH
ZDV EHLQJ LVVXHG GXH WR VHUYLFHUHODWHG SHUIRUPDQFH LVVXHV DQG WKDW 0V      RI WKH IDVWHUSDFHG HQYLURQPHQW EXW LQVWHDG WKDW VKH ZDV HQFRXUDJHG WR
/RJDQ ZDV EHLQJ JLYHQ WKH RSWLRQ RI PRYLQJ LQWR HLWKHU D +RVWHVV RU          WUDQVIHU WR +LJKODQG +HLJKWV EHFDXVH RI LWV IDVWHU SDFH DQG 3ODLQWLII¶V
6HUYLFH $VVLVWDQW SRVLWLRQ>@´ ZKLOH GHOD9HJD DYHUUHG WKDW ³>W@KH (35        DELOLWLHV WR NHHS XS ZLWK WKLV SDFH $OWKRXJK 'HIHQGDQW LV QRW UHTXLUHG WR
SUHSDUHG E\ 0U 3RSOLQ VWDWHG WKDW LW ZDV EHLQJ LVVXHG GXH WR VHUYLFH       FDVW WKH HYLGHQFH LQ WKH OLJKW PRVW IDYRUDEOH WR 3ODLQWLII DW WKH VDPH WLPH
UHODWHG SHUIRUPDQFH LVVXHV DQG WKDW 0V /RJDQ ZDV EHLQJ JLYHQ WKH RSWLRQ     LW LV QRW DOORZHG WR PLVUHSUHVHQW WKH HYLGHQFH WR VXSSRUW LWV WKHRU\ RI WKH
RI PRYLQJ LQWR D +RVWHVV RU 6HUYLFH $VVLVWDQW SRVLWLRQ´ -$ DW    FDVH DV ZH EHOLHYH 'HIHQGDQW KDV GRQH KHUH
    /RJDQY'HQQ\¶V,QF                         1R    1R                              /RJDQY'HQQ\¶V,QF           

ZLWKWKHIDVWHUSDFHDW+LJKODQG+HLJKWV6SHFLILFDOO\LQLWV     6WDWH0XW/LIH$VVXUDQFH&RRI$PY'HHU&UHHN
EULHIRQDSSHDO'HIHQGDQWVWDWHVDVIROORZV                      3DUN)GWK&LU
     $IWHUOHDUQLQJ WKDWWKH1RUWK5DQGDOOXQLWZRXOGEH            +HUH EHFDXVH 'HIHQGDQW IDLOHG WR DWWDFK RU SURGXFHWKH
  FORVLQJ 3ODLQWLIIVSRNHZLWK-RKQ+DODV]WKH*HQHUDO           (35WRZKLFK3RSOLQDQGGHOD9HJDPDNHUHIHUHQFHLQWKHLU
  0DQDJHUDWD'HQQ\¶VUHVWDXUDQWORFDWHGRQ:LOVRQ0LOOV           DIILGDYLWVWKHDIILGDYLWVPXVWEHGLVUHJDUGHG6HH)HG5
  5RDGLQ+LJKODQG+HLJKWV2KLRDERXWWKHSRVVLELOLW\RI           &LY 3 H 0RRUH  )G DW   7KLV OHDYHV XV ZLWK
  WUDQVIHUULQJWRWKDWXQLW3ODLQWLIIDOVRVSRNHZLWK/LQGD       GHOD9HJD¶V GHSRVLWLRQ WHVWLPRQ\ WKDW WKH (35 RIIHUHG
  7D\ORUKHUPDQDJHUDWWKH1RUWK5DQGDOOXQLWDERXWWKH           3ODLQWLII WKH FKRLFH RI EHFRPLQJ D KRVWHVV RU D EXVER\ WR
  SRVVLELOLW\RIDWUDQVIHUWR+LJKODQG+HLJKWV'XULQJWKLV       FRQWUDVW ZLWK3ODLQWLII¶VGHSRVLWLRQWHVWLPRQ\WKDWWKH(35
  FRQYHUVDWLRQ0V7D\ORUZDUQHG3ODLQWLIIWKDWVKHZRXOG          SURYLGHG RQO\ IRU KHU WUDQVIHU WR WKH EXVER\ SRVLWLRQ
  ILQGWKH+LJKODQG+HLJKWVXQLWWREHGLIIHUHQWIURPWKH           9LHZLQJWKHHYLGHQFHLQWKHOLJKWPRVWIDYRUDEOHWR3ODLQWLII
  1RUWK 5DQGDOO XQLW  6SHFLILFDOO\ 0V 7D\ORU WROG         ZHFRQFOXGHIRUSXUSRVHVRIVXPPDU\MXGJPHQWWKDWWKHRQO\
  3ODLQWLII WKDW WKH +LJKODQG +HLJKWV XQLW ZDV D ³IDVWHU    MRE FODVVLILFDWLRQ RIIHUHG WR 3ODLQWLII ZDV WKDW RI VHUYLFH
  HQYLURQPHQW´ZKHUHWKLQJVZHUH³PRUHVWUXFWXUHG´WKDQ             DVVLVWDQWRUEXVER\6HH$KOHUV)GDWVWDWLQJWKDW
  ZKDW VKH ZDV XVHG WR  7KH UHDVRQ IRU WKH GLIIHUHQFHV   DFRXUWPD\QRWPDNHFUHGLELOLW\GHWHUPLQDWLRQVQRUZHLJKWKH
  EHWZHHQ WKH WZR XQLWV ZDV WKH IDFW WKDW WKH +LJKODQG     HYLGHQFHZKHQUHYLHZLQJDPRWLRQIRUVXPPDU\MXGJPHQW
  +HLJKWVXQLWZDVRIPXFK³KLJKHUYROXPH´PHDQLQJWKDW            UDWKHU WKH HYLGHQFH PXVW EH YLHZHG LQ WKH OLJKW PRVW
  PDQ\PRUHFXVWRPHUVYLVLWHGWKH+LJKODQG+HLJKWVXQLW             IDYRUDEOH WR WKH QRQPRYLQJ SDUW\ ZKHUH DOO UHDVRQDEOH
  HDFK GD\ WKDQ YLVLWHG WKH 1RUWK 5DQGDOO XQLW  7KLV      LQIHUHQFHVLQXUHWRWKDWSDUW\¶VEHQHILW
  FUHDWHG JUHDWHU GHPDQGV RQ 6HUYHUV  'HVSLWH WKHVH
  ZDUQLQJV3ODLQWLIIGHFLGHGWRWUDQVIHUWRWKH+LJKODQG
  +HLJKWV XQLW ZKHUH VKH VWDUWHG ZRUNLQJ LQ 0DUFK RI
  
                                                                        
'HIHQGDQW¶V%ULHIRQ$SSHDODWFLWDWLRQVWRUHFRUGDQGMRLQW           7KH GLVVHQW PDNHV WKH FODLP WKDW WKH PDMRULW\ LV UDLVLQJ WKH 5XOH
                                                                    H DUJXPHQW RQ DSSHDO 8:, VSRQWH +RZHYHU 3ODLQWLII UDLVHG WKH 5XOH
DSSHQGL[RPLWWHGHPSKDVLVDGGHG                                 H DUJXPHQW LQ UHIHUHQFH WR WKH (35 DQG WKH DIILGDYLWV LQ TXHVWLRQ ERWK
                                                                    LQ KHU UHSO\ EULHI DV ZHOO DV DW RUDO DUJXPHQW 7R WKH H[WHQW WKDW 3ODLQWLII
  :KHQZHUHIHUHQFHGWKHFLWDWLRQVWRWKHUHFRUGDQGMRLQW          PD\ QRW KDYH UDLVHG WKLV DUJXPHQW EHORZ WKLV FRXUW UHFRJQL]HG LQ 0RRUH
DSSHQGL[ DV SURYLGHG E\ 'HIHQGDQW LQ VXSSRUW RI LWV         Y +ROEURRN WKDW WKH IDLOXUH RI D SDUW\ WR UDLVH DQ DUJXPHQW EHIRUH WKH

FRQWHQWLRQ WKDW 3ODLQWLII ZDV ³ZDUQHG´ DERXW WKH KLJKHU      GLVWULFW FRXUW LV QRW DQ DEVROXWH EDU WR FRQVLGHUDWLRQ RI WKH LVVXH RQ DSSHDO
GHPDQGVWKDWZRXOGEHSODFHGXSRQKHULIVKHWUDQVIHUUHGWR         6HH  )G   WK &LU  FLWLQJ 7DIW %URDG&R Y 8QLWHG

+LJKODQG+HLJKWVDQGWKDWVKHPDGHWKHWUDQVIHUGHVSLWHWKHVH      6WDWHV  )G   WK &LU  7KH 7DIW FRXUW SURYLGHG DQ
                                                                    H[WHQVLYH DQDO\VLV RI ZKHQ DQ DSSHOODWH FRXUW PD\ GLVUHJDUG WKH JHQHUDO
³ZDUQLQJV´ZHZHUHJXLGHGWRDVLQJOHGRFXPHQW3ODLQWLII¶V        SULQFLSOH WKDW QHZO\ UDLVHG LVVXHV DUH QRW FRQVLGHUHG RQ DSSHDO DQG QRWHG
GHSRVLWLRQWHVWLPRQ\8SRQUHDGLQJWKHWHVWLPRQ\ZHIRXQG         WKDW RQH VXFK LQVWDQFH LV ZKHQ ³µ>W@KH LVVXH UDLVHG LV SXUHO\ RQH RI ODZ
WKDWLWLQQRZD\VXSSRUWV'HIHQGDQW¶VFRQWHQWLRQ,QIDFWD      UHTXLULQJ QR QHZ RU DPSOLILHG IDFWXDO GHWHUPLQDWLRQ¶´ 6HH 7DIW  )G
SODLQ UHDGLQJ RI 3ODLQWLII¶V XQGLVSXWHG WHVWLPRQ\ VWDWHV      DW  TXRWLQJ %ODFN 0RWRU &R Y &RPP¶U  )G   WK &LU

LQGLFDWHVWKDW7D\ORUDGYLVHG3ODLQWLIIWRWUDQVIHUWR+LJKODQG      +HUH DV VWDWHG VXSUD 'HIHQGDQW DGPLWV WKDW LW KDV QRW SURGXFHG
                                                                    WKDW (35 DQG FODLPHG DW RUDO DUJXPHQW WKDW WKH (35 KDV EHHQ ORVW RU
+HLJKWV DV RSSRVHG WR *DUILHOG +HLJKWV ± HYHQ WKRXJK WKH   PLVSODFHG $V D UHVXOW QR QHZ IDFWXDO GHWHUPLQDWLRQ UHPDLQV UHJDUGLQJ
IRUPHUZDVPXFKIXUWKHUDZD\IURP1RUWK5DQGDOODQGPHDQW           'HIHQGDQW¶V IDLOXUH WR SURGXFH WKLV GRFXPHQW DQG ZH DUH WKXV IUHH WR
                                                                    FRQVLGHU WKLV SXUHO\ OHJDO LVVXH 6HH LG
    /RJDQY'HQQ\¶V,QF                         1R       1R                         /RJDQY'HQQ\¶V,QF        

   $FFHSWLQJDVZHPXVWWKDWWKHRQO\RIIHUPDGHWR3ODLQWLII          QRJHQXLQHLVVXHRIIDFWUHPDLQHGIRUWULDODVWR'HIHQGDQW¶V
LIVKHZLVKHGWRUHPDLQHPSOR\HGE\'HIHQGDQWZDVWKDWRI              WKHRU\'HIHQGDQWEHJLQVLWVEULHIRQDSSHDOZLWKDWDEOHWKDW
VHUYLFHDVVLVWDQWWKHLQTXLU\EHFRPHVZKHWKHUDUHDVRQDEOH            FRQWLQXHVRQIRUDERXWWKUHHSDJHVZKHUHLQ'HIHQGDQWWRRN
HPSOR\HH VWDQGLQJ LQ 3ODLQWLII¶V VKRHV ZRXOG KDYH IHOW          WKH LQGLYLGXDOL]HG VHFWLRQV IURP HDFK RI 3ODLQWLII¶V
FRPSHOOHG WR UHVLJQ JLYHQ WKLV XOWLPDWXP  6HH .RFVLV      SHUIRUPDQFHDSSUDLVDOVRYHUDWHQ\HDUSHULRGDQGVLQJOHGRXW
)GDW%URZQ)GDW7KLVLQTXLU\LQYROYHV            WKRVH FDWHJRULHV LQ ZKLFK 3ODLQWLII UHFHLYHG D ³EHORZ
FRQVLGHUDWLRQRIWKHQRQH[FOXVLYHOLVWRIIDFWRUVQRWHGDERYH        VWDQGDUGV´ VFRUH  7KLV WDEOH ZKLFK VHWV WKH WRQH IRU
7KHILUVW IDFWRUWRFRQVLGHULVZKHWKHUDUHDVRQDEOHSHUVRQ           'HIHQGDQW¶V³VWDWHPHQWRIIDFWV´KDVDVWURQJLPSDFWRQWKH
ZRXOGKDYHYLHZHGWKHMREFKDQJHDVDGHPRWLRQ6HH%URZQ            UHDGHU LQDVPXFK DV RQH SHUFHLYHV D OLWDQ\ RI ³EHORZ
)GDW$OWKRXJKGHOD9HJDVWDWHGLQKHUGHSRVLWLRQ           VWDQGDUGV´VFRUHRQDQ\JLYHQSDJH)RUH[DPSOHRQSDJH
WHVWLPRQ\ WKDW VKH GLG QRW EHOLHYH WKDW D MRE FKDQJH IURP    IRXU RI 'HIHQGDQW¶V EULHI WKH ³EHORZ VWDQGDUGV´ VFRUH LV
VHUYHU WR EXVER\ ZDV D GHPRWLRQ 3ODLQWLII WHVWLILHG LQ KHU   OLVWHGE\'HIHQGDQWWKLUW\WZRWLPHVRYHUWKHFRXUVHRIQHDUO\
GHSRVLWLRQ WKDW VKH FRQVLGHUHG WKH FKDQJH GHJUDGLQJ             WKUHHSDJHVWKH³EHORZVWDQGDUGV´VFRUHLVOLVWHGDWRWDORI
&RPPRQVHQVHZRXOGOHDGDUHDVRQDEOHSHUVRQWRFRQFOXGH                VHYHQW\WZRWLPHV5HYLHZLQJ'HIHQGDQW¶VEULHIOHDGVRQHWR
WKDWWKHMREFKDQJHZDVDGHPRWLRQEHFDXVH'HIHQGDQWZDV              FRQFOXGHWKDW3ODLQWLII¶VRYHUDOOSHUIRUPDQFHDVDVHUYHUKDV
DOOHJHGO\ FKDQJLQJ 3ODLQWLII¶V MRE FODVVLILFDWLRQ DV D           EHHQSRRUVLQFHVKHEHJDQKHUHPSOR\PHQWZLWK'HIHQGDQW
GLVFLSOLQDU\PHDVXUHIRUKHUSRRUSHUIRUPDQFH,WWKHUHIRUH
ORJLFDOO\IROORZVWKDW'HIHQGDQWZDVQRWRIIHULQJ3ODLQWLIID             +RZHYHU ZKHQ ZH UHYLHZHG 3ODLQWLII¶V SHUIRUPDQFH
EHWWHUSRVLWLRQRUHYHQDODWHUDOSRVLWLRQ$WRUDODUJXPHQW          DSSUDLVDOVLQWKHUHFRUGZHZHUHOHIWZLWKDPXFKGLIIHUHQW
'HIHQGDQWFODLPHGWKDW3ODLQWLIIIDLOHGWRFRPHIRUZDUGZLWK           LPSUHVVLRQRI3ODLQWLII¶VVNLOOV$VLOOXVWUDWHGLQWKLVRSLQLRQ
DQ\ HYLGHQFH VXFK DV WKH MRE GHVFULSWLRQ RI D EXVER\ WR    WKHVH YHU\ VDPH SHUIRUPDQFH DSSUDLVDOV WKDW 'HIHQGDQW
VXSSRUW KHU FRQWHQWLRQ WKDW PRYLQJ WR WKLV SRVLWLRQ ZRXOG      FKDUDFWHUL]HV DV EHLQJ ³EHORZ VWDQGDUGV´ ZHUH LQ VRPH
KDYHEHHQGHJUDGLQJ+RZHYHUZHFDQWDNHMXGLFLDOQRWLFH             LQVWDQFHV JORZLQJ  2QO\ RQH RI WKH PDQ\ SHUIRUPDQFH
WKDWDEXVER\RU³VHUYLFHDVVLVWDQW´DV'HIHQGDQWHQWLWOHVLWLV      DSSUDLVDOVSURYLGHGLQWKHDSSHQGL[LQGLFDWHVDQRYHUDOOVFRUH
D MRE FODVVLILFDWLRQ EHORZ WKDW RI D ZDLWHU RU VHUYHU        RI ³EHORZ VWDQGDUGV´  7KH RWKHU SHUIRUPDQFH DSSUDLVDOV
SDUWLFXODUO\DWWKLVW\SHRIUHVWDXUDQW$OWKRXJKWKLV&RXUWKDV      LQGLFDWH DQ RYHUDOO VFRUH RI ³DW VWDQGDUGV´ RU ³DERYH
RSLQHG WKDW D GHPRWLRQ LQ LWVHOI GRHV QRW FRQVWLWXWH D        VWDQGDUGV´DQGVHYHUDORIWKHDSSUDLVDOVEHDUFRPSOLPHQWDU\
FRQVWUXFWLYHGLVFKDUJHVHH:LOVRQY)LUHVWRQH7LUH	5XEEHU          UHPDUNVDVWR3ODLQWLII¶VDELOLWLHVVXFKDV3ODLQWLII³LVQRWZHDN
&R  )G   WK &LU  WKH GHPRWLRQ LV      LQ DQ\ DUHDV  6KH LV FRPSHWHQW LQ VHUYLFH WHDP ZRUN DQG
VLJQLILFDQWZKHQFRXSOHGZLWKWKHRWKHUIDFWRUV                       RWKHU DVSHFWV RI WKH MRE FRGH VHUYHU´  -$ DW 
                                                                       7KHVHFRPPHQWVDOVRLQFOXGHVWDWHPHQWVVXFKDV³2YHUDOO
  1H[W ZH FRQVLGHU ZKHWKHU 3ODLQWLII ZRXOG KDYH WDNHQ D       \RX¶UHGRLQJJUHDW±.HHSLWXS´-$DWDQG³*RRG
UHGXFWLRQ LQ VDODU\ E\ WUDQVIHUULQJ WR WKH EXVER\ SRVLWLRQ    MRE  :H QHHG \RX PRUH´  -$ DW   'HIHQGDQW
GHOD9HJD VWDWHG LQ KHU GHSRVLWLRQ WHVWLPRQ\ WKDW VHUYLFH        FRQVSLFXRXVO\ IDLOV WR PDNH PHQWLRQ RI WKHVH IDYRUDEOH
DVVLVWDQWVVWDUWHGDWPLQLPXPZDJHZLWKWKHPD[LPXPKRXUO\             RYHUDOOVFRUHVDQGFRPPHQWVLQLWVEULHIWKHUHE\PLVOHDGLQJ
ZDJHULVLQJWRRUZKLOHVHUYHUVEHJDQDWDERXW            WKH &RXUW DV WR 3ODLQWLII¶V RYHUDOO UDWLQJ DV D VHUYHU ZKLOH
SHUKRXUDQGUHDFKHGDPD[LPXPKRXUO\UDWHRI            HPSOR\HGE\'HIHQGDQW
SOXV WLSV  %HFDXVH EXVER\V ZHUH SDLG PRUH SHU KRXU
GHOD9HJD EHOLHYHG WKH MREV ZHUH WKH VDPH LQ WHUPV RI            'HIHQGDQW FRQWLQXHV WR PLVFKDUDFWHUL]H WKH UHFRUG LQ DQ
FRPSHQVDWLRQ+RZHYHUGHOD9HJD¶VDYHUPHQWLVEDVHGRQ                HIIRUWWRVXSSRUWLWVFRQWHQWLRQWKDW3ODLQWLIIFRXOGQRWNHHSXS
    /RJDQY'HQQ\¶V,QF                        1R      1R                        /RJDQY'HQQ\¶V,QF       

ZHUHQRWJRLQJWREHFXWDVDUHVXOWRI3ODLQWLII¶VHPSOR\PHQW      VSHFXODWLRQ LQDVPXFK 'HIHQGDQW IDLOHG WR PDUVKDO DQ\
WKDW'HIHQGDQWEHJDQWRDOOHJHWKDW3ODLQWLIIFRXOGQRWNHHSXS      HYLGHQFHDVWRKRZPXFKPRQH\3ODLQWLIIPDGHLQWLSVLQDQ
ZLWKWKHSDFH,QDGGLWLRQ3ODLQWLIIZDVWKHRQO\EODFNVHUYHU     DYHUDJH GD\ RU KRZ PXFK PRQH\ DQ\ VHUYHU ZRUNLQJ IRU
WR WUDQVIHU WR +LJKODQG +HLJKWV RQO\ RQH RWKHU VHUYHU DW   'HIHQGDQWPDNHVRQWKHDYHUDJH%HFDXVH3ODLQWLIIZRXOG
+LJKODQG+HLJKWVZDVEODFNDQGWKHRWKHUVHUYHUVUHFHLYHG           ORVHWKHDELOLW\WRPDNHWLSVDVDEXVER\LWLVUHDVRQDEOHWR
EHWWHUKRXUVDQGVHFWLRQVWKDQ3ODLQWLII8QGHUWKHVHIDFWVD      FRQFOXGHWKDWVKHZRXOGKDYHVXIIHUHGDUHGXFWLRQLQVDODU\E\
UHDVRQDEOH SHUVRQ FRXOG FRQFOXGH WKDW 'HIHQGDQW WRRN           FKDQJLQJWRWKLVMREFODVVLILFDWLRQ
FDOFXODWHGHIIRUWVWRSRUWUD\3ODLQWLIIDVEHLQJDSRRUVHUYHU
DQG KXPLOLDWHG 3ODLQWLII LQWR UHVLJQLQJ EHFDXVH VKH ZDV D      6LPLODUO\ D FRPPRQ VHQVH XQGHUVWDQGLQJ WKLV  W\SH RI
EODFNVHUYHUZKRZDVDFWXDOO\YHU\JRRGDWKHUMREDQGSRVHG         UHVWDXUDQW  ZRXOG OHDG D UHDVRQDEOH SHUVRQ WR EHOLHYH WKDW
DWKUHDWWRKHUZKLWHFRXQWHUSDUWV6HH6W0DU\¶V+RQRU&WU      3ODLQWLII¶VMREUHVSRQVLELOLWLHVZHUHUHGXFHGE\FKDQJLQJKHU
86DW                                                     MREIURPWKDWRIVHUYHUWREXVER\$V3ODLQWLIIWHVWLILHGWKH
                                                                     EXVER\VZHDUUXEEHUERRWVPRSIORRUVFOHDUDQGOLIWKHDY\
   :HDUHIXUWKHUSHUVXDGHGLQWKLVUHJDUGE\WKHWLPLQJRIWKH      GLVKHVDQGFOHDQXSDIWHUSHRSOHZKLOHWKHVHUYHUVZDLWRQ
HYHQWVLQTXHVWLRQ6SHFLILFDOO\LWLVXQGLVSXWHGWKDWDIWHUWHQ   FXVWRPHUVDQGGHOLYHUIRRGWRWKHP0RUHRYHU'HIHQGDQW
VXFFHVVIXO\HDUVRIHPSOR\PHQWZLWK'HIHQGDQWDVDVHUYHU           DGPLWWHG WKDW LW ZDV FKDQJLQJ 3ODLQWLII¶V MRE FODVVLILFDWLRQ
3ODLQWLIIEHJDQZRUNLQJDVDVHUYHUDWWKH+LJKODQG+HLJKWV          EHFDXVH RI 'HIHQGDQW¶V DOOHJHG SHUFHSWLRQ RI 3ODLQWLII QRW
IDFLOLW\RQ0DUFKDQGWKDWZLWKLQWZRZHHNVVKH            EHLQJDEOHWRVDWLVIDFWRULO\SHUIRUPDVDVHUYHUDQGWKHGXWLHV
UHFHLYHGDQ³DERYHVWDQGDUGV´SHUIRUPDQFHHYDOXDWLRQDQGD           RIDEXVER\ZHUHOHVVWKDQWKRVHRIDVHUYHU
SD\LQFUHDVH'HIHQGDQWFRQWHQGVWKDWE\$SULO
3ODLQWLII¶VSHUIRUPDQFHZDVVRSRRUWKDW'HIHQGDQWFRXOGQR           5HJDUGLQJ WKH QH[W IDFWRU UHDVVLJQLQJ WR PHQLDO RU
ORQJHUHPSOR\3ODLQWLIILQWKLVFDSDFLW\,QDQRWKHUZRUGV         GHJUDGLQJZRUNZHILQGWKDWDOWKRXJKZRUNLQJDVDEXVER\
DFFRUGLQJWR'HIHQGDQWLQMXVWWZRRUWKUHHZHHNV3ODLQWLII         IURPWKHRXWVHWPD\QRWEHFRQVLGHUHGPHQLDOZRUNE\VRPH
ZHQWIURPEHLQJDVHUYHUIXQFWLRQLQJDW³DERYHVWDQGDUGV´            DUHDVRQDEOHSHUVRQVWDQGLQJLQ3ODLQWLII¶VVKRHVPD\KDYH
FDSDFLW\ WR EHLQJ D VHUYHU ZKR ZDV QR ORQJHU FDSDEOH RI   IRXQG WKH MRE PHQLDO  +DG 3ODLQWLII DFFHSWHG WKDW EXVER\
SHUIRUPLQJKHUMRE'HIHQGDQWDWWULEXWHV3ODLQWLII¶VODFNRI        SRVLWLRQVKHZRXOGKDYHJRQHIURPZDLWLQJRQFXVWRPHUVDQG
VXFFHVV WR WKH IDVWHUSDFHG HQYLURQPHQW RI WKH +LJKODQG       VHUYLQJPHDOV±DMREWKDWVKHKDGVXFFHVVIXOO\SHUIRUPHGIRU
+HLJKWVUHVWDXUDQW+RZHYHUZHILQG'HIHQGDQW¶VFRQWHQWLRQ         RYHUWHQ\HDUV±WRPRSSLQJIORRUV
LOORJLFDO,I3ODLQWLIIFRXOGQRWNHHSXSZLWKWKHSDFHLWLV
UHDVRQDEOH WR EHOLHYH WKDW WKH PRVW GLIILFXOW SHULRG IRU        $VWRWKHQH[WUHOHYDQWIDFWRUEDGJHULQJKDUDVVPHQWRU
3ODLQWLIIZRXOGKDYHEHHQZKHQVKHILUVWDUULYHGDW+LJKODQG         KXPLOLDWLRQ E\ WKH HPSOR\HU FDOFXODWHG WR HQFRXUDJH WKH
+HLJKWVDQGWKDWDIWHUVKHJRWDFFXVWRPHGWRWKHIDVWHUSDFH       HPSOR\HH¶VUHVLJQDWLRQZHFRQFOXGHWKDWQRWRQO\ZDVWKHMRE
KHUSHUIRUPDQFHZRXOGKDYHLPSURYHG+RZHYHU'HIHQGDQW             FKDQJHLQLWVHOIKXPLOLDWLQJEXWWKHPDQQHULQZKLFK3ODLQWLII
ZRXOGKDYHXVEHOLHYHWKHRSSRVLWHWREHWUXH                     ZDV LQIRUPHG RI WKLV FKDQJH ZDV KXPLOLDWLQJ DV ZHOO DQG
                                                                     GRQHLQDZD\FDOFXODWHGWRHQFRXUDJH3ODLQWLIIWRUHVLJQ)RU
   'HIHQGDQW¶VWKHRU\LVWKDW3ODLQWLIIZDVDSRRUVHUYHUZKR        H[DPSOHRQWKHGD\LQTXHVWLRQ3ODLQWLIIUHSRUWHGIRUZRUNLQ
FRXOGQRWNHHSXSZLWKWKHSDFHDW+LJKODQG+HLJKWVDQGWKDW        WKHXVXDOFRXUVHEXWZKHQVKHORRNHGRQWKHVFKHGXOHIRUKHU
LWEHQHYROHQWO\RIIHUHGWRPDNH3ODLQWLIIDEXVER\DVRSSRVHG        VWDWLRQ DVVLJQPHQW VKH QRWLFHG WKDW VKH ZDV DVVLJQHG WR
WR WHUPLQDWLQJ 3ODLQWLII EHFDXVH RI KHU PRUH WKDQ WHQ\HDU   ³VWDWLRQHLJKW´3ODLQWLIIIRXQGWKLVRGGEHFDXVHWRWKHEHVWRI
HPSOR\PHQWKLVWRU\,QDQDWWHPSWWRFRQYLQFHWKHFRXUWWKDW        KHUNQRZOHGJH³VWDWLRQHLJKW´GLGQRWH[LVWDWWKHUHVWDXUDQW
    /RJDQY'HQQ\¶V,QF                        1R       1R                         /RJDQY'HQQ\¶V,QF         

7KLVGLVFUHSDQF\FDXVHG3ODLQWLIIWRJRWKHPDQDJHU¶VRIILFH          SXUSRUWHG UHDVRQ IRU LWV DFWLRQ ± 3ODLQWLII¶V DOOHJHG SRRU
ZKHUH VKH ZDV WKHQ LQIRUPHG E\ GHOD9HJD RI WKH MRE           SHUIRUPDQFHDVDVHUYHU±ZDVDPHUHSUHWH[WIRUWKLVDOOHJHG
FODVVLILFDWLRQFKDQJH:HILQG'HIHQGDQW¶VXVHRIWKHWHUP           LQYLGLRXVGLVFULPLQDWLRQ6HH-RKQVRQ)GDW
³VWDWLRQ HLJKW´ DV D PHFKDQLVP WR EULQJ 3ODLQWLII WR WKH
PDQDJHU¶VRIILFHYHU\VXVSHFWLQWKDWWKHWHUP³VHFWLRQHLJKW´          % 3UHWH[WIRU'LVFULPLQDWLRQ
LVDZHOONQRZQPLOLWDU\WHUPPHDQLQJWKDWDQHQOLVWHGSHUVRQ
KDGEHHQGLVFKDUJHGEHFDXVHRIPHQWDOLQVWDELOLW\6HH&ORWK           $VVWDWHGDSODLQWLIIPD\HVWDEOLVKWKDWWKHSURIIHUHGUHDVRQ
Y +\PDQ  ) 6XSS   6'1             ZDVDPHUHSUHWH[WE\VKRZLQJWKDWWKHVWDWHGUHDVRQKDG
UHYLHZLQJ FODLP IRU FRS\ULJKW LQIULQJHPHQW RQ VSRRI            QREDVLVLQIDFWWKHVWDWHGUHDVRQZDVQRWWKHDFWXDOUHDVRQ
³%XFNLQJIRU6HFWLRQZKLOHQRWLQJWKDW³>W@KHWLWOHUHIHUVWR      DQGWKDWWKHVWDWHGUHDVRQZDVLQVXIILFLHQWWRH[SODLQWKH
µ6HFWLRQ
ZKLFKLVWKHEDVLVIRUGLVFKDUJHDVDPHQWDOFDVH´      GHIHQGDQW¶V DFWLRQ  6HH :KHHOHU  )G DW   ³$
$OWKRXJK WKH XVH RI WKLV WHUP PD\ EH FRLQFLGHQWDO DQ        UHDVRQFDQQRWEHSURYHGWREHµDSUHWH[WIRUGLVFULPLQDWLRQ¶
LQIHUHQFH RI LQWHQGHG KXPLOLDWLRQ FDQ EH GUDZQ ZKHUH           XQOHVV LW LV VKRZQ ERWK WKDW WKH UHDVRQ ZDV IDOVH DQG WKDW
'HIHQGDQWFRXOGKDYHXVHGVHYHUDORWKHUPHWKRGVRUILFWLWLRXV         GLVFULPLQDWLRQZDVWKHUHDOUHDVRQ´6W0DU\¶V+RQRU&WU
VHFWLRQQXPEHUVDVDPHDQVWRGUDZ3ODLQWLIIWRWKHPDQDJHU¶V         86DW
RIILFHEHIRUHKHUVKLIW,QVWHDG'HIHQGDQWHQJDJHGLQDIRUP
RIVXVSHFWWULFNHU\ZKLFKLQLWVHOIZRXOGSODFH3ODLQWLIILQD           'HIHQGDQWFRQWHQGVWKDWLWVGLVFLSOLQDU\DFWLRQWDNHQDJDLQVW
KXPLOLDWHG VWDWH VXFK WKDW 3ODLQWLII ZRXOG EH HYHQ PRUH       3ODLQWLIIZDVQHFHVVDU\EDVHGRQDOOHJHGFRPSODLQWVWKDWLW
YXOQHUDEOH DQG WKHUHIRUH OLNHO\ WR UHVLJQ ZKHQ GHOD9DJD      UHFHLYHGIURPFXVWRPHUVUHJDUGLQJ3ODLQWLII¶VSHUIRUPDQFH
GHOLYHUHGWKHQHZV                                                   WKH5HSRUWDQG3RSOLQ¶VREVHUYDWLRQRI3ODLQWLII+RZHYHU
                                                                      OLNHWKH(35'HIHQGDQWKDVIDLOHGWRSURGXFHDQ\RIWKHVH
  ,QDGGLWLRQRQFHLQWKHRIILFH3ODLQWLIIZDVWRWDOO\EOLQG        DOOHJHGFXVWRPHUFRPSODLQWVRUDQ\HYLGHQFHWKDW3ODLQWLII
VLGHGE\ZKDWGHOD9HJDKDGWRVD\$FFRUGLQJWR3ODLQWLII            ZDV FRXQVHOHG DERXW WKHP EHIRUH WKH $SULO  LQFLGHQW
XVXDOO\VHUYHUVZHUH³ZULWWHQXS´IRUSRRUVKRSSHUUHSRUWV           3ODLQWLIIRQWKHRWKHUKDQGKDVFRPHIRUZDUGZLWKVXIILFLHQW
DQGVKHKDGQHYHUKHDUGRIDQ\RWKHUVHUYHUEHLQJGHPRWHGIRU         HYLGHQFHWRHVWDEOLVKWKDW'HIHQGDQW¶VSURIIHUHGUHDVRQIRUKHU
VXFKDUHSRUW)XUWKHUPRUHGHOD9HJDGLGQRWH[SODLQWKDWWKLV       GLVFKDUJH±KHUSRRUSHUIRUPDQFHGXHWRLQDELOLW\WRZRUNDW
MRE FKDQJH ZDV WHPSRUDU\ QRU ZDV GHOD9HJD UHFHSWLYH WR       DIDVWHUSDFHGIDFLOLW\±ZDVDSUHWH[WIRUUDFHGLVFULPLQDWLRQ
3ODLQWLII¶VRIIHUWRJHWIXUWKHUWUDLQLQJ$FFHSWLQJ3ODLQWLII¶V     )RU H[DPSOH 3ODLQWLII DGGXFHG QXPHURXV IDYRUDEOH
YHUVLRQRIWKHHYHQWVDVZHPXVWDWWKLVVWDJHZHFRQFOXGH          SHUIRUPDQFH DSSUDLVDOV IURP WKH 1RUWK 5DQGDOO IDFLOLW\ DV
WKDWDUHDVRQDEOHSHUVRQVWDQGLQJLQ3ODLQWLII¶VVKRHVZRXOG          ZHOODVXQUHIXWHGWHVWLPRQ\WKDWKHUPDQDJHUDW1RUWK5DQGDOO
KDYH IHOW HPEDUUDVVHG DQG KXPLOLDWHG DW WKH SURVSHFW RI       HQFRXUDJHG 3ODLQWLII WR WUDQVIHU WR WKH +LJKODQG +HLJKWV
KDYLQJ WR EXV WDEOHV IRU WKH VHUYHUV ZLWK ZKRP VKH RQFH     IDFLOLW\EHFDXVHLWZDVDIDVWHUSDFHGEUDQFKDQGXQUHIXWHG
ZRUNHG±SDUWLFXODUO\ZKHQDOOEXWRQHRIWKHVHUYHUVZHUH            WHVWLPRQ\WKDWWKHPDQDJHUDW+LJKODQG+HLJKWV-RKQ+DODV]
&DXFDVLDQ                                                           ZKR DW RQH WLPH PDQDJHG WKH 1RUWK 5DQGDOO IDFLOLW\ WROG
                                                                      3ODLQWLII WKDW KH ZRXOG EH KRQRUHG WR KDYH KHU WUDQVIHU WR
  7KLVOHDGVWRWKHILQDOUHOHYDQWIDFWRUZKHWKHU'HIHQGDQW          +LJKODQG+HLJKWV6KHDOVRDGGXFHGWKHXQUHIXWHGFODLPWKDW
RIIHUHG 3ODLQWLII FRQWLQXHG HPSOR\PHQW RQ WHUPV OHVV            VKHUHFHLYHGDIDYRUDEOHSHUIRUPDQFHUHYLHZDQGSD\LQFUHDVH
IDYRUDEOH WKDQ WKH HPSOR\HH¶V IRUPHU VWDWXV  $JDLQ LW LV   VKRUWO\DIWHUDUULYLQJDW+LJKODQG+HLJKWV,WZDVQRWXQWLO
FRPSOHWHO\ UHDVRQDEOH WR FRQFOXGH WKDW FOHDULQJ GLVKHV         PDQDJHPHQWDQGWKHRWKHUVHUYHUVEHJDQPDNLQJGLVSDUDJLQJ
ZLSLQJERRWKVDQGWDEOHVPRSSLQJIORRUVDQGFOHDQLQJXS             FRPPHQWV DQG PDGH WKHLU IHHOLQJV NQRZQ WKDW WKHLU KRXUV
    /RJDQY'HQQ\¶V,QF                         1R       1R                        /RJDQY'HQQ\¶V,QF       

  WK &LU  FDXWLRQLQJ WKDW WKH ³VLPLODUO\       DIWHUFXVWRPHUVIRUPLQLPXPZDJHLVDOHVVIDYRUDEOHMREWKDQ
VLWXDWHG´LQTXLU\VKRXOGQRW³LQYLWHDFRPSDULVRQEHWZHHQWKH          EHLQJDVHUYHUIRUDQKRXUO\UDWHDQGWLSV$FFRUGLQJO\ZKHQ
HPSOR\PHQW VWDWXV RI WKH SODLQWLII DQG RWKHU HPSOR\HHV LQ      YLHZLQJ WKHVH IDFWRUV LQ FRPELQDWLRQ ZH ILQG WKDW
HYHU\VLQJOHDVSHFWRIWKHLUHPSOR\PHQW´UDWKHUWKHLQTXLU\          'HIHQGDQW¶V DFW RI FRQGLWLRQLQJ 3ODLQWLII¶V FRQWLQXHG
VKRXOGIRFXVRQZKHWKHUWKHSODLQWLII¶VHPSOR\PHQWVWDWXVLV           HPSOR\PHQWRQKHUEHFRPLQJDEXVER\FUHDWHGDQLQWROHUDEOH
³VLPLODULQDOORIWKHUHOHYDQWDVSHFWV´,QRWKHUZRUGVRQFH       ZRUN FRQGLWLRQ VXFK WKDW D UHDVRQDEOH SHUVRQ VWDQGLQJ LQ
3ODLQWLIIWUDQVIHUUHGWRWKH+LJKODQG+HLJKWVIDFLOLW\VKHZDV        3ODLQWLII¶VVKRHVZRXOGKDYHIHOWFRPSHOOHGWRUHVLJQ6HH
LQWKHVDPHSRVLWLRQDVKHUZKLWHFRXQWHUSDUWVLQGHHGVKH            0RRUH)GDW
ZDV KHOG WR WKH VDPH SHUIRUPDQFH VWDQGDUGV DV KHU ZKLWH
FRXQWHUSDUWV  +RZHYHU TXHVWLRQV RI IDFW UHPDLQ DV WR            $OWKRXJK ZH EHOLHYH WKDW WKH $SULO  LQFLGHQW ZDV
ZKHWKHUVKHZDVWUHDWHGOHVVIDYRUDEO\WKDQWKHQRQPLQRULW\           VXIILFLHQWWRPHHWWKHILUVWSURQJRIWKHFRQVWUXFWLYHGLVFKDUJH
VHUYHUV                                                               LQTXLU\ZHDUHIXUWKHUSHUVXDGHGLQWKLVUHJDUGLQDVPXFKDV
                                                                       WKH $SULO  LQFLGHQW FDPH RQ WKH KHHOV RI 3ODLQWLII
  )RUH[DPSOH3ODLQWLIIFODLPVWKDWLQKHUPRUHWKDQWHQ\HDUV        H[SHULHQFLQJGLVSDUDJLQJFRPPHQWVDQGDOOHJHGLQFLGHQWVRI
RIHPSOR\PHQWZLWK'HIHQGDQWDOWKRXJKVKHKDGVHHQRWKHU              XQIDLUWUHDWPHQW6HH-DFNVRQY4XDQH[)G
VHUYHUV ³ZULWWHQ XS´ IRU XQIDYRUDEOH 0\VWHU\ 6KRSSHU             WK&LUQRWLQJWKDWDFODLPIRUUDFHGLVFULPLQDWLRQ
5HSRUWVVKHNQHZRIQRRWKHUVHUYHUVZKRZHUHUHTXLUHGWR             PXVWEHYLHZHGXQGHUWKHWRWDOLW\RIWKHFLUFXPVWDQFHV$V
EHFRPH EXVER\V LI WKH\ ZLVKHG WR FRQWLQXH ZLWK WKHLU           VWDWHGVKRUWO\DIWHUWUDQVIHUULQJWR+LJKODQG+HLJKWV3ODLQWLII
HPSOR\PHQW,QDGGLWLRQDVLGHIURPRQHRWKHUVHUYHUZKR              FODLPV WKDW VKH EHJDQ H[SHULHQFLQJ FRPPHQWV IURP
ZDV HPSOR\HG SDUWWLPH 3ODLQWLII ZDV WKH RQO\ $IULFDQ         PDQDJHPHQWDQGFRZRUNHUVVXFKDV³:HGRQ¶WVHUYHµJULWV¶
$PHULFDQVHUYHUDQGVKHFODLPVWKDWWKHZKLWHVHUYHUVZHUH            KHUH´ ³ SUREDEO\ XVHG WR WKDW µILUVW RI WKH PRQWK
JLYHQ EHWWHU KRXUV DQG PRUH IDYRUDEOH ZRUN VWDWLRQV            UXVK¶´LPSO\LQJWKDWPDQ\RIWKHFXVWRPHUVIURPWKHIDFLOLW\
$OWKRXJK 3ODLQWLII WHVWLILHG WKDW 'HIHQGDQW DWWHPSWHG WR         ZKHUH 3ODLQWLII ZDV HPSOR\HG LQ 1RUWK 5DQGDOO ZHUH RQ
FRUUHFWWKHGLVSDULW\LQKRXUVDQGZRUNVWDWLRQV3ODLQWLIIDOVR       SXEOLFDVVLVWDQFHDQG³7KHVHPXVWKDYHEHHQVRPHRI\RXU
WHVWLILHG WKDW 'HIHQGDQW GLG QRW FRQWLQXH WR DGKHUH WR WKH    SHRSOHIURP5DQGDOO´LQUHIHUHQFHWRVRPHFXVWRPHUVZKR
FRUUHFWLYHPHDVXUHV3ODLQWLIIDOVRUHODWHGWKHLQFLGHQWZKHUH        GLG QRW ZDQW WR SD\ IRU WKHLU EUHDNIDVW  -$ DW 
VKHZDVGHQLHGWKHXVHRIDWLHIRUWKHHYHQLQJEDVHGRQKHU           $OWKRXJK3ODLQWLIIWHVWLILHGLQKHUGHSRVLWLRQWKDWWKH³\RXU
PDQDJHU¶VUHSUHVHQWDWLRQWKDWKHGLGQRWKDYHDQH[WUDWLHDQG        SHRSOH´FRPPHQWZDVPDGHLQUHIHUHQFHWRFXVWRPHUVZKR
\HWWKHPDQDJHUSURYLGHGDZKLWHVHUYHUDQHZWLHLHDWLH         UHIXVHG WR SD\ IRU WKHLU IRRG D SUDFWLFH WKDW DOOHJHGO\
LQDGGLWLRQWRWKHRQHVKHZDVZHDULQJDERXWDQKRXUDIWHU            KDSSHQHG RIWHQ DW 1RUWK 5DQGDOO HYLGHQFH RQ WKH UHFRUG
3ODLQWLIIPDGHKHUUHTXHVW7KHVHLQFLGHQWVFUHDWHDIDFWXDO          LQGLFDWHV WKDW WKH FOLHQWHOH DW 1RUWK 5DQGDOO ZDV RI ORZ
GLVSXWHIRUSXUSRVHVRIVXUYLYLQJVXPPDU\MXGJPHQWDVWR               HFRQRPLF PHDQV DQG WKDW PDQ\ PD\ KDYH EHHQ PLQRULW\
ZKHWKHUVLPLODUO\VLWXDWHGQRQPLQRULW\VHUYHUVZHUHWUHDWHG           JURXSPHPEHUV7KHUHIRUHZHILQGWKDWWKLVFRPPHQWFDUULHV
PRUHIDYRUDEO\WKDQ3ODLQWLII6HH(UFHJRYLFK)GDW            DQLQIHUHQFHRILQYLGLRXVGLVFULPLQDWLRQVXIILFLHQWWRFUHDWHD
                                                                   TXHVWLRQRIIDFWDVWRZKHWKHUWKHFRPPHQWZDVKDUDVVLQJDQG
                                                                       FUHDWHGDQLQWROHUDEOHDWPRVSKHUH6HH%URZQ)GDW
  %HFDXVH3ODLQWLIIDGGXFHGVXIILFLHQWHYLGHQFHWRHVWDEOLVK           7KHVDPHPD\EHVDLGIRUWKH³JULWV´FRPPHQWDQGWKH
DSULPDIDFLHFDVHRIUDFHGLVFULPLQDWLRQXQGHU7LWOH9,,WKH         ³ILUVWRIWKHPRQWK´FRPPHQW
QH[W VWHS LQ WKH DQDO\VLV LV WR GHWHUPLQH ZKHWKHU 3ODLQWLII
FDPH IRUZDUG ZLWK HYLGHQFH WR VKRZ WKDW 'HIHQGDQW¶V
    /RJDQY'HQQ\¶V,QF                           1R       1R                        /RJDQY'HQQ\¶V,QF        

 ,Q DGGLWLRQ GXULQJ KHU GHSRVLWLRQ 3ODLQWLII UHODWHGDQ         FRPPHQWV WR 3ODLQWLII UHIHUULQJ WR FXVWRPHUV IURP 1RUWK
LQFLGHQWZKHUHLQVKHDVNHGKHUPDQDJHU*UHJ0DOORQLIKH               5DQGDOO DV ZHOO DV LWV DFW RI WUHDWLQJ RWKHU VHUYHUV PRUH
KDGDVSDUHWLHIRUKHUWRXVHIRUWKHHYHQLQJEHFDXVHVKHKDG           IDYRUDEO\ FRXOG OHDG 3ODLQWLII WR EHOLHYH WKDW VKH ZDV QRW
OHIWKHUWLHDWKRPH0DOORQLQIRUPHG3ODLQWLIIWKDWKHGLGQRW         ZDQWHG DW WKH +LJKODQG +HLJKWV IDFLOLW\ SDUWLFXODUO\ ZKHQ
KDYHDVSDUHWLHDQGWKDWVKHZRXOGKDYHWRJRKRPHLIVKH               WKHUHZDVRQO\RQHRWKHU$IULFDQ$PHULFDQVHUYHUZKRZDV
ZDV QRW SURSHUO\ DWWLUHG  +RZHYHU DERXW DQ KRXU ODWHU        SDUWWLPH  :KHQ WKHVH LQFLGHQWV DUH FRXSOHG ZLWK
0DOORQJDYHDQHZWLHWRD\RXQJZKLWHVHUYHUZKRH[FLWHGO\              'HIHQGDQW¶V FRQGLWLRQLQJ 3ODLQWLII¶V HPSOR\PHQW RQ KHU
GLVSOD\HG WKH WLH WR 3ODLQWLII  3ODLQWLII WHVWLILHG WKDW KHU   EHFRPLQJ D EXVER\ ZH FRQFOXGH WKDW 3ODLQWLII PDUVKDOHG
IHHOLQJV ZHUH KXUW E\ WKLV LQFLGHQW  /LNH WKH GLVSDUDJLQJ      FRSLRXV HYLGHQFH WKDW D UHDVRQDEOH SHUVRQ VWDQGLQJ LQ
FRPPHQWVPDGHWR3ODLQWLIIZHILQGWKLVLQFLGHQWWRFUHDWHDQ           3ODLQWLII¶VVKRHVZRXOGKDYHIHOWWKDWFRPSHOOHGWRUHVLJQDQG
LVVXHRIIDFWDVWRZKHWKHUDUHDVRQDEOHSHUVRQZRXOGKDYH               WKDW'HIHQGDQWLQWHQGHGIRU3ODLQWLIIWRGRVR
IHOWEDGJHUHGKDUDVVHGRUKXPLOLDWHGIRUSXUSRVHVRIFUHDWLQJ
DQ LQWROHUDEOH HQYLURQPHQW  6HH 0RRUH  )G DW           3ODLQWLII WKHUHIRUH DGGXFHG VXIILFLHQW HYLGHQFH RI D
ILQGLQJ WKDW WR GHWHUPLQH ZKHWKHU WKHUH KDV EHHQ D              FRQVWUXFWLYHGLVFKDUJHIRUSXUSRVHVRIVDWLVI\LQJWKHDGYHUVH
FRQVWUXFWLYHGLVFKDUJHERWKWKHHPSOR\HH¶VREMHFWLYHIHHOLQJV           HPSOR\PHQW DFWLRQ HOHPHQW RI KHU SULPD IDFLH FDVH  ,Q
DQGWKHHPSOR\HU¶VLQWHQWPXVWEH H[DPLQHG%URZQ                 DGGLWLRQDOWKRXJKQRWDGGUHVVHGE\WKHGLVWULFWFRXUWLQLWV
)GDW7KHVDPHPD\EHVDLGRI'HIHQGDQW¶VSRVWLQJ                DEEUHYLDWHGDQDO\VLV3ODLQWLIIDGGXFHGVXIILFLHQWHYLGHQFHRQ
WKH0\VWHU\6KRSSHU5HSRUWLQWKHHPSOR\HHVHFWLRQRIWKH                WKHRWKHUHOHPHQWVRIKHUSULPDIDFLHFDVHVRDVWRVXUYLYH
UHVWDXUDQW  3ODLQWLII DGPLWWHG WKDW VKH KDG VHHQ RWKHU          VXPPDU\ MXGJPHQW  6SHFLILFDOO\ 3ODLQWLII LV $IULFDQ
XQIDYRUDEOHUHSRUWVSRVWHGLQWKHSDVWWKDWGLGQRWLQYROYHKHU         $PHULFDQDQGWKHUHIRUHDPHPEHURIDSURWHFWHGFODVVVKH
EXWWKDWVKHKDGQRWVHHQDUHSRUWWKDWERUHFRPPHQWVVXFKDV            DGGXFHGVXIILFLHQWHYLGHQFHWKURXJKKHUQXPHURXVIDYRUDEOH
WKRVHPDGHE\PDQDJHPHQWRQKHU5HSRUW                                  SHUIRUPDQFHDSSUDLVDOVRYHUDPRUHWKDQWHQ\HDUSHULRGZLWK
                                                                         'HIHQGDQW WKDW VKH ZDV TXDOLILHG WR ZRUN DV D VHUYHU VKH
   ,Q VXPPDU\ 3ODLQWLII DGGXFHG PRUH WKDQ VXIILFLHQW              DGGXFHGHYLGHQFHWKDWVKHVXIIHUHGDFRQVWUXFWLYHGLVFKDUJH
HYLGHQFHWRFUHDWHDQLVVXHRIIDFWDVWRZKHWKHU'HIHQGDQW              IRUSXUSRVHVRIGHPRQVWUDWLQJDQDGYHUVHHPSOR\PHQWDFWLRQ
GHOLEHUDWHO\ FUHDWHG LQWROHUDEOH ZRUNLQJ FRQGLWLRQV DV              DQG VKH DGGXFHG HYLGHQFH WKDW RWKHU PHPEHUV RXWVLGH WKH
SHUFHLYHGE\DUHDVRQDEOHSHUVRQIRUSXUSRVHVRIPHHWLQJWKH            SURWHFWHGFODVVZHUHWUHDWHGPRUHIDYRUDEO\6HH-RKQVRQ
ILUVWSURQJRIWKHFRQVWUXFWLYHGLVFKDUJHLQTXLU\6HH0RRUH           )GDW
)GDW:HDOVRDUHSHUVXDGHGWKDWWKLVHYLGHQFH
FUHDWHVDQLVVXHRIIDFWDVWRWKHVHFRQGSURQJRIWKHLQTXLU\             'HIHQGDQW DUJXHV H[WHQVLYHO\ LQ LWV EULHI RQ DSSHDO WKDW
ZKHWKHU 'HIHQGDQW FUHDWHG WKHVH FRQGLWLRQV ³ZLWK WKH               3ODLQWLII IDLOHG WR FRPH IRUZDUG ZLWK HYLGHQFH WR FUHDWH D
LQWHQWLRQRIIRUFLQJ>3ODLQWLII@WRTXLW´,WLVFRPSOHWHO\      JHQXLQHLVVXHRIIDFWIRUWULDOWKDWQRQPLQRULW\FRZRUNHUV
IRUHVHHDEOH WKDW D UHDVRQDEOH SHUVRQ ZRXOG KDYH UHVLJQHG          ZHUHWUHDWHGPRUHIDYRUDEO\WKDQ3ODLQWLIILQDVPXFKDVWKH
XQGHU WKHVH FLUFXPVWDQFHV  6HH LG ILQGLQJ WKDW WKH            FRZRUNHUV WR ZKRP 3ODLQWLII PDNHV UHIHUHQFH ZHUH QRW
GHIHQGDQW¶VDFWRILQFUHDVLQJO\LVRODWLQJWKHSODLQWLIIDQGQRW          VHUYHUV ZKR WUDQVIHUUHG IURP RWKHU IDFLOLWLHV  :H DUH QRW
FRPPXQLFDWLQJ ZLWK KLP DIWHU WKH SODLQWLII ILOHG DQ ((2&         SHUVXDGHG E\ 'HIHQGDQW¶V FODLP EHFDXVH RQFH 3ODLQWLII
FRPSODLQWZDVVXIILFLHQWHYLGHQFHIRUDMXU\WRFRQFOXGHWKDW            WUDQVIHUUHGWRWKH+LJKODQG+HLJKWVIDFLOLW\VKHERUHWKHVDPH
WKHGHIHQGDQWLQWHQGHGIRUWKHSODLQWLIIWRUHVLJQ³>G@D\DIWHU         MREWLWOHDQGZDVUHTXLUHGWRSHUIRUPWKHVDPHGXWLHVIRUWKH
GD\ ZHHN DIWHU ZHHN RI LVRODWLRQ    ZRXOG OHDG KLP WR    VDPHPDQDJHUVDVWKHVHUYHUVZKRKDGDOUHDG\ZRUNHGWKHUH
EHOLHYHWKDWKHZDVQRORQJHUZDQWHG´,QGHHG'HIHQGDQW¶V             6HH(UFHJRYLFKY*RRG\HDU7LUH 	5XEEHU&R)G